Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2460   Page 1 of 370




                                 EXHIBIT G
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2461   Page 2 of 370

                                      Glenn Clark
                                       08/10/2020                                 ·
    ·1· · · · · · · · · · · UNITED STATES DISTRICT COURT

    ·2· · · · · · · · · · · EASTERN DISTRICT OF MICHIGAN

    ·3· · · · · · · · · · · · · ·SOUTHERN DIVISION

    ·4

    ·5· ·UNITED STATES OF AMERICA,

    ·6· · · · · · · · · Plaintiff,

    ·7· · · · vs.· · · · · · Civil Action No. 2:19-cv-12736

    ·8

    ·9· ·CITY OF TROY, MICHIGAN,

    10· · · · · · · · · Defendant.

    11· ·_________________________________/

    12· ·PAGE 1 TO 171

    13

    14· · · · The Deposition of GLENN CLARK,

    15· · · · Taken at 500 West Big Beaver Road,

    16· · · · Troy, Michigan,

    17· · · · Commencing at 10:36 a.m.,

    18· · · · Monday, August 10, 2020,

    19· · · · Before Laurel A. Frogner, RMR, CRR, CSR-2495.

    20

    21

    22

    23

    24

    25
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2462   Page 3 of 370

                                      Glenn Clark
                                       08/10/2020                           Page 2
    ·1· ·APPEARANCES:

    ·2

    ·3· ·MS. SUSAN K. DECLERCQ (P60545)

    ·4· ·Assistant United States Attorney

    ·5· ·United States Attorney's Office

    ·6· ·211 West Fort Street

    ·7· ·Suite 2001

    ·8· ·Detroit, Michigan· 48226

    ·9· ·313-226-9730

    10· ·Susan.DeClercq@usdoj.gov

    11· · · · Appearing on behalf of the Plaintiff

    12

    13· ·MS. ABIGAIL B. MARSHAK (NY 5350053)· · (Via Virtual Video-

    14· ·United States Department of Justice· · ·Conference)

    15· ·4 Constitution Square

    16· ·150 M Street NE

    17· ·Washington, DC· 20530

    18· ·202-514-1968

    19· ·Abigail.Marshak@usdoj.gov

    20· · · · Appearing on behalf of the Plaintiff

    21

    22

    23

    24

    25
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2463   Page 4 of 370

                                      Glenn Clark
                                       08/10/2020                           Page 3
    ·1· ·APPEARANCES (Continued):

    ·2

    ·3· ·MR. ALLAN T. MOTZNY (P37580)

    ·4· ·City of Troy, Assistant City Attorney

    ·5· ·500 West Big Beaver Road

    ·6· ·Troy, Michigan· 48084

    ·7· ·248-524-3324

    ·8· ·motznyat@troymi.gov

    ·9· · · · Appearing on behalf of the Defendant

    10

    11· ·MR. RICHARD THOMPSON (P21410)

    12· ·Thomas More Law Center

    13· ·24 Frank Lloyd Wright Drive

    14· ·P.O. Box 393

    15· ·Ann Arbor, Michigan· 48106

    16· ·734-827-2001

    17· ·rthompson@thomasmore.org

    18· · · · Appearing on behalf of the Deponent

    19

    20· ·ALSO PRESENT:· Marc Myers, Videographer

    21· · · · · · · · · · · · · ·*· *· *· *· *· *               *

    22

    23

    24

    25
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2464   Page 5 of 370

                                      Glenn Clark
                                       08/10/2020                           Page 4
    ·1· · · · · · · · · · · · · ·TABLE OF CONTENTS
    ·2· Witness· · · · · · · · · · · · · · · · · · · · · · · · ·Page
    ·3· EXAMINATION BY MS. DECLERCQ· · · · · · · · · · · · · · · · 5
    ·4· EXAMINATION BY MR. MOTZNY· · · · · · · · · · · · · · · · 157
    ·5· FURTHER EXAMINATION BY MS. DECLERCQ· · · · · · · · · · · 168
    ·6
    ·7
    ·8· · · · · · · · · · · · · ·INDEX TO EXHIBITS
    ·9· · · · · · · · · ·(Exhibit attached to transcript)
    10
    11· Exhibit· · · · · · · · · · · · · · · · · · · · · · · · ·Page
    12· GOVERNMENT EXHIBIT NUMBER 1,· · · · · · · · · · · · · · · 92
    13· JULY 7, 2020 EMAIL CHAIN AND MOSQUES
    14· IN AMERICA, A GUIDE TO ACCOUNTABLE PERMIT
    15· HEARINGS AND CONTINUING CITIZEN OVERSIGHT
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25




                                                                                       YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2465   Page 6 of 370

                                      Glenn Clark
                                       08/10/2020                           Page 5
    ·1· · · · · · · · · · · ·Troy, Michigan
    ·2· · · · · · · · · · · ·Monday, August 10, 2020

    ·3· · · · · · · · · · · ·About 10:36 a.m.

    ·4· · · · · · · · · THE VIDEOGRAPHER:· We are now on the

    ·5· · · · record.· This is the video recorded deposition of

    ·6· · · · Glenn Clark, being taken in Troy, Michigan.· Today's

    ·7· · · · date is August 10th, 2020.· The time is now 10:36

    ·8· · · · a.m., and at this time will the attorneys please

    ·9· · · · state your appearances for the record and the court

    10· · · · reporter please swear in the witness.

    11· · · · · · · · · MS. DECLERCQ:· Susan DeClercq on behalf of

    12· · · · the United States.

    13· · · · · · · · · MR. THOMPSON:· Richard Thompson

    14· · · · representing Mr. Clark from the Thomas More Law

    15· · · · Center.

    16· · · · · · · · · MR. MOTZNY:· Allan Motzny on behalf of the

    17· · · · City of Troy.

    18· · · · · · · · · · · · · · · GLENN CLARK,

    19· · · · having first been duly sworn, was examined and

    20· · · · testified on his oath as follows:

    21· ·EXAMINATION BY MS. DECLERCQ:

    22· ·Q.· ·Mr. Clark, it's to nice to meet you.· As you just

    23· · · · heard me say, my name is Susan DeClercq.· I represent

    24· · · · the United States.· Today is your deposition, and you

    25· · · · are represented here by your attorney, Richard




                                                                                       YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2466   Page 7 of 370

                                      Glenn Clark
                                       08/10/2020                           Page 6
    ·1· · · · Thompson, correct?

    ·2· ·A.· ·Correct.

    ·3· ·Q.· ·If you do not understand a question that I ask, or

    ·4· · · · you can't understand me because of these masks, just

    ·5· · · · let me know and I'll rephrase or explain the

    ·6· · · · question, but if you answer I'll assume that you

    ·7· · · · understood my question; is that fair?

    ·8· ·A.· ·Say that last part again.

    ·9· ·Q.· ·If you don't understand a question, let me know --

    10· ·A.· ·Right.

    11· ·Q.· ·-- I'll be happy to rephrase it, but if you answer,

    12· · · · I'll assume that you did understand my question.

    13· ·A.· ·Correct.

    14· ·Q.· ·Is that fair?

    15· ·A.· ·Yeah.

    16· ·Q.· ·Also, the court reporter is here.· She can only take

    17· · · · down one person speaking at a time.· So it's best if

    18· · · · you let me finish speaking before you answer --

    19· ·A.· ·Sure.

    20· ·Q.· ·-- and I will try to do the same for you.· And you've

    21· · · · been deposed before, correct?

    22· ·A.· ·Yes.

    23· ·Q.· ·Okay.· So you understand that you just took an oath

    24· · · · before we started, and that the oath requires you to

    25· · · · answer honestly and as --




                                                                                       YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2467   Page 8 of 370

                                      Glenn Clark
                                       08/10/2020                           Page 7
    ·1· ·A.· ·Sure.

    ·2· ·Q.· ·-- fully as you possibly can.· Do you understand

    ·3· · · · that?

    ·4· ·A.· ·Uh-huh.

    ·5· ·Q.· ·Okay.· And that the answer must be spoken.· Again,

    ·6· · · · the court reporter cannot understand head nods or

    ·7· · · · uh-huhs or uh-uhs, so every once in awhile your

    ·8· · · · attorney or I may have to remind you because it's

    ·9· · · · just natural speak --

    10· ·A.· ·That happened a year ago.· I say uh-huh a lot, and I

    11· · · · know it's not supposed to happen, but anyway.

    12· ·Q.· ·Have you taken any medication or any substance this

    13· · · · morning that would affect your ability to testify

    14· · · · accurately and honestly?

    15· ·A.· ·I spoke to my counsel yesterday.· I do have quite a

    16· · · · few meds that I take for blood pressure.

    17· ·Q.· ·But do any of those medications affect your

    18· · · · ability --

    19· ·A.· ·Not that I know of.· But I have had blood pressure

    20· · · · problems, so --

    21· ·Q.· ·Okay.

    22· ·A.· ·That's it.

    23· ·Q.· ·So, again, just let me finish my question before you

    24· · · · answer.

    25· ·A.· ·Okay.· I apologize.




                                                                                       YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2468   Page 9 of 370

                                      Glenn Clark
                                       08/10/2020                           Page 8
    ·1· ·Q.· ·From time to time your lawyer may object to a

    ·2· · · · question that I ask you.· That's totally normal.

    ·3· · · · However, after his objection, I will ask you to go

    ·4· · · · ahead and answer the question.· The only time that

    ·5· · · · you are to not answer the question is if your

    ·6· · · · attorney specifically directs you not to answer.· Do

    ·7· · · · you understand?

    ·8· ·A.· ·Right.

    ·9· ·Q.· ·Okay.· And if at any point you need a break, let me

    10· · · · know.· This is -- hopefully this will not be a

    11· · · · marathon but, you know, we want to make this as

    12· · · · pleasant as possible.

    13· ·A.· ·Sure.

    14· ·Q.· ·All right.· So you are here mainly because of your

    15· · · · position on the Zoning Board of Appeals for Troy.

    16· · · · How long have you held that position?

    17· ·A.· ·I just stopped -- I called the City Clerk a couple

    18· · · · days ago and asked that question, and I wrote it

    19· · · · down.· It's on my kitchen table.· And I stopped at

    20· · · · the window which is right outside that door and asked

    21· · · · them, I'm like, I forgot to bring that sheet of

    22· · · · paper.

    23· · · · · · · · · So I think what they told me on the phone

    24· · · · was -- I'm not even sure -- 2001-2011.· There were a

    25· · · · couple 1's.· And this gentleman over at the clerk is




                                                                                       YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2469   Page 10 of
                                    370
                                    Glenn Clark
                                     08/10/2020                            Page 9
  ·1· · · · supposed to walk it in here.· He hasn't done that

  ·2· · · · yet.· So I've been on that board for a long time.

  ·3· ·Q.· ·Do you think it was before 2011?

  ·4· ·A.· ·I honestly don't know.

  ·5· ·Q.· ·Okay.

  ·6· ·A.· ·I'm not going to -- I can't answer that question.

  ·7· · · · I've been on that board a long time.

  ·8· ·Q.· ·Okay.· And currently you are the chairperson of the

  ·9· · · · ZBA?

  10· ·A.· ·Chairman.

  11· ·Q.· ·And how long have you held that particular position?

  12· ·A.· ·I honestly don't know that answer, either, because it

  13· · · · is an annual term.· So since I was sworn in a long

  14· · · · time ago, I've been chairman and not chairman.                I

  15· · · · started as a board member.· I became vice-chairman,

  16· · · · and then since my service I've been mostly the

  17· · · · chairman on that board.

  18· ·Q.· ·And what makes that particular position different

  19· · · · than just being on the board?

  20· ·A.· ·Really nothing.· I'm the presiding officer, so when

  21· · · · the public comes before the board and someone doesn't

  22· · · · follow the rules, I have to call them out of order.

  23· · · · I don't have any more control over anyone's votes.                 I

  24· · · · have my vote, that's it.· And I call the meeting to

  25· · · · order, I conclude it, that's it.· I confer with the




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2470   Page 11 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 10
  ·1· · · · City Attorney representative, but any member can do

  ·2· · · · that, and they do.

  ·3· ·Q.· ·So would it be fair to say that your position as

  ·4· · · · chairman affects mainly the meetings themselves, that

  ·5· · · · you run the meeting and that's pretty much it?

  ·6· ·A.· ·The board runs the meeting, but I preside over the

  ·7· · · · board.

  ·8· ·Q.· ·Let me ask you in a different way.· Is there any

  ·9· · · · other organizational or coordination that you have to

  10· · · · do for other members of the board as the chairperson

  11· · · · either before a meeting or after a meeting?

  12· ·A.· ·Occasionally, I do reach out to Mr. Motzny and say,

  13· · · · oh, this agenda item is going to be on the agenda,

  14· · · · what about this, what about that?

  15· · · · · · · · · I more regularly speak to Mr. Evans, who's

  16· · · · the City Administrator, who supports the board, but

  17· · · · it's just procedural stuff.· I don't ever inquire

  18· · · · about, you know, are these good people, are they bad

  19· · · · people, is there a request -- I'm sorry -- did you

  20· · · · want to speak?

  21· · · · · · · · · MR. THOMPSON:· Just answer the question.

  22· · · · · · · · · THE WITNESS:· Okay.· The answer's no.

  23· ·BY MS. DECLERCQ:

  24· ·Q.· ·Why did you take this position?

  25· ·A.· ·I was asked a really long time ago by the Mayor pro




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2471   Page 12 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 11
  ·1· · · · tem to serve on the board, and he's somebody I knew

  ·2· · · · and I know.· And I've lived here in Troy for a long

  ·3· · · · time, and my perspective is it's giving back to the

  ·4· · · · community.

  ·5· ·Q.· ·And how long have you lived in Troy?

  ·6· ·A.· ·So there's an official -- can I refer to my counsel

  ·7· · · · for a second?

  ·8· ·Q.· ·You can ballpark it.· I mean, this is not that --

  ·9· ·A.· ·I moved into the City in '94.

  10· ·Q.· ·Okay.

  11· ·A.· ·Okay.

  12· ·Q.· ·I'm just trying to get a sense of how long --

  13· ·A.· ·Yeah.

  14· ·Q.· ·-- you've been with the City.

  15· ·A.· ·Yeah, '94.

  16· ·Q.· ·Have you ever held any other positions affiliated

  17· · · · with the City?

  18· ·A.· ·Yes.

  19· ·Q.· ·What --

  20· ·A.· ·Two others.· So I was asked by the former Mayor Pro

  21· · · · Tem Horlech (sic), to serve on the Municipal Building

  22· · · · Authority, and we never had a meeting.· So I was a

  23· · · · distinguished member of a board that never met.

  24· · · · · · · · · And then I was asked by him again, I

  25· · · · believe, I'm almost positive that Former Mayor Pro




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2472   Page 13 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 12
  ·1· · · · Tem Horlech asked me to do that, and I was appointed

  ·2· · · · by the City Council to be on the Pension Board.

  ·3· · · · · · · · · But after a little research by somebody I

  ·4· · · · think in the community they found out that I can't be

  ·5· · · · on the Pension Board because I'm part of a political

  ·6· · · · party.· So City Council voted for me to be on the

  ·7· · · · board, and then I think the very next meeting or two

  ·8· · · · they removed me because under our City ordinance or

  ·9· · · · City charter, I'm sorry, I can't serve because I do

  10· · · · have, you know, a political persuasion.

  11· ·Q.· ·Was that simply because you were a registered member

  12· · · · of a political party, or did you hold --

  13· ·A.· ·I'm not registered as a member, but I've been

  14· · · · identified with a particular political party my whole

  15· · · · life.· There's no registration in Michigan.· The law

  16· · · · is clear about that.

  17· ·Q.· ·So what do you do for a living?

  18· ·A.· ·I'm self-employed.· I'm a publisher of a magazine.

  19· ·Q.· ·What magazine?

  20· ·A.· ·It's called Rockville -- I just started, Rockville

  21· · · · Disciples.· I'm sorry, Rockford Disciples.

  22· · · · Literally, I just started.

  23· ·Q.· ·And what is the audience of that magazine?

  24· ·A.· ·It goes to -- it's a direct mail magazine, and it

  25· · · · goes to Roman Catholic families in the north part of




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2473   Page 14 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 13
  ·1· · · · Kent County.

  ·2· ·Q.· ·And is this magazine affiliated with a particular

  ·3· · · · church?

  ·4· ·A.· ·No.

  ·5· ·Q.· ·And are you a member of the Roman Catholic Church?

  ·6· ·A.· ·No.

  ·7· ·Q.· ·All right.· And prior to being a magazine publisher,

  ·8· · · · what did you do?

  ·9· ·A.· ·I was a publisher right here in Troy, and I published

  10· · · · a magazine that had nothing to do with faith or

  11· · · · religion in the north part of the City.· So I did

  12· · · · that for, gosh, five, five and a half years, maybe

  13· · · · six.· I think it's about five and a half.

  14· ·Q.· ·What was the name of that magazine?

  15· ·A.· ·That is called -- well, it's gone through a couple

  16· · · · name changes because I changed it.· So it originally

  17· · · · was Firefighters Park, which is I think the largest

  18· · · · park in the City of Troy.· So it goes -- or it did --

  19· · · · it still exists in and around the north Troy area.

  20· · · · And then I changed it to North Troy Living.· And so I

  21· · · · did that for quite a few years.

  22· ·Q.· ·Before joining the ZBA, did you have any prior

  23· · · · planning or land use experience?

  24· ·A.· ·None.

  25· ·Q.· ·Did you have any prior planning or land use training?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2474   Page 15 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 14
  ·1· ·A.· ·Yes.· I had a very extensive meeting with Mark

  ·2· · · · something.· He used to work here at the City.

  ·3· ·Q.· ·Do you know what his position was?

  ·4· ·A.· ·He was in the Planning Department, and it's

  ·5· · · · Steinbeck?· I'm not sure.· Steinmark?· So he and I

  ·6· · · · met for I think a whole afternoon or a whole morning

  ·7· · · · after City Council appointed me, and he just wanted

  ·8· · · · to walk me through the A to Z about zoning,

  ·9· · · · not planning, zoning.

  10· ·Q.· ·Did you have any subsequent training?

  11· ·A.· ·Yes.· Mr. Evans regularly instructs the board on the

  12· · · · ins and outs of anything new, the hot now, you know.

  13· ·Q.· ·How often is --

  14· ·A.· ·Not often, but it's maybe quarterly, thereabouts.

  15· ·Q.· ·And is that done as part of a meeting?

  16· ·A.· ·Yes.

  17· ·Q.· ·And is that done as a separate agenda item to the

  18· · · · meeting?

  19· ·A.· ·I can't answer that question.· Please restate it.

  20· ·Q.· ·Sure.· You said that it happens as part of a meeting.

  21· · · · Does it happen as its own separate portion of the

  22· · · · meeting --

  23· ·A.· ·Yes.

  24· ·Q.· ·-- where he gives training --

  25· ·A.· ·Yes.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2475   Page 16 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 15
  ·1· ·Q.· ·Hang on one second.

  ·2· ·A.· ·I'm sorry.

  ·3· ·Q.· ·It's okay.· It just makes for a very ugly transcript.

  ·4· · · · It makes it difficult --

  ·5· ·A.· ·I appreciate that, thank you.

  ·6· ·Q.· ·And, of course, now I've lost my train of thought.

  ·7· · · · So is it just a separate part of the meeting where he

  ·8· · · · gives you training, or is it training that is just

  ·9· · · · accompanying part of like consideration of an

  10· · · · application?· Do you understand?

  11· ·A.· ·It's a hard question.· I understand, but it's really

  12· · · · both.· So sometimes it's a passing comment, you know,

  13· · · · oh, you the board should know this.· And then

  14· · · · sometimes we put it on the agenda, so it's more

  15· · · · formalized, if you will.· And, you know, we've had a

  16· · · · number of those over the years.· I can't tell you how

  17· · · · many, but oftentimes it's really a quick comment by

  18· · · · him.

  19· ·Q.· ·Do you have any sort of annual training that every

  20· · · · member of the ZBA has to participate in?

  21· ·A.· ·No.· I have requested specific training issues

  22· · · · before, and any board member can, but since I'm the

  23· · · · chairman, I feel like it's kind of my responsibility.

  24· · · · So, you know, Open Meetings Act, that kind of thing.

  25· ·Q.· ·Is the training typically given only by Mr. Evans?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2476   Page 17 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 16
  ·1· ·A.· ·And I would say that Mr. Motzny does it as well, but

  ·2· · · · I would say by and large it's Mr. Evans.

  ·3· ·Q.· ·So if it implicates some legal issue, it might be

  ·4· · · · Mr. Motzny, but typically it would be Mr. Evans; is

  ·5· · · · that fair?

  ·6· ·A.· ·Yes.

  ·7· ·Q.· ·Okay.

  ·8· ·A.· ·Yeah.

  ·9· ·Q.· ·Have you received any planning or land use training

  10· · · · by anyone not in the City of Troy?

  11· ·A.· ·No.

  12· ·Q.· ·Are you given any particular documents?

  13· ·A.· ·Not that I can recall.

  14· ·Q.· ·Are you going back to your previous answer?

  15· ·A.· ·Yes, I don't recall ever, but maybe at one point, you

  16· · · · know.

  17· ·Q.· ·But of all the training that you're currently sitting

  18· · · · here remembering --

  19· ·A.· ·Right.

  20· ·Q.· ·-- those were all given to you --

  21· ·A.· ·Yes.

  22· ·Q.· ·-- by someone --

  23· ·A.· ·Yes, ma'am.

  24· ·Q.· ·Hold on.

  25· ·A.· ·Oh, I'm sorry.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2477   Page 18 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 17
  ·1· ·Q.· ·They were all given to you by someone from the City

  ·2· · · · of Troy?

  ·3· ·A.· ·Correct.

  ·4· ·Q.· ·Were you given any particular documents as part of

  ·5· · · · that training such as handouts or a handbook?

  ·6· ·A.· ·Yes.· I think I referenced this already.· Maybe I

  ·7· · · · didn't.· When I met with Mr. Stimac -- that was his

  ·8· · · · name I think -- he worked in the Planning Department,

  ·9· · · · when I first joined the board he gave me a binder

  10· · · · this big, and we went through a ton of it when I met

  11· · · · with him that day which I referenced.· I don't even

  12· · · · know where that binder is.· I can't find it.· And I'm

  13· · · · sure it's been updated a lot by City Council.

  14· ·Q.· ·Would you have received those updates to put into

  15· · · · your --

  16· ·A.· ·No, I never have.· But then at my meetings monthly

  17· · · · Mr. Evans regularly puts paper in front of us.                I

  18· · · · can't tell you the name of the organization, but it

  19· · · · provides planning and zoning.· It's like a

  20· · · · newsletter, and I rarely read it.· Sometimes I glance

  21· · · · at it and then I discard it, so I don't have any

  22· · · · copies of that.

  23· ·Q.· ·But you said Mr. Evans gives you this newsletter

  24· · · · every month?

  25· ·A.· ·Not every month.· I think largely every month.                I




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2478   Page 19 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 18
  ·1· · · · can't honestly answer that question.· I don't know.

  ·2· ·Q.· ·Have you ever been trained or received any

  ·3· · · · instruction on RLUIPA, which is the Religious Land

  ·4· · · · Use and Institutionalized Persons Act?

  ·5· ·A.· ·No, other than by Motzny that was at that meeting in

  ·6· · · · question.

  ·7· ·Q.· ·The public comments that were made at the public

  ·8· · · · meeting?

  ·9· ·A.· ·Not public comments.· He's not the public.

  10· ·Q.· ·The comments that Mr. Motzny made during that meeting

  11· · · · in front of the public?

  12· ·A.· ·Yes, correct.

  13· ·Q.· ·And that is the only time that you received any

  14· · · · instruction on RLUIPA?

  15· ·A.· ·Correct.

  16· ·Q.· ·What is your -- as you're sitting here today, what is

  17· · · · your understanding of RLUIPA?

  18· · · · · · · · · MR. THOMPSON:· I object.· That calls for a

  19· · · · legal conclusion.· He's not a lawyer.· He cannot give

  20· · · · an understanding of a legal -- of a statute and have

  21· · · · any kind of relevancy to this complaint that we have.

  22· · · · He's just not a lawyer.

  23· · · · · · · · · MS. DECLERCQ:· Right.· I understand that.

  24· · · · · · · · · You can answer the question, though.

  25· · · · · · · · · THE WITNESS:· I can't answer it.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2479   Page 20 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 19
  ·1· ·BY MS. DECLERCQ:

  ·2· ·Q.· ·You just mentioned that you received some guidance

  ·3· · · · from Mr. Motzny at the hearing on Adam's application,

  ·4· · · · and I'm assuming it's the 2018 application, correct?

  ·5· ·A.· ·Well, they were before us twice.

  ·6· ·Q.· ·Right.

  ·7· ·A.· ·I don't know what --

  ·8· ·Q.· ·The first time or the second time did Mr. Motzny then

  ·9· · · · give you the instruction?

  10· ·A.· ·The second time.

  11· ·Q.· ·Okay.· Prior to that application, had you ever had to

  12· · · · deal with RLUIPA --

  13· ·A.· ·No.· I'm sorry.

  14· · · · · · · · · MR. THOMPSON:· Wait till she finishes the

  15· · · · question.

  16· · · · · · · · · THE WITNESS:· I'm sorry.· But I knew the

  17· · · · answer, so I apologize.

  18· ·BY MS. DECLERCQ:

  19· ·Q.· ·I understand, and it's very understandable when

  20· · · · people try to do that, but it's very difficult for

  21· · · · the court reporter and it makes for a very ugly

  22· · · · transcript.

  23· ·A.· ·Okay.· Thank you.

  24· ·Q.· ·So wait until I finish.

  25· ·A.· ·Right.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2480   Page 21 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 20
  ·1· ·Q.· ·Like take two breaths and then answer.· All right.

  ·2· · · · So, again, I'm sorry.· I keep losing my train of

  ·3· · · · thought because this keeps happening.

  ·4· · · · · · · · · So prior to that particular application and

  ·5· · · · that particular exchange with Mr. Motzny, that was

  ·6· · · · the only time you've ever had to deal with RLUIPA?

  ·7· ·A.· ·I'd never even heard of it before.

  ·8· ·Q.· ·And if something comes up that you've never heard of

  ·9· · · · before, do you typically rely on the City for

  10· · · · instruction?

  11· ·A.· ·Yes.· In the past I have called for a meeting with

  12· · · · Mr. Motzny and Mr. Evans.· But by and large, it's

  13· · · · done at a board table, and I felt like Mr. Motzny's

  14· · · · given us very good, excellent advice, and Mr. Evans

  15· · · · is very knowledgeable as well.

  16· · · · · · · · · But on those legal matters I always defer

  17· · · · to Mr. Motzny, and of course not always because he's

  18· · · · not the only attorney that ever served the board.

  19· · · · The City rotates over the years I've been on that

  20· · · · board, which feels like 100 years.· But Lori Bluhm

  21· · · · has provided us legal advice, and there was somebody

  22· · · · else from his department as well.· So I think three

  23· · · · attorneys in my time, in my service.

  24· ·Q.· ·And in what circumstances would you have called

  25· · · · Mr. Motzny or Mr. Evans before a meeting?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2481   Page 22 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 21
  ·1· ·A.· ·It really -- you know, I don't really speak to anyone

  ·2· · · · about a particular issue.· I sometimes call about a

  ·3· · · · process question, if you will.· So, you know, we have

  ·4· · · · different things that come up over all these years,

  ·5· · · · and I ask Mr. Motzny an occasional question which is

  ·6· · · · not very common.· I generally call Mr. Evans, and I

  ·7· · · · may ask him, well, okay, the paperwork is saying

  ·8· · · · this, but what's going on with that, meaning if I'm

  ·9· · · · not fully clear, and any board member can ask those

  10· · · · questions ahead of time, but it's very rare that I've

  11· · · · ever done that.

  12· ·Q.· ·So what type of information would you need to get

  13· · · · that was outside of the application packet?

  14· ·A.· ·I can't answer that question.· I don't recall what

  15· · · · I've asked in the past.

  16· ·Q.· ·But once you received your application package --

  17· ·A.· ·Uh-huh.

  18· ·Q.· ·-- if there is something that you feel is missing or

  19· · · · that you would like to get further information on,

  20· · · · who would you typically call?

  21· · · · · · · · · MR. THOMPSON:· Objection, that's

  22· · · · speculation.· You're asking a conditional question as

  23· · · · a hypothetical, and there is no evidence that that

  24· · · · has ever been brought up that you could ask that

  25· · · · particular question.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2482   Page 23 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 22
  ·1· · · · · · · · · MS. DECLERCQ:· Mr. Clark testified that

  ·2· · · · sometimes he in the past has called Mr. Motzny or

  ·3· · · · Mr. Evans.· And then he also then testified that

  ·4· · · · sometimes he would ask Mr. Motzny if there was some

  ·5· · · · information that he wanted to find out that wasn't in

  ·6· · · · the packet.· And so I'm simply asking him to follow

  ·7· · · · up.· He was the one that brought up this issue.· So

  ·8· · · · if you're thinking of a particular instance when you

  ·9· · · · were answering that, I just want to follow up with

  10· · · · you and find out what information did you want to get

  11· · · · from either one of those people?

  12· · · · · · · · · THE WITNESS:· I don't recall.

  13· ·BY MS. DECLERCQ:

  14· ·Q.· ·Do you ever have communication with your fellow board

  15· · · · members before a meeting?

  16· · · · · · · · · MR. THOMPSON:· Objection.· That's pretty

  17· · · · vague and general.· What time, on a particular case,

  18· · · · or just in conversation?

  19· ·BY MS. DECLERCQ:

  20· ·Q.· ·So between the time that you would receive your

  21· · · · agenda packet and the meeting, would you ever have

  22· · · · reason to call one of your fellow board members for

  23· · · · questions?

  24· ·A.· ·Not that I can recall.

  25· ·Q.· ·Okay.· And so, again, if you had questions about




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2483   Page 24 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 23
  ·1· · · · things that you had received in your application

  ·2· · · · packet, if you were to call anybody to seek

  ·3· · · · clarification, would it be someone who worked for the

  ·4· · · · City?

  ·5· ·A.· ·Mr. Evans, and it doesn't happen very often.

  ·6· ·Q.· ·Okay.· So tell me a little bit about the relationship

  ·7· · · · between the ZBA and the Planning Department.· I know

  ·8· · · · that the ZBA is a separate board and the Planning

  ·9· · · · Department is a department of the City, but what is

  10· · · · the relationship between the two?

  11· ·A.· ·I think it's very simple.· If I have a question I

  12· · · · call Mr. Evans.· His assistant is Kathy, and it's

  13· · · · very rare that I've ever spoken with her, but

  14· · · · sometimes I'll have to talk to her.· It's usually her

  15· · · · calling me to say, well, this is going to happen or

  16· · · · that's going to happen, and then they give me

  17· · · · deference because I am the chairman of the board.

  18· · · · But it's very rare that I ever talk to her, and we

  19· · · · really don't talk about anything other than process

  20· · · · things, you know, the ball needs to go from A to B to

  21· · · · C, you know, that's it.

  22· ·Q.· ·So you speak with Kathy about process questions,

  23· · · · right?

  24· ·A.· ·And I can't even tell you what I've ever spoken to

  25· · · · her about.· I can't recall.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2484   Page 25 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 24
  ·1· ·Q.· ·If there were specific facts in your application

  ·2· · · · packet that you were unclear about, would you ask for

  ·3· · · · clarification from somebody from the Planning

  ·4· · · · Department, or -- I guess that's the question.· Would

  ·5· · · · you ask for clarification from somebody from the

  ·6· · · · Planning Department?

  ·7· ·A.· ·Mr. Evans.

  ·8· · · · · · · · · MR. THOMPSON:· I'm going to object again.

  ·9· · · · It's speculation if, you know, we don't have the

  10· · · · specific case where you could ask that question.

  11· ·BY MS. DECLERCQ:

  12· ·Q.· ·I'm asking in your experience, in your multiple years

  13· · · · of being on the board, just typically again if you

  14· · · · were to have a question about facts that are either

  15· · · · in the planning packet or not in the agenda packet,

  16· · · · would you contact the Planning Department and ask for

  17· · · · information or clarification from Mr. Evans?

  18· · · · · · · · · MR. THOMPSON:· Same objection, but if you

  19· · · · can answer it, go ahead and answer it.

  20· · · · · · · · · THE WITNESS:· I guess I would call him.

  21· · · · And I can't tell you anytime that I ever called him

  22· · · · about anything because I've been on the board for a

  23· · · · long time, so -- but by and large it's a quick

  24· · · · question here and there and that's it, nothing

  25· · · · substantial.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2485   Page 26 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 25
  ·1· ·BY MS. DECLERCQ:

  ·2· ·Q.· ·That's fine.· I just want to know again the process,

  ·3· · · · the typical process.· What is the relationship

  ·4· · · · between, if any, the ZBA and the Planning Commission?

  ·5· · · · Do you have any communication with each other?

  ·6· ·A.· ·Well, our ordinance for the City -- I'm sorry, our

  ·7· · · · charter for the City of Troy has one planning

  ·8· · · · commissioner in bed on the Zoning Board, and that

  ·9· · · · rotates.· We had one that served a couple years but

  10· · · · that's unusual.· It's usually one year in and out, so

  11· · · · that's it.· We don't have any other communication.

  12· · · · · · · · · I've met -- well, I know one of the

  13· · · · commissioners, but I don't talk to him about zoning

  14· · · · at all.· And I couldn't honestly other than that one

  15· · · · commissioner, I couldn't even tell you who else is on

  16· · · · that board.

  17· ·Q.· ·And we've already talked about the zoning

  18· · · · administrator, right?· That's Mr. Evans, right?

  19· ·A.· ·He's a City Administrator, he's not the Zoning

  20· · · · Administrator, but --

  21· ·Q.· ·Is there -- do you have any communication as a board

  22· · · · member or chairman with the City Manager?

  23· ·A.· ·There was one time years ago, I can't recall the

  24· · · · issue, that he actually showed up to our zoning

  25· · · · meeting.· And what that issue was, you've got to go




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2486   Page 27 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 26
  ·1· · · · back to the video.· I don't know.

  ·2· ·Q.· ·But that was unusual?

  ·3· ·A.· ·Very unusual.

  ·4· ·Q.· ·Okay.

  ·5· ·A.· ·I mean he kind of recognizes me and I kind of

  ·6· · · · recognize him when I see him, but that's it.· I don't

  ·7· · · · think I've ever spoken with him.

  ·8· ·Q.· ·And is there any communication that you would have in

  ·9· · · · your ZBA or chairman position with the Mayor?

  10· ·A.· ·With the -- I'm sorry --

  11· ·Q.· ·With the Mayor?

  12· ·A.· ·Yes, I know the Mayor --

  13· ·Q.· ·Uh-huh.

  14· ·A.· ·-- and I like the Mayor, but we spoke a number of

  15· · · · days ago.· I haven't --

  16· ·Q.· ·Let me stop you.· As part of your ZBA duties.

  17· ·A.· ·No.

  18· ·Q.· ·Not just as a --

  19· ·A.· ·Yeah, friendly.

  20· ·Q.· ·-- friendly hello?

  21· ·A.· ·Yeah.

  22· ·Q.· ·As part of your ZBA duties would you have reason --

  23· ·A.· ·No, nothing.

  24· ·Q.· ·-- would you have reason to speak with the Mayor?

  25· ·A.· ·Never.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2487   Page 28 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 27
  ·1· ·Q.· ·Thank you.· How do you typically get information from

  ·2· · · · the City?· Is it by telephone?· Is it by email?· And

  ·3· · · · I know things change, and I'm saying typically how do

  ·4· · · · you typically get information?

  ·5· ·A.· ·Well, it's not typical.

  ·6· · · · · · · · · MR. THOMPSON:· Hold on a minute.· Are you

  ·7· · · · talking about a zoning issue that would be coming

  ·8· · · · before his board?

  ·9· · · · · · · · · MS. DECLERCQ:· I'm talking about in his

  10· · · · position as a ZBA board member or chairman.

  11· · · · · · · · · THE WITNESS:· Email, hundred percent.

  12· ·BY MS. DECLERCQ:

  13· ·Q.· ·And who would be the person emailing?

  14· ·A.· ·I think Kathy.· She's who sends the packet out, and

  15· · · · we really just -- we get the one packet, and that's

  16· · · · all available online.· What I get is what any member

  17· · · · of the public gets.

  18· ·Q.· ·So the typical process is applications come in.· If

  19· · · · it's going to be on the agenda, they put it together

  20· · · · in a packet, and then Kathy emails you and all the

  21· · · · rest of the board members the entire packet?

  22· ·A.· ·Correct.· Like I said before, occasionally there's

  23· · · · some wiggle there, you know, either the City has

  24· · · · something or I have something, and I just ask a quick

  25· · · · question, that's it.· And sometimes they want to know




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2488   Page 29 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 28
  ·1· · · · my thoughts on -- you know, because of the virus,

  ·2· · · · we've had issues meeting.

  ·3· ·Q.· ·And in those circumstances that you're thinking of

  ·4· · · · when you were just giving that answer, would your

  ·5· · · · communication be primarily through email or some

  ·6· · · · other method?

  ·7· ·A.· ·Usually by phone call.· I like to talk to people, so

  ·8· · · · occasionally it's by email.· It's a little bit of

  ·9· · · · both, I guess.

  10· ·Q.· ·So would it be fair, then, to say that you will get

  11· · · · the packet by email, but if you need clarifications

  12· · · · or there's questions, that is more typically done by

  13· · · · phone?

  14· ·A.· ·By and large, yes.

  15· ·Q.· ·Would there ever be an instance that you can recall

  16· · · · where you would consult with the City Attorney on an

  17· · · · application prior to the meeting?

  18· ·A.· ·Have I done that?· Perhaps.· I honestly don't recall.

  19· · · · Mr. Motzny and I rarely speak, and if I speak to him,

  20· · · · by and large almost 100 percent of the time it's at

  21· · · · the board meeting.· So, yeah, I don't -- I really

  22· · · · don't call him.

  23· ·Q.· ·Does he ever call you?

  24· ·A.· ·I can't ever recall Mr. Motzny -- I think he called

  25· · · · me back.· I had a question about something, a couple




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2489   Page 30 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 29
  ·1· · · · five, six, seven months ago, and I think he -- maybe

  ·2· · · · we talked a couple times, but that's it.

  ·3· ·Q.· ·But are they available to you?· Do you feel like if

  ·4· · · · you had a question and you wanted to consult with

  ·5· · · · them, is Mr. Motzny or anyone in that position, do

  ·6· · · · you feel that they're available to you as a board

  ·7· · · · member?

  ·8· ·A.· ·Sure.

  ·9· ·Q.· ·Okay.· And did you consult with your City Attorneys

  10· · · · prior to the meeting on Adam's 2018 application?

  11· ·A.· ·No.

  12· ·Q.· ·Okay.· Did you consult with anyone from the City?

  13· ·A.· ·No.

  14· ·Q.· ·Prior to the meeting, is there a proposed motion that

  15· · · · is drafted, or are all the motions just done

  16· · · · spontaneously at the meeting itself?

  17· ·A.· ·Absolutely there's no prior written motion ever, not

  18· · · · one time.

  19· ·Q.· ·Okay.· In your agenda packet, I understand that it's

  20· · · · probably the application that is filled out by the

  21· · · · applicant, correct?

  22· ·A.· ·Uh-huh.

  23· ·Q.· ·Is there ever material that the City prepares as part

  24· · · · of that application as well, or does all the

  25· · · · information that you're presented in your packet




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2490   Page 31 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 30
  ·1· · · · generally come from the applicant?

  ·2· ·A.· ·As far as I recall, 100 percent comes from the

  ·3· · · · applicant.· Everything else that the City shares with

  ·4· · · · us is verbally at the meeting by Mr. Evans, and

  ·5· · · · sometimes Mr. Motzny jumps in and has a few words.

  ·6· · · · But that's all on video evidence.

  ·7· ·Q.· ·So anything that like Mr. Evans pulls up at the

  ·8· · · · beginning of the meeting when he's sort of setting

  ·9· · · · out the application, that is either in the agenda

  10· · · · packet or you haven't seen it before?

  11· ·A.· ·No, he pulls it up on site.

  12· ·Q.· ·Okay.· As part of the training that you received when

  13· · · · you became a board member, did that include training

  14· · · · on the zoning ordinance?

  15· ·A.· ·Yes.

  16· ·Q.· ·Did that --

  17· ·A.· ·I got the book.

  18· ·Q.· ·The very big book?

  19· ·A.· ·The huge book.

  20· ·Q.· ·Did your training also include the master plan?

  21· ·A.· ·I don't recall.

  22· ·Q.· ·If you can recall, what specific training did you

  23· · · · receive on the zoning ordinance?· Did they just give

  24· · · · you the zoning ordinance and say here you go, or did

  25· · · · they --




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2491   Page 32 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 31
  ·1· ·A.· ·Plop.· But Mr. Stimac went through it, but we didn't

  ·2· · · · have time to go through everything, so -- but by and

  ·3· · · · large he gave me an overview, if you will.

  ·4· ·Q.· ·And what is your understanding on how the zoning

  ·5· · · · ordinance and the master plans work together?

  ·6· · · · · · · · · MR. THOMPSON:· Objection, no foundation.

  ·7· · · · How would he know that?

  ·8· ·BY MS. DECLERCQ:

  ·9· ·Q.· ·I'm just asking as part of your experience as a ZBA

  10· · · · member for many years, do you have any idea how the

  11· · · · master plan and the zoning ordinance work together?

  12· ·A.· ·I'm somewhat familiar with the master plan, but how

  13· · · · those two things reconcile, I can't answer that.

  14· ·Q.· ·Okay.· And obviously the zoning ordinance is huge,

  15· · · · your initial training could not have covered every

  16· · · · single aspect of it.

  17· ·A.· ·Correct.

  18· ·Q.· ·Would it be fair to say that if an application

  19· · · · pertained to a certain portion of the zoning

  20· · · · ordinance, you would learn about that zoning

  21· · · · ordinance as part of that application?

  22· ·A.· ·Correct.· Mr. Evans does a phenomenal job.

  23· · · · Mr. Motzny does a phenomenal job.· We're briefed.

  24· ·Q.· ·And that briefing you said always occurs at the

  25· · · · hearing?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2492   Page 33 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 32
  ·1· ·A.· ·Yes.

  ·2· ·Q.· ·And so that is the only explanation that you would

  ·3· · · · have received from anybody from the City?

  ·4· ·A.· ·Correct.

  ·5· ·Q.· ·Okay.

  ·6· ·A.· ·It's against the law to do it outside -- you know,

  ·7· · · · for the whole board or for members of the board.

  ·8· ·Q.· ·Because of the Open Meetings Act?

  ·9· ·A.· ·Correct.

  10· ·Q.· ·All right.· So would it be fair, though, to say that

  11· · · · you do need to have an understanding of specific

  12· · · · aspects of the zoning ordinance to decide on any

  13· · · · given application?

  14· · · · · · · · · MR. THOMPSON:· Objection, that's very

  15· · · · vague.

  16· ·BY MS. DECLERCQ:

  17· ·Q.· ·But in your experience as a ZBA member, would that be

  18· · · · a fair statement that you have to understand

  19· · · · particular aspects of the zoning ordinance as it

  20· · · · pertains to that particular application?

  21· · · · · · · · · MR. THOMPSON:· Again, that's speculation.

  22· · · · · · · · · MS. DECLERCQ:· It's okay.

  23· · · · · · · · · MR. THOMPSON:· Objection.

  24· · · · · · · · · THE WITNESS:· I'm not going to answer.

  25




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2493   Page 34 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 33
  ·1· ·BY MS. DECLERCQ:

  ·2· ·Q.· ·Well, would it be fair to say that your job as a ZBA

  ·3· · · · member is to understand and apply the zoning rules?

  ·4· · · · I'm asking you.

  ·5· ·A.· ·Yes.· There are five areas.· Mr. Evans and Mr. Motzny

  ·6· · · · do a very good job of briefing us about issues with

  ·7· · · · the parcel or whatever.

  ·8· ·Q.· ·What are the five areas that you're talking about?

  ·9· ·A.· ·Irregular shaped parcel.· I think it's, you know,

  10· · · · public safety, that's one.· There are five issues

  11· · · · that are always on the laptop before us, and in the

  12· · · · meeting that's what we look at.

  13· ·Q.· ·So there are five issues regardless of the type of

  14· · · · application that's in front of you?

  15· ·A.· ·All are dealt through that prism.

  16· ·Q.· ·Going a little bit more specifically, what is the

  17· · · · difference in your understanding between a use

  18· · · · variance and a dimensional variance?

  19· · · · · · · · · MR. THOMPSON:· It calls for a legal

  20· · · · conclusion.· He's not a lawyer.

  21· · · · · · · · · MS. DECLERCQ:· I'm asking what your

  22· · · · understanding of these two things are as a long-time

  23· · · · ZBA member.

  24· · · · · · · · · MR. THOMPSON:· Still, he's not a lawyer.

  25· · · · · · · · · MS. DECLERCQ:· I'm not asking --




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2494   Page 35 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 34
  ·1· · · · · · · · · MR. THOMPSON:· It's calling for a legal

  ·2· · · · conclusion, what's the difference between one law and

  ·3· · · · the other.

  ·4· ·BY MS. DECLERCQ:

  ·5· ·Q.· ·You can go ahead.· I'm asking what is your

  ·6· · · · understanding of the two?

  ·7· ·A.· ·I don't think I have to go ahead.

  ·8· ·Q.· ·What is a use variance?

  ·9· ·A.· ·Use variance, as far as my knowledge, is like we want

  10· · · · to set up a floral situation.· The Kmart site on

  11· · · · Maple Road in Troy requested that years ago, came

  12· · · · before our board, and I believe we approved it.

  13· · · · · · · · · So there's a Greek Orthodox church on

  14· · · · Wattles Road.· They wanted a summer festival which

  15· · · · was outside the scope of the ordinance.· So they

  16· · · · wanted to be able to operate for their usage, if I

  17· · · · recall, and I might be wrong, like a Friday to Sunday

  18· · · · between certain hours.· The City ordinance didn't

  19· · · · allow it.· We approved it because it was only for a

  20· · · · couple days, and the neighbors didn't object.

  21· ·Q.· ·So the use variance has to do with the use of the

  22· · · · property; is that correct?

  23· ·A.· ·Correct, as far as I know.· We don't use that term.

  24· ·Q.· ·You don't use the term use variance?

  25· ·A.· ·No.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2495   Page 36 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 35
  ·1· ·Q.· ·What do you use?

  ·2· ·A.· ·I don't know what you're asking me.

  ·3· ·Q.· ·Can you tell me what is a dimensional variance?

  ·4· ·A.· ·Dimensional, in my opinion, is an irregular-shaped

  ·5· · · · parcel, and somebody is coming to us because what

  ·6· · · · they're trying to do with the property doesn't meet

  ·7· · · · the ordinance.· So we look at how the property's

  ·8· · · · shaped, how it impacts the community, and so forth.

  ·9· ·Q.· ·So when you're deciding a dimensional variance, is

  10· · · · there any aspect of use that is considered?· I'm just

  11· · · · trying to figure out the difference between the two.

  12· · · · · · · · · MR. THOMPSON:· Well, objection.· He just

  13· · · · indicated he doesn't really know what use is.· He

  14· · · · doesn't ever use that term, which was one of the

  15· · · · objections I made earlier.· He's not a lawyer or a

  16· · · · zoning lawyer to understand those nuances.

  17· ·BY MS. DECLERCQ:

  18· ·Q.· ·You don't understand what the word use is with

  19· · · · respect to how somebody uses a property?

  20· ·A.· ·I think it's very specific to zoning, not very

  21· · · · specific in common vernacular.

  22· ·Q.· ·When you are considering a dimensional variance, do

  23· · · · you consider what activities are going to be done on

  24· · · · that property?

  25· ·A.· ·Yes.· Once again, we don't use that phraseology, but




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2496   Page 37 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 36
  ·1· · · · yeah.· I mean, we have denied certain requests over

  ·2· · · · the years.· There was a group that wanted to do

  ·3· · · · something in a subdivision.· We said no because it

  ·4· · · · would have perhaps brought a lot of traffic to that

  ·5· · · · quiet neighborhood.

  ·6· ·Q.· ·And that was a dimensional variance that they were

  ·7· · · · seeking?

  ·8· ·A.· ·No, I believe it was a usage --

  ·9· ·Q.· ·Well, that's what I'm asking.

  10· ·A.· ·-- of a property.

  11· ·Q.· ·So I'm asking you --

  12· ·A.· ·We don't use these phrases.

  13· ·Q.· ·You don't use the phrase use variance?

  14· ·A.· ·No.

  15· ·Q.· ·Or dimensional variance?

  16· ·A.· ·No.

  17· ·Q.· ·What phrase do you use, then?

  18· ·A.· ·Ma'am, I don't use phrases.· We get a packet from the

  19· · · · City, and we review the application, and we're

  20· · · · briefed by our City Administrator and attorney.· So

  21· · · · it's not like here are the use variances, here are

  22· · · · the dimensional variances, so --

  23· ·Q.· ·Are you aware that under the zoning ordinance there

  24· · · · are different considerations for use variance versus

  25· · · · a dimensional variance?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2497   Page 38 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 37
  ·1· ·A.· ·I think I understand our five practical difficulties,

  ·2· · · · and that's what I look at when I cast a vote.

  ·3· ·Q.· ·For any variance regardless of whether or not they're

  ·4· · · · talking about a usage or a dimensional issue?

  ·5· ·A.· ·That's our charge from City Council to look at the

  ·6· · · · five practical difficulties.

  ·7· ·Q.· ·So let me -- just so that we're clear, just so that I

  ·8· · · · understand what five things you're talking about, I'm

  ·9· · · · turning to the zoning ordinance.

  10· ·A.· ·Can I have a break?

  11· · · · · · · · · MR. THOMPSON:· How long we been on?

  12· · · · · · · · · MS. DECLERCQ:· Less than an hour.

  13· · · · · · · · · MR. THOMPSON:· Well, why don't we take a

  14· · · · break at the hour, that would be fine.

  15· · · · · · · · · THE WITNESS:· On the half hour.

  16· ·BY MS. DECLERCQ:

  17· ·Q.· ·These five issues or areas that you referred to that

  18· · · · you consider for every variance application that

  19· · · · comes before you, where does that come from?· Do you

  20· · · · know in the zoning ordinance where that comes from?

  21· ·A.· ·The City Council.

  22· ·Q.· ·No, do you know where in the zoning ordinance it is?

  23· · · · I'm asking you, are you familiar with it?

  24· ·A.· ·What do you want, a number for the --

  25· ·Q.· ·All right.· Here, I'm going to send you this.· This




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2498   Page 39 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 38
  ·1· · · · is just a copy of the Troy Zoning Ordinance.· I did

  ·2· · · · not bring a copy for everyone here, but I'm assuming,

  ·3· · · · Mr. Motzny, you're familiar with it.

  ·4· · · · · · · · · MR. THOMPSON:· You don't want to touch it?

  ·5· · · · · · · · · MS. DECLERCQ:· You can use gloves or

  ·6· · · · something or whatever you want to do.

  ·7· · · · · · · · · MR. THOMPSON:· Does anybody have any

  ·8· · · · gloves?

  ·9· · · · · · · · · THE COURT REPORTER:· I do.

  10· · · · · · · · · THE WITNESS:· I'm sorry.· What was the

  11· · · · question?

  12· ·BY MS. DECLERCQ:

  13· ·Q.· ·I would like you to turn to Page 325 in that packet.

  14· ·A.· ·325.· The very end of this very thick document.

  15· ·Q.· ·Right.

  16· · · · · · · · · MR. MOTZNY:· Did you identify that

  17· · · · document?

  18· ·BY MS. DECLERCQ:

  19· ·Q.· ·Not yet.· So for the record, I handed the witness a

  20· · · · copy of the City of Troy Zoning Ordinance.· I'm

  21· · · · asking him to turn to a specific page.

  22· ·A.· ·What item?

  23· ·Q.· ·So looking at Page 325, there are paragraphs letter A

  24· · · · through E.· Are those the five aspects that you are

  25· · · · talking about?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2499   Page 40 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 39
  ·1· ·A.· ·I'm going to have to take this apart.

  ·2· ·Q.· ·Yeah, that's fine.

  ·3· ·A.· ·Okay, A.· Yes, I believe this is correct.

  ·4· ·Q.· ·So in your previous answer when you said you consider

  ·5· · · · five areas --

  ·6· ·A.· ·Uh-huh.

  ·7· ·Q.· ·-- these are the areas that you're referring to that

  ·8· · · · are listed?

  ·9· ·A.· ·I believe that's correct.

  10· ·Q.· ·Okay.· And these are the areas that you consider for

  11· · · · both use and dimensional variances?

  12· ·A.· ·I believe that's correct.

  13· ·Q.· ·When you are considering a practical difficulty, you

  14· · · · mentioned a practical difficulty?

  15· ·A.· ·That's what these five items are called.

  16· ·Q.· ·So in order to have a practical difficulty, you have

  17· · · · to meet all five of these paragraphs?

  18· ·A.· ·According to our legal advisor, Mr. Motzny, that's

  19· · · · correct.

  20· ·Q.· ·When you are considering these five aspects and,

  21· · · · therefore, practical difficulty, do you consider the

  22· · · · structures or features that are already existing on

  23· · · · that piece of property?

  24· ·A.· ·Yes.

  25· ·Q.· ·Would you also consider compliance with other aspects




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2500   Page 41 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 40
  ·1· · · · of the City ordinance as part of a practical

  ·2· · · · difficulty?

  ·3· ·A.· ·I don't understand your question.

  ·4· ·Q.· ·So, for example, if there were a situation where

  ·5· · · · because of the City zoning ordinance interpretation

  ·6· · · · of what a front yard is, and because of that

  ·7· · · · interpretation a particular piece of property looks

  ·8· · · · like it has three front yards, would you consider

  ·9· · · · that aspect, that zoning interpretation aspect as

  10· · · · part of the practical difficulty when evaluating the

  11· · · · application?

  12· ·A.· ·I disagree with your perspective.· It's not the

  13· · · · city's interpretation, it is the people's

  14· · · · representatives who have decided that.

  15· ·Q.· ·Okay, what people's representatives?

  16· ·A.· ·City Council.

  17· ·Q.· ·Okay.· So if in the zoning ordinance there is

  18· · · · specific rules about what happens in a front yard and

  19· · · · what is considered to be a front yard, would that

  20· · · · aspect be considered as part of an application on a

  21· · · · piece of property whether or not someone could comply

  22· · · · with both things?

  23· ·A.· ·Well, once again I disagree with your perspective.

  24· · · · You said three sides?

  25· ·Q.· ·It's fine, never mind.· We'll move on.· So looking at




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2501   Page 42 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 41
  ·1· · · · Page 324, which is where they're talking about

  ·2· · · · practical difficulties, look at paragraph E-1,

  ·3· · · · practical difficulties.

  ·4· ·A.· ·I'm sorry E-1, I don't see -- oh, there's E-1, got

  ·5· · · · it.

  ·6· ·Q.· ·Can you read Paragraph 1, E-1, just to yourself.

  ·7· · · · Just read it.

  ·8· ·A.· ·Do I have to read it?

  ·9· ·Q.· ·Yes, you have to.· Just read it to yourself and then

  10· · · · I'll ask you some questions.

  11· ·A.· ·I thought you were asking me to do it publicly.

  12· ·Q.· ·No.

  13· ·A.· ·Okay, thank you.· Okay.

  14· · · · · · · · · MR. THOMPSON:· Before you answer, let me

  15· · · · see what you're looking at.

  16· · · · · · · · · THE WITNESS:· Okay.· Thank you.

  17· · · · · · · · · MS. DECLERCQ:· Sure.· For the record, I'm

  18· · · · having the deponent read to himself a portion of the

  19· · · · City of Troy Zoning Ordinance.· It is located on

  20· · · · Page 324.· It is actually Section 15.04, E-1.

  21· · · · · · · · · MR. THOMPSON:· What's the subtitle to it,

  22· · · · D-1?

  23· · · · · · · · · MS. DECLERCQ:· E as in elephant, E-1.· That

  24· · · · is the paragraph that I have just asked the deponent

  25· · · · to read.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2502   Page 43 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 42
  ·1· · · · · · · · · MR. THOMPSON:· Thank you.

  ·2· · · · · · · · · MS. DECLERCQ:· Okay.

  ·3· ·BY MS. DECLERCQ:

  ·4· ·Q.· ·Mr. Clark, have you read that paragraph?

  ·5· · · · · · · · · MR. THOMPSON:· Let me read it.

  ·6· · · · · · · · · MS. DECLERCQ:· Okay.

  ·7· ·BY MS. DECLERCQ:

  ·8· ·Q.· ·Now, is this the aspect of the zoning ordinance that

  ·9· · · · you were referring to when you say that you have to

  10· · · · determine practical difficulty?

  11· ·A.· ·No.· The five that we just went over, that's what I

  12· · · · by and large consider.

  13· ·Q.· ·Okay.· So in the paragraph that I just had you read,

  14· · · · there is a mention of substantial justice at the end.

  15· · · · What does that mean to you?· What is your

  16· · · · understanding of that, and how does that come into

  17· · · · play with a particular application?

  18· ·A.· ·I'm a just person.· I honestly don't know what you're

  19· · · · trying to ask.· I think substantial justice probably

  20· · · · means if somebody's being persecuted or something

  21· · · · along those lines, and they are not being fairly

  22· · · · treated.

  23· ·Q.· ·So that's what you understand substantial justice to

  24· · · · mean in the context of this zoning ordinance here?

  25· ·A.· ·Yes, I guess.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2503   Page 44 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 43
  ·1· ·Q.· ·Okay.

  ·2· ·A.· ·Yeah.

  ·3· ·Q.· ·That's fine.· So in deciding a dimensional variance,

  ·4· · · · and in your consideration of these five factors we

  ·5· · · · agreed is what you think about, is there any

  ·6· · · · consideration of hardship to the owner?

  ·7· ·A.· ·Regarding what?

  ·8· ·Q.· ·Just hardship in general, I mean if a variance were

  ·9· · · · not to be given, is there --

  10· ·A.· ·Yeah.

  11· ·Q.· ·-- a hardship?

  12· ·A.· ·If there's something that runs with the land

  13· · · · that's -- like we have voted as a board, when there's

  14· · · · a corner lot because it's two front yards, we have

  15· · · · granted variances for that.· So I'm not really sure

  16· · · · what you're asking.

  17· ·Q.· ·So because in the example that you just used on a

  18· · · · corner lot with two front yards --

  19· ·A.· ·In a residential area.

  20· ·Q.· ·-- the fact that they have two front yards as defined

  21· · · · in the zoning ordinance, that is something that you

  22· · · · would consider as part of your decision on whether or

  23· · · · not there's a practical difficulty?

  24· ·A.· ·It depends.· Every case is different.

  25· ·Q.· ·I'm trying to figure out what it is that you consider




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2504   Page 45 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 44
  ·1· · · · in deciding your applications, and it can't possibly

  ·2· · · · be that every single application is completely and

  ·3· · · · totally different.· Do you consider --

  ·4· ·A.· ·That's not correct.

  ·5· ·Q.· ·All right.

  ·6· · · · · · · · · MR. THOMPSON:· Let her finish the question.

  ·7· · · · · · · · · MS. DECLERCQ:· I withdraw that question.

  ·8· ·BY MS. DECLERCQ:

  ·9· ·Q.· ·So you mentioned something about running with the

  10· · · · land.· Do variances run with the land?

  11· ·A.· ·If there is an issue with the parcel, so, yes.

  12· ·Q.· ·What do you mean by that, if there's an issue with

  13· · · · the parcel?

  14· ·A.· ·Irregular shaped topography, so forth.

  15· ·Q.· ·If you grant a variance, does that variance then "run

  16· · · · with the land"?

  17· ·A.· ·I can't answer that question.· I've never dealt with

  18· · · · that.

  19· ·Q.· ·So if a variance is granted on a piece of property,

  20· · · · can the subsequent owner then continue using that

  21· · · · property with that variance?

  22· · · · · · · · · MR. THOMPSON:· Objection.· It calls for a

  23· · · · legal conclusion, and he just said he can't answer

  24· · · · the question.

  25· · · · · · · · · MS. DECLERCQ:· I just asked a different




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2505   Page 46 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 45
  ·1· · · · question.· So if somebody, if a variance is granted

  ·2· · · · on a piece of property, based upon your understanding

  ·3· · · · as a multi-year ZBA member and chairman, can a

  ·4· · · · subsequent owner continue with that variance or --

  ·5· · · · · · · · · MR. THOMPSON:· Again, speculation.· I'm

  ·6· · · · sorry.· Go ahead, finish your question.· Objection,

  ·7· · · · speculation, hypothetical situation, and he already

  ·8· · · · indicated he can't answer it.· It's been asked and

  ·9· · · · answered.

  10· ·BY MS. DECLERCQ:

  11· ·Q.· ·You can answer, Mr. Clark.

  12· ·A.· ·On advice of counsel I'm not going to.

  13· ·Q.· ·I don't think actually your counsel told you not to

  14· · · · answer.

  15· · · · · · · · · MR. THOMPSON:· If you can answer it, you

  16· · · · can answer it.· I haven't instructed you not to

  17· · · · answer it.· You ca answer it.

  18· · · · · · · · · THE WITNESS:· I can't answer it.· I'm not

  19· · · · an attorney.

  20· ·BY MS. DECLERCQ:

  21· ·Q.· ·So let's pretend -- and this is obviously speculation

  22· · · · because we're pretending, okay -- so, for purposes of

  23· · · · this question let's pretend that I am a primary

  24· · · · school owner, that I run a school in a GB district

  25· · · · and I'm granted a dimensional variance, okay.· If I




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2506   Page 47 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 46
  ·1· · · · sell my property to another school, can they continue

  ·2· · · · operating on that property the way that it is, or

  ·3· · · · would they have to come before the ZBA and get

  ·4· · · · another variance?

  ·5· · · · · · · · · MR. THOMPSON:· Objection, speculation,

  ·6· · · · hypothetical situation, and I don't think he can

  ·7· · · · answer a question like that.

  ·8· · · · · · · · · MS. DECLERCQ:· I think that he can answer

  ·9· · · · it and I'm asking you to answer it.

  10· · · · · · · · · THE WITNESS:· I'm not going to pretend.

  11· · · · I'm not here to pretend.

  12· ·BY MS. DECLERCQ:

  13· ·Q.· ·All right.· So what does it mean, then, when you say

  14· · · · run with the land?· You're the one who said it.· What

  15· · · · did you mean by it?

  16· ·A.· ·There are certain parcels that have a problem,

  17· · · · dimensional problem that runs with the land.· That's

  18· · · · a legal term.

  19· ·Q.· ·I thought you weren't a lawyer.

  20· ·A.· ·It's not.· Our City Attorney has used that

  21· · · · phraseology many years in front of me.· So

  22· · · · pie-shaped, corner lot, things of that nature.

  23· · · · Topography is another.

  24· ·Q.· ·All right.· What is -- I'm going to shift to another

  25· · · · sort of aspect.· What is the role of community input




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2507   Page 48 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 47
  ·1· · · · into your decision-making process as a ZBA member?

  ·2· ·A.· ·I can't answer that question.· Every case is

  ·3· · · · different.

  ·4· ·Q.· ·Do you consider community input?

  ·5· ·A.· ·I like to hear from the neighbors, but that's not my

  ·6· · · · main concern.

  ·7· ·Q.· ·What is your --

  ·8· ·A.· ·Those five practical difficulties.· I know we're

  ·9· · · · having a hard time understanding that here.· That's

  10· · · · what I base my votes on, but I do listen to the

  11· · · · neighbors.· I like to hear from them.· I live in this

  12· · · · community and I respect people's opinion.· I don't

  13· · · · always agree with it.

  14· ·Q.· ·And so what is your general approach if neighbors are

  15· · · · split over a project?

  16· ·A.· ·Ma'am, those five practical difficulties is what I

  17· · · · fall back on each and every time.

  18· ·Q.· ·I understand that, but I also asked what is the role

  19· · · · of community input in your decision-making process,

  20· · · · and I'm asking you what is your approach when

  21· · · · neighbors are split?

  22· ·A.· ·They have a right to address the board under the

  23· · · · Michigan Open Meetings Act.

  24· ·Q.· ·Uh-huh.

  25· ·A.· ·So I listen to them, and I go back to my five




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2508   Page 49 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 48
  ·1· · · · practical difficulties here.

  ·2· ·Q.· ·So do you take their input into consideration in your

  ·3· · · · decision, or do you only look at these five practical

  ·4· · · · difficulties?

  ·5· ·A.· ·I have voted with a majority of the neighbors who

  ·6· · · · have come before us before, and I've voted against a

  ·7· · · · majority of the neighbors who have come before us

  ·8· · · · before.

  ·9· ·Q.· ·That's not the question that I asked.· The question

  10· · · · that I asked is what consideration do you give to the

  11· · · · neighbors' input in making your decision?

  12· ·A.· ·I listen to logical arguments.· Sometimes I don't

  13· · · · know the neighborhood like they do.· I don't know

  14· · · · that parcel like someone who lives right next to it.

  15· · · · Even if I walk it, drive by it, I don't know it like

  16· · · · people who live right there.· So I listen and I'm

  17· · · · looking for pieces of the puzzle that perhaps I

  18· · · · didn't know.· And I listen.· I think I'm a very good

  19· · · · community member.· I want to hear from the people who

  20· · · · live here.

  21· ·Q.· ·Is it your philosophy to generally vote opposed to

  22· · · · anything where there is neighborhood opposition?

  23· ·A.· ·It weighs on me to know that people are very upset

  24· · · · about maybe a project or a concern or a variance.

  25· · · · And I think I've said in the past by and large I




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2509   Page 50 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 49
  ·1· · · · listen to the neighbors, but I can't cast every vote

  ·2· · · · based on that because it's not possible with these

  ·3· · · · five practical difficulties.· So I voted, like I said

  ·4· · · · before, with the neighbors and against the neighbors.

  ·5· ·Q.· ·So there have been instances, then, where you've

  ·6· · · · approved an application even when there has been some

  ·7· · · · neighborhood opposition?

  ·8· ·A.· ·Absolutely.

  ·9· ·Q.· ·So you testified that you have received some training

  10· · · · on the zoning ordinance and that you've been a member

  11· · · · of the ZBA for multiple years.· What is your

  12· · · · understanding of where places of worship are allowed

  13· · · · in Troy?

  14· ·A.· ·They're not allowed in a residential area because I

  15· · · · know we dealt with that years ago.· I think they can

  16· · · · be located pretty much anywhere except -- I don't

  17· · · · think Mr. Motzny was with the board at the time, but

  18· · · · we denied one request on a house of worship going

  19· · · · into a subdivision at a residential location.· So I

  20· · · · know that is not permitted, and that's why they had

  21· · · · to come before us for a variance.

  22· · · · · · · · · We could have given them that permission,

  23· · · · but by and large I think it's largely in large

  24· · · · streets and roads.· But I know that there's -- before

  25· · · · Troy became a City there's some exceptions to that




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2510   Page 51 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 50
  ·1· · · · rule.

  ·2· ·Q.· ·Now, it's my understanding that there was a

  ·3· · · · significant zoning ordinance change in 2011; is that

  ·4· · · · correct --

  ·5· ·A.· ·I don't know.

  ·6· ·Q.· ·-- based on your understanding?· You don't know?

  ·7· ·A.· ·I don't know.· I'm not on the City Council.

  ·8· ·Q.· ·Is it your understanding that places of worship

  ·9· · · · currently are allowed in commercial areas?· You said

  10· · · · that they were allowed practically everywhere except

  11· · · · residential, right, so would that include commercial

  12· · · · areas?

  13· ·A.· ·Driving around the town I see lots of them on major

  14· · · · roads and they're in commercial areas, so -- just

  15· · · · over here there's --

  16· ·Q.· ·Do you recall the zoning ordinance change in 2011 at

  17· · · · all?

  18· ·A.· ·No.

  19· ·Q.· ·So you were not part of any discussion relating to

  20· · · · the zoning ordinance change at all, just to be clear?

  21· ·A.· ·Ma'am, I'm not on the City Council.

  22· ·Q.· ·I understand.

  23· ·A.· ·That is completely their jurisdiction.· It usually

  24· · · · goes through Planning, then to City Council, but I'm

  25· · · · not on either of those boards.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2511   Page 52 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 51
  ·1· ·Q.· ·But you were a member of the ZBA in 2011, you think?

  ·2· ·A.· ·I believe, but we are not a part of any conversation

  ·3· · · · like that.

  ·4· ·Q.· ·Right.· I'm simply asking whether or not you're aware

  ·5· · · · of the changes to the zoning ordinance in 2011?

  ·6· ·A.· ·There are always changes to the zoning ordinance,

  ·7· · · · always.

  ·8· ·Q.· ·So that did not stick out to you in any way?

  ·9· ·A.· ·No, huh-uh.

  10· ·Q.· ·Is it your understanding that under the current

  11· · · · zoning ordinance, places of worship are required to

  12· · · · have a 50-foot setback on all sides?

  13· ·A.· ·I was instructed by our attorney that is the case.

  14· ·Q.· ·And that instruction came when?

  15· ·A.· ·At the zoning meeting.

  16· ·Q.· ·Okay.

  17· ·A.· ·Because as I've instructed you, I did not review any

  18· · · · documents or have any conversations with anyone

  19· · · · before that meeting.

  20· ·Q.· ·What is your understanding of why places of worship

  21· · · · need that 50-foot setback on all sides?

  22· · · · · · · · · MR. THOMPSON:· I didn't hear that question.

  23· ·BY MS. DECLERCQ:

  24· ·Q.· ·What is your understanding of why places of worship

  25· · · · need the 50-foot setback on all sides?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2512   Page 53 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 52
  ·1· · · · · · · · · MR. THOMPSON:· That calls for speculation.

  ·2· · · · Why -- how would he know that?

  ·3· ·BY MS. DECLERCQ:

  ·4· ·Q.· ·Go ahead.· You can answer.

  ·5· ·A.· ·Ma'am, I am not on City Council.· I did not have a

  ·6· · · · vote on that, nor was I consulted by why City Council

  ·7· · · · passed that law, nor was I -- discussed or have any

  ·8· · · · conversation about why certain roads have a 25-mile

  ·9· · · · speed limit or 45-mile speed limit.· I wasn't part of

  10· · · · any of those dialogues, so I can't answer.

  11· ·Q.· ·But it is your understanding that places of worship

  12· · · · do need the 50-foot setbacks on all sides?

  13· ·A.· ·That's what our City Attorney, associate attorney

  14· · · · instructed the board the night of the meeting in

  15· · · · question.

  16· ·Q.· ·And that is because that is a rule that's contained

  17· · · · in the zoning ordinance?

  18· ·A.· ·It's because what City Council passed.

  19· ·Q.· ·Which is reflected in the zoning ordinance?

  20· ·A.· ·Correct.

  21· ·Q.· ·Okay.

  22· ·A.· ·When City Council votes on something regarding

  23· · · · zoning, it goes to the zoning ordinance.· It's pretty

  24· · · · clear.

  25· ·Q.· ·So would it be fair, then, to say you have no idea




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2513   Page 54 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 53
  ·1· · · · why they added that provision to the zoning

  ·2· · · · ordinance, you just live with it and enforce it?

  ·3· ·A.· ·I don't know why fire suppression systems cost so

  ·4· · · · much money, either, but they're required here in the

  ·5· · · · City and cost a lot of money for --

  ·6· ·Q.· ·I'm not asking about fire suppression systems.· I'm

  ·7· · · · asking you would it be fair to say that you don't

  ·8· · · · understand why that provision is in the zoning

  ·9· · · · ordinance, but since it is in the zoning ordinance,

  10· · · · you, as a ZBA member, then, have to enforce that?

  11· ·A.· ·Nobody instructed me as to their perspective about

  12· · · · why they were passing this on City Council.

  13· ·Q.· ·I understand that.· That's not what I'm asking you.

  14· · · · · · · · · MR. THOMPSON:· I'll object.· You're asking

  15· · · · him to plumb the motivations of City Council.

  16· · · · · · · · · MS. DECLERCQ:· I'm not.

  17· · · · · · · · · MR. THOMPSON:· You're asking him why was

  18· · · · that in there.· That's what he says, he doesn't know.

  19· · · · · · · · · MS. DECLERCQ:· No.· I accept that he does

  20· · · · not understand why there is a 50-foot setback

  21· · · · requirement.· I am now asking him is it your

  22· · · · understanding that that 50-foot setback requirement

  23· · · · is part of the zoning ordinance?

  24· · · · · · · · · MR. THOMPSON:· But that wasn't the question

  25· · · · you asked.· I objected to --




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2514   Page 55 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 54
  ·1· · · · · · · · · MS. DECLERCQ:· Fine.· That's the question

  ·2· · · · I'm asking now.

  ·3· · · · · · · · · MR. THOMPSON:· Okay.· Well, you've

  ·4· · · · withdrawn that other question when you asked him why,

  ·5· · · · because that was up to the City Council, not him, and

  ·6· · · · he could not plumb the motivations of the members of

  ·7· · · · the City Council as to why they put a 50-foot

  ·8· · · · setback.· But go ahead.· I just want to make clear my

  ·9· · · · objection was to your previous question.

  10· · · · · · · · · MS. DECLERCQ:· Fine.

  11· · · · · · · · · MR. THOMPSON:· Okay.

  12· ·BY MS. DECLERCQ:

  13· ·Q.· ·So do you understand the question that is currently

  14· · · · before you?

  15· ·A.· ·No, because you put several questions in front of me.

  16· ·Q.· ·Okay.· So the question is, is it your understanding

  17· · · · that the 50-foot setback requirement for places of

  18· · · · worship are required in the zoning ordinance?

  19· ·A.· ·Yes.

  20· ·Q.· ·And as a member of the ZBA, you have to enforce that

  21· · · · regardless of whether or not you understand why it

  22· · · · happened to be there?

  23· ·A.· ·I'm sorry.· You're simply wrong.· I don't enforce

  24· · · · anything, so I can't answer your question.

  25· ·Q.· ·Okay.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2515   Page 56 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 55
  ·1· ·A.· ·The City of Troy administration and staff enforce the

  ·2· · · · zoning ordinances.· Mr. Clark of the Zoning Board

  ·3· · · · enforces nothing.

  ·4· ·Q.· ·Okay.· So then what do you do, then?· How would you

  ·5· · · · characterize what you do?

  ·6· ·A.· ·I vote on variance requests.

  ·7· ·Q.· ·So --

  ·8· ·A.· ·So if you want to consider that an enforcement,

  ·9· · · · that's -- your perspective is very, very wrong --

  10· · · · · · · · · MR. THOMPSON:· Do not argue.

  11· · · · · · · · · THE WITNESS:· I'm sorry.

  12· · · · · · · · · MR. THOMPSON:· Do not argue with the

  13· · · · lawyer, okay?

  14· · · · · · · · · Sorry, go ahead.

  15· ·BY MS. DECLERCQ:

  16· ·Q.· ·Are you aware of any places of worship in Troy that

  17· · · · have less than a 50-foot setback --

  18· ·A.· ·No.

  19· ·Q.· ·-- on all sides?· Have you granted variances for any

  20· · · · other places of worship as a member of the ZBA?

  21· ·A.· ·Not that I know of.· Not that I can recall.· Let me

  22· · · · just restate that, not that I can recall.

  23· ·Q.· ·Are you aware of whether or not there are any Islamic

  24· · · · places of worship in Troy?

  25· ·A.· ·I have no knowledge of that.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2516   Page 57 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 56
  ·1· ·Q.· ·Do you know whether Adam and its members have a place

  ·2· · · · to worship in Troy?

  ·3· ·A.· ·I have no knowledge of that.· No, I'm sorry.· Let me

  ·4· · · · restate that.· I think something that was sent to me

  ·5· · · · showed that they worship in a rented building in a

  ·6· · · · basement or something in Troy.· That's what I think

  ·7· · · · now that you mention it.· I think I read that, but I

  ·8· · · · have no knowledge of --

  ·9· ·Q.· ·When do you think you read that?

  10· ·A.· ·Two weeks ago?· I could be wrong.· Two, two and a

  11· · · · half weeks ago, thereabouts.

  12· ·Q.· ·And did the issue of whether or not Adam had a place

  13· · · · to worship in Troy factor at all into your

  14· · · · consideration of their 2018 variance application?

  15· ·A.· ·I don't consider anything related to anything similar

  16· · · · to that ever.

  17· ·Q.· ·So that would be no?

  18· ·A.· ·No.

  19· ·Q.· ·Are you personally familiar with any particular place

  20· · · · of worship in Troy, whether you belong to a church in

  21· · · · Troy or --

  22· ·A.· ·Of course I am.· I live here.

  23· ·Q.· ·Are you familiar with Kensington Church?

  24· ·A.· ·Yeah.

  25· ·Q.· ·Did you also attend Woodside Bible?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2517   Page 58 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 57
  ·1· ·A.· ·Yes.

  ·2· ·Q.· ·Do you know whether or not those churches ever had to

  ·3· · · · apply for a variance?

  ·4· ·A.· ·Not before me, not ever on my board.

  ·5· ·Q.· ·Do you know whether or not either of those churches

  ·6· · · · has had any health and safety problems?

  ·7· ·A.· ·Not to my knowledge.

  ·8· ·Q.· ·All right.· So turning specifically to Adam's 2018

  ·9· · · · variance application, I'm assuming based upon your

  10· · · · previous answers that you received their materials in

  11· · · · an agenda packet?

  12· ·A.· ·Yes.

  13· ·Q.· ·And it was emailed to you by someone in the City,

  14· · · · correct?

  15· ·A.· ·Yes.

  16· ·Q.· ·Okay.· Did you review the materials in advance of the

  17· · · · hearing?

  18· ·A.· ·No.

  19· ·Q.· ·You didn't look at any of the agenda packet before

  20· · · · the hearing?

  21· ·A.· ·Okay, that's not correct.

  22· ·Q.· ·Okay.

  23· ·A.· ·Let me restate it.· I got the packet from Mr. Evans'

  24· · · · office, I think it was Kathy, who's a wonderful

  25· · · · person.· And I looked at the -- there's a front form




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2518   Page 59 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 58
  ·1· · · · or first page, and it's the agenda for the night.

  ·2· · · · And I went through, I always look at that, and I just

  ·3· · · · want to see who's coming before us.· And I noticed

  ·4· · · · that group was on the agenda, and I'm like oh, okay,

  ·5· · · · and I chose not to read anything --

  ·6· ·Q.· ·Why was --

  ·7· ·A.· ·-- beyond the front page.

  ·8· ·Q.· ·Why was it significant to you that that group was

  ·9· · · · coming before you?

  10· ·A.· ·I didn't want to pre-assume anything because they had

  11· · · · been before us before.· That's very unusual for our

  12· · · · board, somebody who's been denied as they were at the

  13· · · · Marinelli's site.· I looked at it like, you know

  14· · · · what, I'm going to listen to Mr. Evans, I'm going to

  15· · · · listen to Mr. Motzny, and we're going to have clean

  16· · · · hands and a pure heart here.· And I didn't talk to a

  17· · · · soul about that action item.· And I got all my

  18· · · · information the night of the meeting.· I didn't speak

  19· · · · to another board member.· I just wanted to walk in

  20· · · · with a fresh perspective, if you will.

  21· ·Q.· ·Were you familiar with that particular property?

  22· ·A.· ·Yeah.

  23· ·Q.· ·Had you ever --

  24· ·A.· ·My previous deposition shows that.· It was a DSW when

  25· · · · I moved to Troy or thereabouts.· I used to shop




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2519   Page 60 of
                                    370
                                    Glenn Clark
                                     08/10/2020                            Page 59
  ·1· · · · there.· And then a couple, three years ago, maybe

  ·2· · · · longer, a friend of mine asked me, he goes, oh,

  ·3· · · · there's this great Asian eatery in Troy.· And we were

  ·4· · · · out on a Sunday afternoon, and I didn't even know it

  ·5· · · · had turned into an Asian eatery.· But I went and had

  ·6· · · · a great meal with him.· So I ate in the restaurant,

  ·7· · · · not the other space they have apparently.

  ·8· ·Q.· ·So in the 2018 variance application what was Adam

  ·9· · · · seeking?

  10· ·A.· ·They wanted a 50-foot setback -- I'm sorry.                I

  11· · · · honestly can't answer that question.· It was a long

  12· · · · time ago.· All I remember was 50 feet here, 50 feet

  13· · · · there, so forth and so on.

  14· ·Q.· ·Do you recall what changes to the property Adam was

  15· · · · seeking to make?

  16· ·A.· ·No, I don't recall.

  17· ·Q.· ·Do you know if they were seeking to make any changes

  18· · · · to the physical property?

  19· ·A.· ·I don't recall.· We deal with a lot of agenda items

  20· · · · on the Zoning Board.· It's impossible to know all

  21· · · · that.

  22· ·Q.· ·Is it your understanding, though, that they needed a

  23· · · · 50-foot setback?

  24· ·A.· ·Yes.

  25· ·Q.· ·And why --




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2520   Page 61 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 60
  ·1· ·A.· ·That's what I do recall.

  ·2· ·Q.· ·And why specifically did they need a 50-foot setback

  ·3· · · · on that property?

  ·4· ·A.· ·Because of the zoning ordinance.

  ·5· ·Q.· ·What part of the zoning ordinance?

  ·6· ·A.· ·The one that calls for a 50-foot setback.

  ·7· ·Q.· ·For that specific property --

  ·8· ·A.· ·Yeah, that's what I recall.

  ·9· ·Q.· ·-- or for that specific use?· Don't look at your

  10· · · · lawyer.

  11· ·A.· ·I can look at whoever I want to, ma'am, I'm sorry.

  12· · · · · · · · · MR. THOMPSON:· I think the best answer

  13· · · · would be from the record itself which we have a

  14· · · · videotape of which I'm sure you've reviewed.· All the

  15· · · · application that was presented by the Adams community

  16· · · · was laid out, questions were asked, and ultimately a

  17· · · · decision was made by the Zoning Board of Appeals.

  18· · · · · · · · · So instead of trying to test his

  19· · · · recollection or his memory, you can go back and see

  20· · · · exactly what happened and what was presented.· So I

  21· · · · don't know why you're asking him, because all he's

  22· · · · going to do is refer you back to the record, the

  23· · · · transcribed record and/or the videotape.

  24· ·BY MS. DECLERCQ:

  25· ·Q.· ·So, Mr. Clark, I am not trying to test your




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2521   Page 62 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 61
  ·1· · · · recollection.· This is not a memory test.· What I am

  ·2· · · · trying to understand is what was your understanding

  ·3· · · · of what was going on at the time?· I understand all

  ·4· · · · the videotape and I understand what happened, but

  ·5· · · · what I am asking you personally about is what is your

  ·6· · · · understanding about what was going on and why?

  ·7· · · · · · · · · MR. THOMPSON:· That's very vague and

  ·8· · · · general.· His understanding of what, of the entire

  ·9· · · · meeting that night?

  10· ·BY MS. DECLERCQ:

  11· ·Q.· ·My question is what is your understanding about what

  12· · · · changes Adam wanted to make to their property?

  13· ·A.· ·I can't answer that question because I don't remember

  14· · · · that there were any changes that they were trying to

  15· · · · make.· Once again, that was a year and a half ago.

  16· ·Q.· ·So it's your testimony that you don't recall what

  17· · · · Adam was seeking?

  18· ·A.· ·They wanted setback variances, that's what I recall.

  19· ·Q.· ·And I'm asking you as a ZBA member, why did they need

  20· · · · those setback variances?

  21· · · · · · · · · MR. THOMPSON:· That question has been asked

  22· · · · and answered several times.· He said according to the

  23· · · · ordinance.

  24· ·BY MS. DECLERCQ:

  25· ·Q.· ·And I'm asking what portion of the ordinance?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2522   Page 63 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 62
  ·1· ·A.· ·What portion?· What do you mean?

  ·2· ·Q.· ·Well, as we discussed, the zoning ordinance is a huge

  ·3· · · · document.· Your answer is they needed it because of

  ·4· · · · the ordinance.· I'm simply asking you what portion of

  ·5· · · · the ordinance?

  ·6· ·A.· ·They did not meet these five practical difficulties.

  ·7· · · · That's my answer.· Thank you.

  ·8· ·Q.· ·I'm asking you why did they even have to meet these

  ·9· · · · practical difficulties?

  10· ·A.· ·Ma'am, I'm not on City Council, and I didn't vote on

  11· · · · any --

  12· ·Q.· ·Okay.

  13· ·A.· ·-- ordinance in the City of Troy in my entire life.

  14· ·Q.· ·Is it your understanding that the only reason why

  15· · · · they needed to have those 50-foot variances was

  16· · · · because they were a place of worship?

  17· ·A.· ·My understanding is they didn't meet these five

  18· · · · practical difficulties, and different businesses,

  19· · · · different residential sites, different houses of

  20· · · · worship have different ordinances.· It's not a

  21· · · · one-size-fits-all for the City of Troy.

  22· ·Q.· ·They have different ordinances?

  23· ·A.· ·Of course they do.· A commercial enterprise is not

  24· · · · the same as my house.· It's a residential location.

  25· ·Q.· ·So again, is it your understanding that they needed




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2523   Page 64 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 63
  ·1· · · · the 50-foot variance because they were going to

  ·2· · · · operate a place of worship on that property?· Why

  ·3· · · · were they there?· That's all I'm asking.· Why were

  ·4· · · · they there?

  ·5· ·A.· ·I didn't ask them to come.· They chose to come.· They

  ·6· · · · filled out their paperwork, we considered it, and we

  ·7· · · · rejected their request.· So you have to ask them why

  ·8· · · · they were there.

  ·9· ·Q.· ·So you don't -- so your testimony is that you don't

  10· · · · know why they were seeking a 50-foot variance?

  11· ·A.· ·Yeah.· I reviewed the packet.· I know that the City

  12· · · · ordinance requires it.

  13· ·Q.· ·Requires what?

  14· ·A.· ·The 50-foot variance or 50-foot setback.· I'm sorry,

  15· · · · not variance, the 50-foot setback on all the sides.

  16· · · · I listened to our attorney, Mr. Motzny, and he told

  17· · · · us -- you know, I don't want to put words in his

  18· · · · mouth, but it's clear that they would require a

  19· · · · variance on -- if I recall properly, I might have it

  20· · · · wrong, once again, you want total recall from me, I

  21· · · · can't do that, but I believe he said on all 50

  22· · · · sides -- I'm sorry, all four sides, 50 feet of

  23· · · · setback relief.

  24· ·Q.· ·So is it your understanding that if they were

  25· · · · operating something other than a place of worship,




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2524   Page 65 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 64
  ·1· · · · they would not have to have the 50-foot variance?

  ·2· ·A.· ·That's -- I don't have knowledge of that.

  ·3· ·Q.· ·I'm asking your understanding.

  ·4· ·A.· ·I don't know.

  ·5· ·Q.· ·In your time as a ZBA member have you ever

  ·6· · · · been presented with a dimensional variance

  ·7· · · · application where the owner was not seeking to change

  ·8· · · · any aspect of the property?

  ·9· ·A.· ·I can't answer that.

  10· ·Q.· ·Why?

  11· ·A.· ·Ma'am, I've been on that board for a really long

  12· · · · time.· I don't recall.

  13· ·Q.· ·Okay.· What is your understanding about the types of

  14· · · · activities that Adam was going to be doing on that

  15· · · · property had they received their variance?

  16· ·A.· ·In my deposition a year ago I said I recalled that

  17· · · · they were talking about like youth programs, sports,

  18· · · · and I think they mentioned like a health clinic or

  19· · · · something along those lines.· And I honestly don't

  20· · · · recall anything else.

  21· ·Q.· ·Educational classes?

  22· ·A.· ·I don't recall.

  23· ·Q.· ·Banquets or weddings and funerals?

  24· ·A.· ·I have no knowledge of that to my recollection.

  25· ·Q.· ·So the youth clinic -- or excuse me -- the youth




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2525   Page 66 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 65
  ·1· · · · activities and the health clinic?

  ·2· ·A.· ·And sports.

  ·3· ·Q.· ·And sports --

  ·4· ·A.· ·That's all I recall.· I assume worship, too.

  ·5· ·Q.· ·Are those -- putting aside the worship aspect,

  ·6· · · · talking specifically just about the youth activities

  ·7· · · · and the health clinics and the sports, aren't those

  ·8· · · · activities very similar to the other types of uses

  ·9· · · · that you can do in the GB district as well?

  10· ·A.· ·I don't know.

  11· ·Q.· ·Do you know the types of uses or activities that are

  12· · · · allowed in the GB district?

  13· · · · · · · · · MR. THOMPSON:· If you know, say yes.

  14· ·BY MS. DECLERCQ:

  15· ·Q.· ·This isn't a test.· I just want to know what you

  16· · · · know.

  17· ·A.· ·No.· If I consult my attorney, that's my privilege.

  18· · · · · · · · · MR. THOMPSON:· Wait.

  19· ·BY MS. DECLERCQ:

  20· ·Q.· ·What is your understanding of places of assembly as

  21· · · · it is defined in the zoning ordinance?

  22· ·A.· ·I'm sorry, what was the first part?

  23· ·Q.· ·What is your understanding of what a place of

  24· · · · assembly is as set forth in the zoning ordinance?

  25· ·A.· ·An assembly, what is an assembly?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2526   Page 67 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 66
  ·1· ·Q.· ·Places of assembly is a term that is used in the

  ·2· · · · zoning ordinance.· What is your understanding of

  ·3· · · · that?

  ·4· · · · · · · · · MR. THOMPSON:· Again, object.· It calls for

  ·5· · · · a legal conclusion.· It's a definition probably in

  ·6· · · · the zoning ordinance someplace.

  ·7· · · · · · · · · MS. DECLERCQ:· I'm not asking you to tell

  ·8· · · · me what it is; I'm asking you to tell me what is your

  ·9· · · · understanding?

  10· · · · · · · · · THE WITNESS:· I don't know.

  11· ·BY MS. DECLERCQ:

  12· ·Q.· ·Do you think that it would encompass like a YMCA?

  13· ·A.· ·I don't know.

  14· ·Q.· ·A community center?

  15· ·A.· ·I don't know.

  16· ·Q.· ·All right.· So turning to the hearing on Adam's 2018

  17· · · · variance application, have you ever had a meeting

  18· · · · that was that crowded with people?

  19· ·A.· ·Yes.· I don't recall which one, but I do believe when

  20· · · · they originally applied before the board it was

  21· · · · pretty crowded like that.

  22· ·Q.· ·Have you ever had --

  23· ·A.· ·But I honestly -- there may have been one or two

  24· · · · other ones.

  25· ·Q.· ·Okay.· Has there ever been a meeting that you can




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2527   Page 68 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 67
  ·1· · · · recall that was that heavily attended that didn't

  ·2· · · · involve Adam?

  ·3· ·A.· ·So your question is can I recall?· No.· I think there

  ·4· · · · was one or two.

  ·5· ·Q.· ·Okay.· And in those meetings did you also have to

  ·6· · · · impose like a three-minute speaking requirement?

  ·7· ·A.· ·Yes.· I might be wrong because I've been on the board

  ·8· · · · for feels like 100 years.· We have imposed the

  ·9· · · · three-minute rule numerous times.· How many times, I

  10· · · · can't tell you.· But that's what City Council does

  11· · · · when there's a well attended meeting or event.

  12· · · · · · · · · And I've been to a lot of those City

  13· · · · Council meetings where that's happened.· People show

  14· · · · up when they're not happy.· So, yeah, but how many

  15· · · · times, I honestly can't answer that.

  16· ·Q.· ·Okay.· So at the meeting -- and I have watched the

  17· · · · video, so I do understand that Mr. Evans sort of

  18· · · · starts it off by explaining the application and the

  19· · · · property, correct?

  20· ·A.· ·Correct, yes.

  21· ·Q.· ·And you --

  22· ·A.· ·Well, he doesn't start the meeting off with that; he

  23· · · · starts his portion, correct.

  24· ·Q.· ·And you testified earlier that you had not read any

  25· · · · of the written materials relating to this application




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2528   Page 69 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 68
  ·1· · · · prior to the meeting, correct?

  ·2· ·A.· ·I read nothing about this --

  ·3· ·Q.· ·So --

  ·4· ·A.· ·-- issue.

  ·5· ·Q.· ·So when Mr. Evans started his presentation, that was

  ·6· · · · the first time that you --

  ·7· ·A.· ·Other than the first page which was the agenda.

  ·8· · · · That's it.· So I knew what Adam was attempting to do.

  ·9· · · · I saw their variance request because it's listed

  10· · · · there.· And then you drill down further in the

  11· · · · packet, but I didn't know what they were trying to

  12· · · · accomplish.

  13· ·Q.· ·Okay.· So when Mr. Evans was doing his presentation,

  14· · · · was that the first time that you were getting

  15· · · · detailed information about what it was that Adam

  16· · · · wanted to do?

  17· ·A.· ·Yes.

  18· ·Q.· ·And what were your initial impressions when --

  19· · · · · · · · · MR. THOMPSON:· Objection.· First of all,

  20· · · · he -- I'll make this objection so I, you know, carry

  21· · · · through.· He's a quasi-judicial officer.· Under the

  22· · · · rules of the Supreme Court of the United States and

  23· · · · the Sixth Circuit Court of Appeals, he has a

  24· · · · privilege not to reveal his thought process, and

  25· · · · that's a privilege that the Supreme Court has




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2529   Page 70 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 69
  ·1· ·recognized.

  ·2· · · · · · ·And as a judicial officer, he -- making a

  ·3· ·decision over two years ago and then trying to recall

  ·4· ·for you or anybody else or for the Court what his

  ·5· ·thought process was when he arrives at the decision,

  ·6· ·the Courts have said that that is not permissible as

  ·7· ·it relates to Judges or people in quasi-judicial

  ·8· ·positions because the Court cannot really evaluate a

  ·9· ·person's thought process, especially when this

  10· ·occurred two years ago or five years ago or 10 years

  11· ·ago.

  12· · · · · · ·So that's why I'm making that objection.

  13· ·If he can answer it, I'm not going to say don't

  14· ·answer it, but I think it's a privilege that I will

  15· ·exercise at the right time.· So I'm making that

  16· ·objection now, but I don't want to waive that

  17· ·privilege.

  18· · · · · · ·So you can force me to instruct him not to

  19· ·answer it, but I'm willing to let him answer it as

  20· ·long as you understand that I'm going to exercise

  21· ·that at the right time because there's a Sixth

  22· ·Circuit Court of Appeals case which would have

  23· ·jurisdiction over this Federal Court that says that

  24· ·there is that privilege.

  25· · · · · · ·MS. DECLERCQ:· And so if I understand that




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2530   Page 71 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 70
  ·1· ·line of cases, the issue is that his decisions are

  ·2· ·what his decisions are?

  ·3· · · · · · ·MR. THOMPSON:· No.· Excuse me.· You can ask

  ·4· ·him what his decision was.· What I'm objecting to is

  ·5· ·if you try to ask him what his thought process was.

  ·6· ·We know what his decision was, and it wasn't just his

  ·7· ·decision; it was the Board's decision.

  ·8· · · · · · ·There was a motion made to deny the request

  ·9· ·and for several reasons that were listed in that

  10· ·resolution or that motion, but now you're asking him

  11· ·today what is your thought process?· And I think

  12· ·that's a privilege.

  13· · · · · · ·I've got the cases, here, U.S. -- Morrison

  14· ·is one of them, that was the Department of

  15· ·Agriculture.· There's another case in the Sixth

  16· ·Circuit.· I won't go through it.· I have it in my

  17· ·briefcase.

  18· · · · · · ·MS. DECLERCQ:· So for purposes of this dep,

  19· ·then, are you saying that you will allow him to

  20· ·answer, but if we want to then later argue about

  21· ·whether or not we can use those answers --

  22· · · · · · ·MR. THOMPSON:· Right.

  23· · · · · · ·MS. DECLERCQ:· -- with respect to the

  24· ·privilege, because I don't like -- we're not going to

  25· ·decide whether or not, you know --




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2531   Page 72 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 71
  ·1· · · · · · · · · MR. THOMPSON:· Yeah, as long as you're

  ·2· · · · agreeing that I can raise that privilege later on,

  ·3· · · · you know.· As you know, and you're an experienced

  ·4· · · · lawyer, if I don't object now, then I've lost that

  ·5· · · · ability to raise that issue.· So I'm objecting on the

  ·6· · · · basis of privilege.· If it were attorney-client

  ·7· · · · privilege, I would, you know, direct him not to

  ·8· · · · answer it, but this one is a little unique, and it

  ·9· · · · may take an Appellate Division on this particular

  10· · · · fact situation with a judicial officer of a city, not

  11· · · · a Federal Government judicial officer.· So I'm asking

  12· · · · you for that --

  13· · · · · · · · · MS. DECLERCQ:· So I will note your

  14· · · · objection and that you are preserving your claim of

  15· · · · privilege.

  16· · · · · · · · · MR. THOMPSON:· Right.

  17· · · · · · · · · MS. DECLERCQ:· But you are not going to

  18· · · · instruct him to not answer the question?

  19· · · · · · · · · MR. THOMPSON:· Correct.

  20· ·BY MS. DECLERCQ:

  21· ·Q.· ·So, Mr. Clark, do you understand what that means?

  22· ·A.· ·I think I understand him, but I can't remember the

  23· · · · question, so you have to repeat your question.

  24· ·Q.· ·So I just wanted to make clear between you and I, so

  25· · · · the issue is, you're still going to answer the




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2532   Page 73 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 72
  ·1· · · · questions that I'm going to ask you.· Do you

  ·2· · · · understand that to be the case?

  ·3· · · · · · · · · MR. THOMPSON:· As it -- yeah, as it relates

  ·4· · · · to that specific question you asked.

  ·5· · · · · · · · · MS. DECLERCQ:· Yes.

  ·6· · · · · · · · · MR. THOMPSON:· Now, I guess we could have

  ·7· · · · the reporter read it back, or if you remember the

  ·8· · · · question.

  ·9· · · · · · · · · MS. DECLERCQ:· No.· I remember the question

  10· · · · and I'll pose it again.

  11· · · · · · · · · MR. THOMPSON:· Okay.

  12· · · · · · · · · MS. DECLERCQ:· But I suspect that this

  13· · · · whole issue about thought processes may come up

  14· · · · again, and what your attorney and I were talking

  15· · · · about is the fact that this issue will still be

  16· · · · preserved, but for purposes of today you will still

  17· · · · answer the questions that I ask even if it relates to

  18· · · · that issue.

  19· · · · · · · · · MR. THOMPSON:· If you can.

  20· · · · · · · · · THE WITNESS:· To my ability.

  21· ·BY MS. DECLERCQ:

  22· ·Q.· ·Yes, okay.· So the question was, during Mr. Evans'

  23· · · · presentation of the details of Adam's application,

  24· · · · which you have testified before this was the first

  25· · · · time you were hearing, what were your impressions?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2533   Page 74 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 73
  ·1· ·A.· ·Quite frankly, I was like, okay, well, here are these

  ·2· · · · folks again.· I know them.· I treated them with a lot

  ·3· · · · of respect when they were here before the board the

  ·4· · · · first time.· And I said, oh, they're attempting to

  ·5· · · · buy -- or I don't know their circumstances -- they're

  ·6· · · · buying the old DSW, and I used to shop there a lot.

  ·7· · · · And that was it, nothing else.

  ·8· ·Q.· ·Do you recall RLUIPA being referenced at that

  ·9· · · · hearing?

  10· ·A.· ·Yes, Mr. Motzny addressed it, and then the attorney

  11· · · · for the plaintiff or the petitioner referenced it and

  12· · · · they had a legal disagreement.· And I always go with

  13· · · · the City Attorney because he's our attorney for the

  14· · · · board, so --

  15· ·Q.· ·And so what is -- what was the relevance of RLUIPA

  16· · · · with respect to this particular application?

  17· ·A.· ·Essentially what I recall, and I honestly don't

  18· · · · recall that conversation well, but Mr. Motzny said

  19· · · · look at the City ordinances, not at RLUIPA.· And like

  20· · · · I said, the other attorney was pretty upset about

  21· · · · that, but -- so just that there's -- you can't

  22· · · · discriminate against a house of worship that wants to

  23· · · · locate on a parcel.· That's how I interpreted it.

  24· · · · And so that's it from their attorney's perspective.

  25· ·Q.· ·Do you recall one of your fellow board members at




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2534   Page 75 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 74
  ·1· · · · that hearing asking a question to Mr. Evans about

  ·2· · · · whether or not a commercial entity could use that

  ·3· · · · property without a variance?

  ·4· ·A.· ·No.

  ·5· ·Q.· ·Did you know any of the speakers who commented

  ·6· · · · publicly at that meeting?

  ·7· ·A.· ·No, not that I recall, but I'm about 100 percent

  ·8· · · · certain I didn't know anybody.· Well, I'm sorry,

  ·9· · · · that's wrong.· I knew Dr. -- what is his name, Min?

  10· · · · Armin?

  11· ·Q.· ·You knew the petitioner?

  12· ·A.· ·Well, I don't know him.· He was before my board

  13· · · · before, and I think their attorney was before our

  14· · · · board.· And no one else from their organization rang

  15· · · · a bell with me that night.· And as far as the

  16· · · · neighbors, I did not recognize anyone.

  17· ·Q.· ·During the hearing you mentioned several different

  18· · · · churches in Troy including St. Anastasia, Woodside

  19· · · · Bible.· What was the point that you were trying to

  20· · · · make about them?

  21· ·A.· ·I'm far more familiar with Woodside and Kensington

  22· · · · because I saw them being built.· So I read in the

  23· · · · deposition -- or, I'm sorry, one of the pieces of

  24· · · · paper I think from the petitioner's or the

  25· · · · plaintiff's attorney that I probably had it wrong,




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2535   Page 76 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 75
  ·1· · · · that St. Anastasia probably conformed to the parcel

  ·2· · · · back in the day, and that was changed over time is my

  ·3· · · · guess.

  ·4· · · · · · · · · Regardless, something about the side

  ·5· · · · parking lot, whatever, so -- but my point was that I

  ·6· · · · saw these two very large churches being built, and I

  ·7· · · · said they conform to the zoning.· And I think I said

  ·8· · · · something about being good neighbors because I

  ·9· · · · know -- although Kensington doesn't have any direct

  10· · · · like really close neighbors.· There's still a

  11· · · · subdivision right over there.· And Woodside does have

  12· · · · neighbors.· There's the condos there.

  13· · · · · · · · · So they bought parcels that met what they

  14· · · · were trying to do, and they never came before the

  15· · · · Zoning Board that I'm aware of.· And I may or -- I

  16· · · · think I was on the Zoning Board when Woodside got

  17· · · · built, and I don't think I was on the Zoning Board

  18· · · · when Kensington was built.· I certainly wasn't on the

  19· · · · Zoning Board when St. Anastasia was built because

  20· · · · that predates my time here.

  21· · · · · · · · · But all I was saying was you buy the parcel

  22· · · · that meets zoning and be a good neighbor.· That's all

  23· · · · I was saying.

  24· ·Q.· ·So if you needed a variance on a parcel that you

  25· · · · bought, does that mean that you're not being a good




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2536   Page 77 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 76
  ·1· · · · neighbor?

  ·2· ·A.· ·I can't answer that question.· Every variance is

  ·3· · · · different.· If it's a problem that runs with the

  ·4· · · · land -- how many times did I say that today?· A lot.

  ·5· · · · You can't help that there's a problem with the land,

  ·6· · · · irregular-shaped, topography, so forth.· So I just

  ·7· · · · thought it was admirable that a couple of these very

  ·8· · · · large churches bought tracts that fit what they were

  ·9· · · · trying to do.

  10· · · · · · · · · But I would say that of any

  11· · · · other enterprise, a commercial enterprise, even, you

  12· · · · know, a person trying to build a house.· We've had

  13· · · · people before us in all those categories before, and

  14· · · · I voted no and I voted yes.· It just depends on the

  15· · · · practical difficulties.

  16· ·Q.· ·So ultimately you voted to deny the variance

  17· · · · application, correct?

  18· ·A.· ·As part of that evidence, yes.

  19· ·Q.· ·And at the hearing would it be fair to say that you

  20· · · · put your reasons on the record at the hearing for why

  21· · · · you denied it?

  22· ·A.· ·I don't think all of them, but I put a lot of things

  23· · · · on the record that day.

  24· ·Q.· ·Okay.· Then what were your other reasons that were

  25· · · · not stated at the hearing?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2537   Page 78 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 77
  ·1· ·A.· ·I don't recall.

  ·2· ·Q.· ·You recall that there were other reasons but you

  ·3· · · · don't recall what they were?

  ·4· ·A.· ·I'm not saying that there were.· I'm saying perhaps

  ·5· · · · there were.· I'm not -- it was a long time ago.                I

  ·6· · · · don't recall.

  ·7· ·Q.· ·Do you recall what your stated concerns were?

  ·8· ·A.· ·I think I talked about public safety.· I think I

  ·9· · · · talked about 50-foot variances.· And I recall there

  10· · · · were some neighbors that were very upset, and I

  11· · · · addressed that in my comments.

  12· · · · · · · · · People who live right behind the property

  13· · · · were lied about.· Read the deposition.· The

  14· · · · plaintiffs' attorney claimed that they didn't live

  15· · · · right abutting the property and they did, and they

  16· · · · came up to the board.

  17· · · · · · · · · And I remember hearing a bunch of wonderful

  18· · · · things that night from the group Adam about all these

  19· · · · wonderful things that they were planning to do with

  20· · · · the property.· And they seemed to be very, very nice

  21· · · · people, but I don't base my vote on who's nice and

  22· · · · who's not, you know.· But that's what I recall.

  23· ·Q.· ·So I'm sorry, I don't understand.· So the neighbors

  24· · · · were --

  25· ·A.· ·Who live right behind.· The plaintiffs' attorney lied




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2538   Page 79 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 78
  ·1· · · · and said that they didn't live there.· They do.

  ·2· ·Q.· ·And did they speak at the meeting?

  ·3· ·A.· ·They did.· It's on the video.

  ·4· ·Q.· ·All right.· And did that factor into your

  ·5· · · · consideration?

  ·6· ·A.· ·No, but I found it interesting.· I found the positive

  ·7· · · · things that Adam wanted to do interesting, too.

  ·8· ·Q.· ·So you mentioned one of your concerns was public

  ·9· · · · safety?

  10· ·A.· ·Yes, always.

  11· ·Q.· ·How does that relate to the 50-foot setback

  12· · · · requirement?

  13· ·A.· ·The parking and just the congestion that potentially

  14· · · · could have occurred if they located right there

  15· · · · because there's a side drive into the subdivision,

  16· · · · and I think my comments speak for themselves on the

  17· · · · video that I just had some concern.· I think there

  18· · · · were other comments of others on that point.

  19· ·Q.· ·But those setbacks and parking, they had existed on

  20· · · · that property before?

  21· ·A.· ·Right, but living here -- I live here, I don't think

  22· · · · you do, I do.· I've driven by there a ton,

  23· · · · practically every day, and when DSW operated there

  24· · · · they never had huge events with monstrously -- or

  25· · · · monster amounts of cars.· And then the Asian eatery,




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2539   Page 80 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 79
  ·1· · · · same thing.· And our concern -- and you already saw

  ·2· · · · the video so you know what I'm talking about -- our

  ·3· · · · concern as a board and one of my concerns was on

  ·4· · · · significant days to that house of worship they were

  ·5· · · · going to have a lot of traffic, a lot of cars.

  ·6· · · · · · · · · So public safety factors into my concern

  ·7· · · · about people spilling out of the parking lot onto the

  ·8· · · · street where kids are playing or people are walking,

  ·9· · · · what have you.

  10· ·Q.· ·So that relates more to how that property was going

  11· · · · to be used than any changes to the property that was

  12· · · · going to be made, right?

  13· ·A.· ·You keep referring to changes of the property.                I

  14· · · · can't recall that there were proposed changes to the

  15· · · · property.

  16· ·Q.· ·Right.· So the building and the parking and the

  17· · · · setbacks, those are all going to stay the same if the

  18· · · · variance had been granted, right?

  19· ·A.· ·I don't have the packet in front of me.· I don't

  20· · · · recall if they wanted to make a change.· I've already

  21· · · · explained that to you.

  22· ·Q.· ·But I'm trying to figure out -- but the change you're

  23· · · · talking about is the change in the use of the

  24· · · · property as a place of worship now instead of a DSW?

  25· ·A.· ·And potentially a change to the structure, too,




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2540   Page 81 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 80
  ·1· · · · because I don't recall if that was part of the packet

  ·2· · · · of the, you know, the variance request.· I don't

  ·3· · · · recall.· That was a year and a half ago.

  ·4· ·Q.· ·So do you know whether or not there were any problems

  ·5· · · · or complaints about the Asian eatery restaurant?

  ·6· ·A.· ·No.· I don't work at the City of Troy.· That would be

  ·7· · · · the police department.

  ·8· ·Q.· ·So when you say, then, they -- strike that.

  ·9· ·A.· ·I drove by and didn't notice a lot of traffic ever.

  10· ·Q.· ·So, again, if it would have remained a

  11· · · · restaurant/banquet hall, it would not have come

  12· · · · before your board, right?

  13· ·A.· ·No -- well, no, that's not true.· Depending if they

  14· · · · wanted to change the physical establishment.· If they

  15· · · · went into the setback, it would have had to come

  16· · · · before our board, but if somebody bought that

  17· · · · property and wanted everything to be the same -- I

  18· · · · don't know all of the ordinances, you know.· If it

  19· · · · went to a commercial retail space, maybe, I honestly

  20· · · · don't know.

  21· ·Q.· ·Well, you do know this.· Did it ever come before your

  22· · · · board --

  23· ·A.· ·Never.

  24· ·Q.· ·Hold on.· That wasn't my question.· My question is

  25· · · · did it ever come before your board when it switched




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2541   Page 82 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 81
  ·1· · · · from the DSW to the Asian restaurant?

  ·2· ·A.· ·That may have been before I was on the board.

  ·3· ·Q.· ·Before the 100 years that you've been on the board?

  ·4· ·A.· ·It feels like that.

  ·5· ·Q.· ·But as far as you --

  ·6· ·A.· ·It switched.

  ·7· ·Q.· ·Go ahead.

  ·8· ·A.· ·It switched a long time ago, so it may have been

  ·9· · · · before I served on the board.

  10· ·Q.· ·But at the very least you don't recall it --

  11· ·A.· ·No.

  12· ·Q.· ·-- considering it as you --

  13· ·A.· ·I would have known, yeah -- sorry, sorry.

  14· ·Q.· ·Are you aware of any other commercial buildings or

  15· · · · properties that directly abut a residential property

  16· · · · in that same area?

  17· ·A.· ·Of course.

  18· ·Q.· ·And are you aware of any of them having parking all

  19· · · · the way up to the property line?

  20· ·A.· ·I can't answer that.· I've never inspected that.

  21· ·Q.· ·Do you know what is around there?· What other

  22· · · · businesses are around that area?

  23· ·A.· ·Sure.

  24· ·Q.· ·Can you tell me what they are?

  25· ·A.· ·Hungry Howie's, the car wash, which I think is a BP




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2542   Page 83 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 82
  ·1· · · · branded gas station.

  ·2· ·Q.· ·Is that on the same side or is that across the

  ·3· · · · street?

  ·4· ·A.· ·Same side -- well, no.· It's on both sides.· They

  ·5· · · · have two of them.· Good for some people doing well

  ·6· · · · with the economy, right?· I don't know the name.

  ·7· · · · There's a Wendy's up at Wattles.· There are two, I

  ·8· · · · think there are two churches now, the First

  ·9· · · · Evangelical, which I think was in some of my

  10· · · · paperwork that I got from Plaintiff's attorney, and

  11· · · · then there's a church next to that, and then there's

  12· · · · Qdoba, and what else do you want to know?

  13· ·Q.· ·Do you know what businesses or entities are

  14· · · · immediately on either side of this property?

  15· ·A.· ·Hungry Howie's to the south, and then the car wash to

  16· · · · the north.

  17· ·Q.· ·And is it your understanding that both of those

  18· · · · businesses abut the residential property behind them?

  19· ·A.· ·That's not correct.· I think the -- sorry, I think

  20· · · · the car wash does, but Hungry Howie's doesn't.

  21· · · · They're set towards the front of the property towards

  22· · · · Rochester Road, so that's not correct.

  23· ·Q.· ·Okay.· All right.· So let's talk a little bit about

  24· · · · these five variance criteria that you say directs

  25· · · · your dissidence.· And if you want to, while we talk




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2543   Page 84 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 83
  ·1· · · · about it you can refer --

  ·2· ·A.· ·What page again?

  ·3· ·Q.· ·325.

  ·4· ·A.· ·320 -- I have to take this stupid clip off again.

  ·5· ·Q.· ·Yeah.· It's too big for a staple so you have to have

  ·6· · · · a clip.· 325.

  ·7· ·A.· ·I think it's right around here.· Somehow I jumbled

  ·8· · · · all these pages and now everything that was at the

  ·9· · · · back is at the front now.· Okay.· 328, 329, 325.

  10· · · · · · · · · I'm sorry.· I have to step out and get some

  11· · · · water.

  12· ·Q.· ·Okay, that's fine.

  13· · · · · · · · · MR. THOMPSON:· Can we take a break?

  14· · · · · · · · · MS. DECLERCQ:· Yep.· Let's take a break.

  15· · · · · · · · · THE VIDEOGRAPHER:· Going off the record at

  16· · · · 12:41 p.m.

  17· · · · · · · · · (A short recess was taken.)

  18· · · · · · · · · THE VIDEOGRAPHER:· We're back on the record

  19· · · · at 12:56 p.m.

  20· ·BY MS. DECLERCQ:

  21· ·Q.· ·Mr. Clark, during our break did you have your memory

  22· · · · refreshed as to when you joined the Zoning Board of

  23· · · · Appeals?

  24· ·A.· ·My memory was not refreshed.· I was told what date it

  25· · · · was by the City Clerk.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2544   Page 85 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 84
  ·1· ·Q.· ·Okay, and what date was that?

  ·2· ·A.· ·January 7th, 2008.

  ·3· ·Q.· ·And does that date coincide with your general

  ·4· · · · recollection of when you joined the ZBA?

  ·5· ·A.· ·Honestly, no.· It seems like that was a lot of time

  ·6· · · · ago.· I don't remember being on the board this long,

  ·7· · · · but that's what happens when old people turn old.

  ·8· · · · You just don't remember.

  ·9· ·Q.· ·But for purposes of your testimony, are you willing

  10· · · · to let us use January 8th, 2008 as --

  11· ·A.· ·January 7th, 2008, and that could be confirmed with

  12· · · · the City Clerk.

  13· ·Q.· ·Okay.· So we will use that as the operative date.

  14· ·A.· ·That's what I was just told, so yeah, let's go with

  15· · · · that.

  16· ·Q.· ·As part of your Deposition Notice asking for your

  17· · · · presence here today, we also asked you to bring any

  18· · · · documents relating to this matter that you may have

  19· · · · had in your possession.· Did you bring any documents

  20· · · · today?

  21· ·A.· ·I disclosed with my attorney a document that someone

  22· · · · emailed me, and I don't know that that document

  23· · · · actually has anything to do with this matter.· It

  24· · · · does have something to do with the faith community,

  25· · · · which I have never read that document.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2545   Page 86 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 85
  ·1· ·Q.· ·Okay.· Let's back up for one second.· So this

  ·2· · · · document that you're referring to that your attorney

  ·3· · · · handed to me during the break is a document entitled

  ·4· · · · Mosques in America.· A Guide to Accountable Permit

  ·5· · · · Hearings and Continuing Citizen Oversight.· Is this

  ·6· · · · the document that you --

  ·7· ·A.· ·Yes.

  ·8· · · · · · · · · MR. THOMPSON:· For the record, I would

  ·9· · · · indicate we did receive the Notice of Deposition, and

  10· · · · there was an Appendix A, and it requests us bring

  11· · · · various documents.

  12· · · · · · · · · The only document that we had and that

  13· · · · Mr. Clark had in his possession, and I asked him to

  14· · · · look after we got that -- we got involved in the case

  15· · · · was to make sure he didn't have any documents that

  16· · · · related to the particular lawsuit because at that

  17· · · · time Mr. Motzny was also asking me to provide them.

  18· · · · He asked me orally if there was anything that

  19· · · · Mr. Clark had.· At the time Mr. Clark said no.

  20· · · · · · · · · And then later on at my request he did

  21· · · · another search, and the only document he found was

  22· · · · the one that you are mentioning there, Mosques in

  23· · · · America.· It was a document that he received in

  24· · · · November of 2018, several months after the decision

  25· · · · was actually made.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2546       Page 87 of
                                    370
                                    Glenn Clark
                                     08/10/2020                              Page 86
  ·1· · · · · · · · · And you can question him about it, but he

  ·2· · · · indicated that he has never read the document.· But I

  ·3· · · · thought rather than try to guess whether it was

  ·4· · · · covered by your Request for Documents, I'd rather

  ·5· · · · provide it to you and you can make of it what you

  ·6· · · · want.

  ·7· · · · · · · · · MS. DECLERCQ:· Great, thank you.                 I

  ·8· · · · appreciate you bringing it.

  ·9· ·BY MS. DECLERCQ:

  10· ·Q.· ·So Mr. Clark, when did you receive this document?

  11· ·A.· ·Mr. Thompson said November 2018.· It was quite some

  12· · · · time ago, I remember that.· Per his request, I went

  13· · · · back to the drawing board, and I found that after

  14· · · · doing some pretty extensive research on my Gmail

  15· · · · account.· And I remember getting it, but as soon as I

  16· · · · saw the title, I said I don't want any part of this.

  17· ·Q.· ·Do you know who sent it to you?

  18· ·A.· ·Yes.

  19· ·Q.· ·Who?

  20· ·A.· ·Ruthann Dawley.

  21· ·Q.· ·And who is that to you?

  22· ·A.· ·She is somebody I know through the political process.

  23· · · · She goes to church here in Troy.· She doesn't live

  24· · · · here; she lives in Rochester Hills.· She's spoken

  25· · · · before I think the City Council and the Zoning Board




                                                                                        YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2547   Page 88 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 87
  ·1· · · · before, and she decided I needed to see that.· And I

  ·2· · · · got it and I've never read it.

  ·3· ·Q.· ·Was there any email text in her message to you that

  ·4· · · · attached this?

  ·5· ·A.· ·No.· Whatever I got I sent to Mr. Thompson.· And she

  ·6· · · · may have said something like please read this or

  ·7· · · · something simple like that.

  ·8· ·Q.· ·So you brought the document that she attached but you

  ·9· · · · didn't bring the actual email?

  10· ·A.· ·I think I sent Mr. Thompson everything I had, to my

  11· · · · recollection.

  12· ·Q.· ·Okay.· So just for the record, Mr. Thompson said he'd

  13· · · · look and see if he could find an email.

  14· · · · · · · · · And have you read this?

  15· ·A.· ·No.

  16· ·Q.· ·Did you share this with anyone else?

  17· ·A.· ·Just Mr. Thompson.

  18· ·Q.· ·Do people from the community ever send you stuff

  19· · · · directly because they know you're on the Zoning Board

  20· · · · rather than send it to the City?

  21· ·A.· ·No.· I honestly can't answer that question because of

  22· · · · my lengthy time on the board, but I don't ever recall

  23· · · · getting anything.· I even had a neighbor one time,

  24· · · · and he had an issue and we never even spoke.

  25· ·Q.· ·So if it were to happen that someone would send you




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2548   Page 89 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 88
  ·1· · · · something directly, would it be your practice to then

  ·2· · · · send it to the City?

  ·3· ·A.· ·Yes, that's required under the State law.

  ·4· ·Q.· ·What about if somebody just, you know, in passing,

  ·5· · · · they know you're on the board, they make a comment.

  ·6· · · · Would you then share that comment with the City or

  ·7· · · · your other board members?

  ·8· ·A.· ·No, because it's not required.

  ·9· ·Q.· ·So if you receive something in writing, that's

  10· · · · required to be sent on to the City, but if you --

  11· ·A.· ·Writing or email, yes.

  12· ·Q.· ·But just verbal communication --

  13· ·A.· ·Yeah.· I'm a member of this community, I mean, so I

  14· · · · hate this, I love that, you know.· That's part of

  15· · · · living life in Troy, Michigan, you know.

  16· ·Q.· ·What about if it was specific to an application that

  17· · · · was coming before you for consideration, would you

  18· · · · then share that with either your fellow board members

  19· · · · or the City?

  20· ·A.· ·Through the City Attorney's Office I've never been

  21· · · · informed that I have to do that.· I think in all

  22· · · · these years there's a lady I know who had a

  23· · · · residential development concern, and I got to know

  24· · · · her through the senior -- I used to work for the

  25· · · · Michigan Attorney General's Office, Consumer




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2549   Page 90 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 89
  ·1· · · · Protection Division.· I used to be a public

  ·2· · · · presenter.· So I used to spend a lot of time in the

  ·3· · · · community.· I've done community groups, senior

  ·4· · · · groups.· I've done it all.· And so I got to know her

  ·5· · · · through me being on the Zoning Board.· And then I

  ·6· · · · came to speak to the senior group which meets right

  ·7· · · · over here at the community center.

  ·8· · · · · · · · · And so she approached me; how are you

  ·9· · · · doing?· So she did approach me one time.· I think

  10· · · · maybe it was before my zoning meeting started, and I

  11· · · · think that's perhaps the only time.

  12· ·Q.· ·And that had nothing to do with the Adam application?

  13· ·A.· ·Nothing, so --

  14· · · · · · · · · MR. THOMPSON:· I found -- just to describe

  15· · · · it, I found an email that was printed off by my

  16· · · · executive assistant, and it's an email from Glenn

  17· · · · Clark to me with the attachment, that attachment

  18· · · · Mosques in America.· And he is also forwarding to me

  19· · · · the email he received from Ruthann Dawley, who is the

  20· · · · lady who he spoke about.· And it's dated November 29,

  21· · · · 2018, and it's referenced Current Case With Adam

  22· · · · Center Versus Troy.· And I'll let you see it.

  23· · · · · · · · · MS. DECLERCQ:· Can I have this or are you

  24· · · · just letting me look?

  25· · · · · · · · · MR. THOMPSON:· I can get another copy of




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2550   Page 91 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 90
  ·1· · · · it.

  ·2· · · · · · · · · MS. DECLERCQ:· Okay, thanks.· Give me one

  ·3· · · · second.

  ·4· · · · · · · · · THE WITNESS:· Uh-huh.

  ·5· ·BY MS. DECLERCQ:

  ·6· ·Q.· ·So you said that this Ruthann Dawley was just

  ·7· · · · somebody that you knew through your political party.

  ·8· · · · Would you consider her to be a personal friend?

  ·9· · · · · · · · · MR. THOMPSON:· Don't shrug.· Answer yes or

  10· · · · no so she can put it on the record.

  11· · · · · · · · · MS. DECLERCQ:· Thank you.

  12· · · · · · · · · THE WITNESS:· That's a hard question to

  13· · · · answer.· I'm friendly with everyone, so --

  14· ·BY MS. DECLERCQ:

  15· ·Q.· ·Do you agree with the comments and thoughts that Miss

  16· · · · Dawley has written in this email about Islam?

  17· ·A.· ·I didn't read them.

  18· · · · · · · · · MR. THOMPSON:· Can you show it to him so he

  19· · · · knows exactly --

  20· ·BY MS. DECLERCQ:

  21· ·Q.· ·I guess let me back up.· Did you read this email from

  22· · · · Miss Dawley?

  23· ·A.· ·I don't believe I did, because I was aware of her

  24· · · · thoughts and perspectives, so I purposely just walked

  25· · · · away from having anything to do with that.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2551   Page 92 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 91
  ·1· ·Q.· ·So you knew her thoughts and perspectives prior to

  ·2· · · · receiving this email?

  ·3· ·A.· ·I believe she spoke to the Zoning Board when the Adam

  ·4· · · · group came before us the first time, whatever date

  ·5· · · · that was.· So the next go-around I got that, and I'm

  ·6· · · · like, okay, I'm not going to even touch this.

  ·7· ·Q.· ·And did she send you any emails in advance of the

  ·8· · · · 2018 --

  ·9· ·A.· ·No.

  10· ·Q.· ·-- hearing?

  11· ·A.· ·No, huh-uh.

  12· ·Q.· ·Have you had any discussion with her between Adam's

  13· · · · first application and Adam's second application about

  14· · · · Adam specifically in any way?

  15· ·A.· ·In any way, any way?

  16· ·Q.· ·Yeah, about Adam in any way.

  17· ·A.· ·No, not regarding Adam.· I don't recall.· I don't

  18· · · · think I did.

  19· ·Q.· ·Did you have any conversations with her between

  20· · · · Adam's first and second applications relating to

  21· · · · Islam in general?

  22· ·A.· ·First and second, she's a very opinionated person.                 I

  23· · · · honestly don't recall, but my thought process

  24· · · · probably is yes, because she likes to talk, you know,

  25· · · · about this issue.· So probably after the first vote




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2552   Page 93 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 92
  ·1· · · · she may have said, you know, thank God this was, you

  ·2· · · · know, rejected or whatever.· But I did not speak to

  ·3· · · · her before either vote.

  ·4· ·Q.· ·I'm going to have this marked as an exhibit, and then

  ·5· · · · I'm going to let you read it, and then I'm going to

  ·6· · · · ask you some questions about it, okay?

  ·7· ·A.· ·Okay.

  ·8· · · · · · · · · MS. DECLERCQ:· And you don't have another

  ·9· · · · copy of this?

  10· · · · · · · · · MR. THOMPSON:· Not with me.

  11· · · · · · ·GOVERNMENT EXHIBIT NUMBER 1,

  12· · · · · · ·JULY 7, 2020 EMAIL CHAIN AND MOSQUES

  13· · · · · · ·IN AMERICA, A GUIDE TO ACCOUNTABLE PERMIT

  14· · · · · · ·HEARINGS AND CONTINUING CITIZEN OVERSIGHT,

  15· · · · · · ·WAS MARKED BY THE REPORTER

  16· · · · · · ·FOR IDENTIFICATION

  17· · · · · · · · · MS. DECLERCQ:· Okay.

  18· · · · · · · · · MR. MOTZNY:· Would you like me to make

  19· · · · copies of that?

  20· · · · · · · · · MS. DECLERCQ:· Yes, could you?· I'll mark

  21· · · · it here, and then there's a front and a back.· So

  22· · · · let's do that.

  23· · · · · · · · · MR. MOTZNY:· I'll probably just make two

  24· · · · pages.

  25· · · · · · · · · MS. DECLERCQ:· Yeah, that would be fine.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2553   Page 94 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 93
  ·1· · · · Do you want us to wait for you?· I'm not going to ask

  ·2· · · · questions about that document until we get copies

  ·3· · · · because I want it in front of me, too.

  ·4· · · · · · · · · MR. MOTZNY:· I'll be quick.

  ·5· · · · · · · · · MS. DECLERCQ:· Okay.

  ·6· · · · · · · · · MR. MOTZNY:· So if you can wait.

  ·7· · · · · · · · · MS. DECLERCQ:· Yeah, I'll wait.

  ·8· · · · · · · · · Let's go off the record right now.

  ·9· · · · · · · · · THE VIDEOGRAPHER:· Going off the record at

  10· · · · 1:10 p.m.

  11· · · · · · · · · (A short recess was taken.)

  12· · · · · · · · · THE VIDEOGRAPHER:· We're back on the record

  13· · · · at 1:15 p.m.

  14· ·BY MS. DECLERCQ:

  15· ·Q.· ·Okay.· Before we took our break we started talking

  16· · · · about some new documents that you brought to the

  17· · · · deposition.· I had it marked as Government Exhibit 1.

  18· · · · We're going to actually come back to this.· I'm going

  19· · · · to ask you questions about some other topics and then

  20· · · · we'll come back around, so --

  21· · · · · · · · · Right now I'm going to direct you back to

  22· · · · what we were talking about before the break and

  23· · · · before we received this email.

  24· · · · · · · · · On Page 325 of the zoning ordinance, so

  25· · · · that is the -- just so that you can confirm that




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2554   Page 95 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 94
  ·1· · · · we're looking at the same thing, this has to do with

  ·2· · · · Section 1504, Paragraph E, and then there's a

  ·3· · · · Paragraph 1, 2, and then several letter numerated

  ·4· · · · paragraphs, correct?

  ·5· ·A.· ·I'm sorry.· I think you might have that wrong.· So

  ·6· · · · there's E, and then there's Paragraph 1, which is

  ·7· · · · F-1, and then (a) and (b), so I don't know where the

  ·8· · · · 2 and 3 --

  ·9· ·Q.· ·No.

  10· ·A.· ·I'm sorry, there's 3 and 4.

  11· ·Q.· ·No.· So, okay --

  12· ·A.· ·What page?

  13· ·Q.· ·So let's start on Page 323.

  14· ·A.· ·Oh, I'm sorry.· I have 325.

  15· ·Q.· ·Yeah, 323.

  16· ·A.· ·If I can find it.· 322 -- I don't know that I can

  17· · · · find it.

  18· ·Q.· ·It's double-sided paper.

  19· ·A.· ·Oh, I'm sorry, you're right.

  20· ·Q.· ·So follow along.· So Section 1504, right, Powers and

  21· · · · Duties?

  22· ·A.· ·15 -- yeah.

  23· ·Q.· ·Okay.· So it goes A, B, C, and then onto Page 324 it

  24· · · · goes 4, correct?

  25· ·A.· ·Right.




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2555   Page 96 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 95
  ·1· ·Q.· ·And then it says D, Interpretation, E Dimensional,

  ·2· · · · and Other Nonuse Variances.

  ·3· ·A.· ·Uh-huh.

  ·4· ·Q.· ·You see where I'm looking?

  ·5· ·A.· ·E, yeah.

  ·6· ·Q.· ·Yeah.· And then as part of E there's Paragraph 1.

  ·7· ·A.· ·Uh-huh.

  ·8· ·Q.· ·Paragraph 2, right?

  ·9· ·A.· ·Uh-huh.

  10· ·Q.· ·And then as part of Paragraph 2 there's (a) through

  11· · · · (e), little (a) through little (e).

  12· ·A.· ·On 325.

  13· ·Q.· ·Correct.

  14· ·A.· ·Yes.

  15· ·Q.· ·You see what I'm talking about?

  16· ·A.· ·Yeah.

  17· ·Q.· ·Okay.· This is what we're going to be talking about.

  18· · · · So looking at E can you -- it says that it is

  19· · · · Dimensional and Other Non-Use Variances, correct?

  20· ·A.· ·Proposed, on 325?

  21· ·Q.· ·No, 324, Paragraph E.

  22· ·A.· ·There we go, I'm sorry.· Dimensional and Other

  23· · · · Non-Use, yes.

  24· ·Q.· ·Okay.· And so is this the provision that you would

  25· · · · use, this portion, both Paragraphs 1 and 2, to decide




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2556   Page 97 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 96
  ·1· · · · your dimensional variance application?

  ·2· ·A.· ·Yes, I believe that's correct.

  ·3· ·Q.· ·And so just for brevity's sake, I'm going to call it

  ·4· · · · the variance criteria.

  ·5· ·A.· ·Thank you, because we've been talking way too much

  ·6· · · · about this.

  ·7· ·Q.· ·So just to clarify, though, would you use these

  ·8· · · · variance criteria that we just discussed in Section E

  ·9· · · · would you use that only for a dimensional variance,

  10· · · · or would you also use that for a use variance, or do

  11· · · · you not make a distinction?

  12· ·A.· ·We really don't deal with use variances.· Now, like I

  13· · · · said before in my previous comments, a long, long

  14· · · · time ago we did at the Greek Orthodox Church, and we

  15· · · · did at the Kmart site.· And other than those two, I

  16· · · · don't ever recall having a use variance because

  17· · · · that's how infrequent it comes up.

  18· · · · · · · · · So this Item E 2, this is practically all

  19· · · · we ever do.· It's dimensional and other, you know,

  20· · · · pieces of the puzzle about a particular parcel.· It's

  21· · · · not about a use.

  22· ·Q.· ·Okay.· And so use variances are a different thing,

  23· · · · right?· You said that they don't --

  24· ·A.· ·Yeah -- I'm sorry.· I apologize.

  25· ·Q.· ·You said that they don't come before you very often,




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2557   Page 98 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 97
  ·1· · · · but they are a different thing, correct?

  ·2· ·A.· ·They are, if I understand that, and, quite frankly,

  ·3· · · · if this was my Zoning Board right now meeting, I

  ·4· · · · would inquire of Mr. Motzny and say please brief me

  ·5· · · · about this, and he would do a very elegant job of

  ·6· · · · doing that.· But, yeah, dimensional is different and

  ·7· · · · use is different.

  ·8· ·Q.· ·Okay.· So when we are talking about these variance

  ·9· · · · criteria, these all relate to the proposed changes to

  10· · · · the property, right?

  11· ·A.· ·No.· I think you have that wrong.

  12· ·Q.· ·Okay.

  13· ·A.· ·May I ask a question?· Are you referring to the

  14· · · · petitioner's litigation against the City or are you

  15· · · · talking in general?

  16· ·Q.· ·No, I'm talking about in general.

  17· ·A.· ·But I can't generalize it because not everything is

  18· · · · being changed.· Sometimes they want to do something,

  19· · · · and so by and large it's mostly changes but not

  20· · · · necessarily.

  21· ·Q.· ·Do these relate to the specific characteristics of

  22· · · · the property that is the subject of the application?

  23· ·A.· ·(A) through (e)?

  24· ·Q.· ·Yes.

  25· ·A.· ·Yes.· I think if you watch the video, which I'm sure




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2558   Page 99 of
                                    370
                                    Glenn Clark
                                     08/10/2020                          Page 98
  ·1· · · · you did, I reference a few of those items.· I can't

  ·2· · · · specifically remember what I said.· I know (e) I

  ·3· · · · mentioned, and, once again, I can't recall everything

  ·4· · · · that I was thinking from a year and a half ago.

  ·5· ·Q.· ·All right.· So we're going to go through each one of

  ·6· · · · these, and maybe it will become a little bit more

  ·7· · · · clear for me.

  ·8· · · · · · · · · So I'd asked you at some point earlier

  ·9· · · · whether or not you consider the existing structures

  10· · · · or features that exist on the property when you're

  11· · · · reviewing an application, correct?

  12· ·A.· ·Uh-huh.

  13· ·Q.· ·And you said yes, correct?

  14· ·A.· ·I consider everything.

  15· ·Q.· ·So if you're looking at (a), Exceptional

  16· · · · Characteristics of the Property for Which the

  17· · · · Variance is Sought that make compliance with

  18· · · · dimensional requirements substantially more difficult

  19· · · · than would be the case for the great majority of

  20· · · · properties in the same zoning district.

  21· · · · · · · · · In order to comply with the places of

  22· · · · worship setback requirements, Adam says that it would

  23· · · · have had to have demolished a substantial portion of

  24· · · · the existing building on their property.· Is that

  25· · · · correct?· Is that your understanding?




                                                                                    YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2559   Page 100 of
                                     370
                                    Glenn Clark
                                     08/10/2020                           Page 99
   ·1· ·A.· ·From my recall, yes.

   ·2· ·Q.· ·And they would also end up losing about 60 percent of

   ·3· · · · buildable area of the plot?

   ·4· ·A.· ·That sounds about right, yeah.

   ·5· ·Q.· ·So why wouldn't you consider that to be an

   ·6· · · · exceptional characteristic of the property?

   ·7· ·A.· ·Because it's not.

   ·8· ·Q.· ·Why would -- I thought you just said that you do

   ·9· · · · consider existing structures and aspects of the

   10· · · · property to be part of it.

   11· ·A.· ·Ma'am, I've been on this board a long time.· I have

   12· · · · never considered informing a property owner to

   13· · · · demolish most of their building.· So I think

   14· · · · we didn't reference that during the meeting.· And it

   15· · · · may have even been me, I'm not even sure, myself or

   16· · · · one of my colleagues said you can own this property,

   17· · · · you can exist there, but you'd have to follow -- you

   18· · · · have to comply with the zoning.· But I'm not in the

   19· · · · business of knocking walls down.

   20· ·Q.· ·I don't understand your answer.· So, again, why

   21· · · · wouldn't the fact that the existing property had an

   22· · · · existing building on it be part of the consideration

   23· · · · of the exceptional characteristics of the property?

   24· ·A.· ·It's not exceptional.· They could have purchased that

   25· · · · building and made it a community center, if I'm not




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2560   Page 101 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 100
   ·1· · · · wrong, and I'm not proficient in, you know, what

   ·2· · · · other options they could have done with that

   ·3· · · · building.· But our zoning here is quite clear about a

   ·4· · · · house of worship.· And I think I even addressed that

   ·5· · · · in my talk before the Zoning Board.· But once again,

   ·6· · · · they could have operated there if they chose.· They

   ·7· · · · would have to have done something to the building.

   ·8· ·Q.· ·Right.· They would have had to demolish a substantial

   ·9· · · · portion of their building --

   10· ·A.· ·Right.

   11· ·Q.· ·-- in order --

   12· ·A.· ·And if I could say, if they didn't like that -- I'm

   13· · · · not saying that they should have liked it -- but I am

   14· · · · saying this, they could redress it through City

   15· · · · Council to change the zoning that -- those are the

   16· · · · people's elected representatives, and I am not.

   17· ·Q.· ·So their only recourse, then, was to petition the

   18· · · · City Council to amend the zoning ordinance; is that

   19· · · · what you're saying?

   20· ·A.· ·If I read these five criteria, five items, I don't --

   21· · · · I didn't walk away, nor did any of my colleagues on

   22· · · · the board see their hardship.· Yes, indeed, anybody

   23· · · · could petition our elected representatives and ask

   24· · · · for re-reviewing the City ordinance.· It happens all

   25· · · · the time.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2561   Page 102 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 101
   ·1· ·Q.· ·So you didn't view it as a hardship that in order for

   ·2· · · · them to use that property, they were going to have to

   ·3· · · · demolish a substantial portion of the existing

   ·4· · · · building?

   ·5· ·A.· ·I did not see that they met Item (a).

   ·6· ·Q.· ·Do you recall handling a variance application from

   ·7· · · · North Hills Christian Reformed Church?

   ·8· ·A.· ·Is that on Adams Road?

   ·9· ·Q.· ·Correct, yes.· Good memory.

   10· ·A.· ·Sometimes.· If I'm not -- if my memory serves, they

   11· · · · wanted to put a little, tiny little --

   12· ·Q.· ·They wanted to build a shed?

   13· ·A.· ·Yeah, a shed.· And I think I voted yes.· And the

   14· · · · neighbors were in agreement.· And we required them to

   15· · · · have screening, meaning trees, like permanent bushes

   16· · · · I think they were.· I don't remember.· Anyway --

   17· ·Q.· ·Was that a condition of the approval?

   18· ·A.· ·It was.· And I think that was my idea.· That was a

   19· · · · long time ago.

   20· ·Q.· ·Do you recall why they needed a variance from the

   21· · · · 50-foot setback requirement for the shed?

   22· ·A.· ·No, I don't recall.

   23· ·Q.· ·If I were to tell you that it was because they had a

   24· · · · driveway that was already existing there --

   25· ·A.· ·A what?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2562   Page 103 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 102
   ·1· ·Q.· ·A driveway that already existed so that that was the

   ·2· · · · only place that they could put the shed, does that

   ·3· · · · ring any bells with you?

   ·4· ·A.· ·I don't recall anything about a driveway at that

   ·5· · · · site.· All I remember are the bushes, and the

   ·6· · · · neighbors were really happy that -- like I said, I

   ·7· · · · think it was my idea to put that screening in there.

   ·8· ·Q.· ·And so in that case, you did grant the variance from

   ·9· · · · the 50-foot setback requirement?

   10· ·A.· ·I don't recall how many feet it was.· I can't answer

   11· · · · that question.

   12· ·Q.· ·So if that church had an existing driveway, and then

   13· · · · the only place that they could put the shed was in

   14· · · · the setback area, would you ever consider making them

   15· · · · move the driveway so that they could then comply with

   16· · · · the 50-foot setback?

   17· · · · · · · · · MR. THOMPSON:· Objection, speculation.

   18· · · · · · · · · THE WITNESS:· Yeah, I'm not going to

   19· · · · address that because I don't have any of the facts

   20· · · · about that case, and, like I said, it was a long,

   21· · · · long time ago.

   22· ·BY MS. DECLERCQ:

   23· ·Q.· ·Okay.

   24· ·A.· ·And I know you want me to recall everything about

   25· · · · every vote I ever cast, and it's just not possible.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2563   Page 104 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 103
   ·1· ·Q.· ·Would you consider the placement of an existing

   ·2· · · · driveway to be a component of the exceptional

   ·3· · · · characteristics of that particular piece of property?

   ·4· ·A.· ·My perspective is, without having more details, the

   ·5· · · · answer's no.· So it's just really hard.· You have to

   ·6· · · · look at the whole totality of everything, but --

   ·7· ·Q.· ·So, again, so do you look then at the fact that there

   ·8· · · · are existing structures and features of a property or

   ·9· · · · not, or do you just view the property as if it were

   10· · · · vacant when you are deciding whether or not there is

   11· · · · an exceptional characteristic of the property?

   12· ·A.· ·I want to know all the details.· I think everything

   13· · · · is described in the word totality.· So I don't want

   14· · · · to know -- you know, I want more facts than less, and

   15· · · · the petitioner needs to make their argument to us.

   16· · · · We are a quasi-judicial board, and that's important.

   17· · · · I mean --

   18· ·Q.· ·Right, so that's what I'm asking you is in your

   19· · · · consideration of an application, if it is put before

   20· · · · you that there are existing structures on the

   21· · · · property, would that be part of your consideration as

   22· · · · to whether or not there are exceptional

   23· · · · characteristics of the property?

   24· ·A.· ·I can't answer that question.· Quite frankly, I don't

   25· · · · think I have ever voted on anything with multiple




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2564   Page 105 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 104
   ·1· · · · structures.· Maybe there was a commercial building on

   ·2· · · · Stephenson Highway.· I honestly don't recall.

   ·3· ·Q.· ·You've never voted on an application where there was

   ·4· · · · an existing structure on a piece of property?

   ·5· ·A.· ·No other than like -- you do mostly residential, so

   ·6· · · · maybe a detached garage or, you know, an out shed.

   ·7· ·Q.· ·Right.· So if someone --

   ·8· ·A.· ·But I'm not going to let somebody add on via my vote

   ·9· · · · a monster great room off the back of a house because

   10· · · · they have a shed at the back of their property.                I

   11· · · · just -- that doesn't make any sense to me.

   12· · · · · · · · · So I don't know about driveways and so

   13· · · · forth.· I don't think I've ever cast a vote based on

   14· · · · denying or approving something because of a driveway

   15· · · · was in the way.· I don't recall that.

   16· ·Q.· ·So then what do you consider to be part of the

   17· · · · property that is this exceptional characteristic of

   18· · · · the property?· What do you look at?

   19· ·A.· ·You mean Item (a)?

   20· ·Q.· ·Yes.· What do you look at?

   21· ·A.· ·Narrowness.

   22· ·Q.· ·The shape?

   23· ·A.· ·Shallowness, smallness, irregular shaped, we get a

   24· · · · lot of that.

   25· ·Q.· ·So, again, this all has to do with the shape of the




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2565   Page 106 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 105
   ·1· · · · property; not necessarily what is physically located

   ·2· · · · on the property, right?

   ·3· ·A.· ·Right.· But have I cast a vote based on what was

   ·4· · · · physically on the property?· I'm sure I have,

   ·5· · · · probably quite a few times.· I can't -- like I

   ·6· · · · said --

   ·7· ·Q.· ·Okay, so why --

   ·8· ·A.· ·-- commercial site on Stephenson Highway, Kmart site,

   ·9· · · · the --

   10· ·Q.· ·So then why --

   11· ·A.· ·-- Orthodox church.

   12· ·Q.· ·Okay.· So then why would you not consider the

   13· · · · existing structure that was on Adam's property to be

   14· · · · part of this exceptional characteristics of property?

   15· ·A.· ·I don't recall.· I think I addressed that.

   16· ·Q.· ·You don't recall what?

   17· ·A.· ·Other than that they wanted to put a shed on there, I

   18· · · · don't recall anything about the property other than

   19· · · · the bushes that I --

   20· ·Q.· ·No, I'm asking about Adam.

   21· ·A.· ·Oh, I'm sorry.· I heard Adams, okay, because that

   22· · · · Northfield or whatever they are.

   23· ·Q.· ·So Adam, so going back to again the Adam application,

   24· · · · why would you not consider as part of A the existing

   25· · · · structures?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2566   Page 107 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 106
   ·1· ·A.· ·I think I did.· And I think I answered your question

   ·2· · · · already, which was if they wanted a house of worship

   ·3· · · · on that site, they could have it.

   ·4· ·Q.· ·If they demolished that building?

   ·5· ·A.· ·And I'm not in charge of demolishing anything.· They

   ·6· · · · could choose to do that, or they could go to City

   ·7· · · · Council and change the zoning ordinance, and I think

   ·8· · · · I've addressed this numerous times now.

   ·9· ·Q.· ·And have you ever required somebody to demolish a

   10· · · · building on their property in order to comply with

   11· · · · the setback ordinance?

   12· ·A.· ·I'm going to be very open but frank.· I don't think

   13· · · · you know one thing about what the Zoning Board of

   14· · · · Appeals does.· I'm not required to do anything about

   15· · · · demanding anyone demolishing anything.· That -- they

   16· · · · go to the Planning Department, they submit their

   17· · · · paperwork, and it comports with the zoning --

   18· · · · kachunk, it's approved.· I don't -- nothing comes

   19· · · · before me to say, oh, you know, you've done this and

   20· · · · I'm going to demolish anything.· I don't demolish

   21· · · · anything.

   22· ·Q.· ·I'm not saying you had anyone to demolish anything.

   23· · · · I'm asking whether or not you consider whether or not

   24· · · · a piece of existing structure on a property has to be

   25· · · · demolished as part of your consideration of




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2567   Page 108 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 107
   ·1· · · · exceptional characteristics of the property?

   ·2· ·A.· ·I never have had to do it before, so you're asking --

   ·3· · · · this is like all new ground.· It's never come except

   ·4· · · · one time I can honestly remember off the top of my

   ·5· · · · head.· There was a shed on my street that the man put

   ·6· · · · up, and it was slightly oversize like by that much.

   ·7· · · · And the old shed was raggedy, rusty, and dangerous,

   ·8· · · · so he'd spent a lot of money putting up this new

   ·9· · · · shed.· And the board voted in favor of allowing him

   10· · · · to keep it.· We could have, I guess to your point, we

   11· · · · could have required him to take it down because he

   12· · · · did not get a permit, but I mean the variance was so

   13· · · · tiny it was not even worth talking about.· And so he

   14· · · · got an approval with that.

   15· · · · · · · · · But you're talking about -- I'm sorry.

   16· · · · You're talking about like 60 percent of a building.

   17· · · · I'm sorry, this doesn't compute.· I've never been

   18· · · · down this road before, driveway or otherwise.

   19· ·Q.· ·All right· so let me ask you a different way then.

   20· · · · So would you agree that without the dimensional

   21· · · · variance, the only way that Adam could use the

   22· · · · existing building is if they -- or excuse me.· The

   23· · · · only way that Adam could use the property is if they

   24· · · · tore down the existing building and rebuilt with

   25· · · · 50-foot setbacks?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2568   Page 109 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 108
   ·1· ·A.· ·I don't know what they can and cannot do with that

   ·2· · · · building.· It's pure speculation on your part asking

   ·3· · · · me, you know, what do they want to do with it.· What

   ·4· · · · they presented to us was a house of worship.· So if

   ·5· · · · you're specifically saying what can they do other

   ·6· · · · than that, I'm not going to guess.

   ·7· ·Q.· ·I'm not asking that.· I'm asking the only way that

   ·8· · · · they could have used that piece of property as a

   ·9· · · · place of worship is if that existing building was

   10· · · · removed; is that correct?· Is that your

   11· · · · understanding?

   12· ·A.· ·From what our attorney told me, that was correct.

   13· ·Q.· ·And have you ever had a situation where that was

   14· · · · required in order to operate?

   15· ·A.· ·Not that I recall.· Maybe, I don't recall, though.

   16· ·Q.· ·And so if they were going to have to do that, if they

   17· · · · were going to have to take down a building and then,

   18· · · · as you said, they would then if they wanted to put up

   19· · · · a new building they'd have to go in front of the

   20· · · · Planning Commission, right, that's not you, how is

   21· · · · that not a practical difficulty or exceptional

   22· · · · characteristic of that particular property?

   23· ·A.· ·I'm sorry.· I don't have an answer to that because I

   24· · · · think --

   25· ·Q.· ·That's fine.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2569   Page 110 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 109
   ·1· ·A.· ·As I said before, you know, Troy is a tight town, and

   ·2· · · · we have very few parcels available.· So people need

   ·3· · · · to consider the zoning before they purchase.· That's

   ·4· · · · my perspective.

   ·5· ·Q.· ·All right.· So you don't have an answer for (a).· And

   ·6· · · · what about, again, the provisions of the zoning

   ·7· · · · ordinance themselves creating the sort of exceptional

   ·8· · · · characteristic of the property.· So, for example,

   ·9· · · · again, if there was a --

   10· ·A.· ·I'm sorry.

   11· ·Q.· ·If there was a property --

   12· ·A.· ·There's no exceptional characteristic of that

   13· · · · property.

   14· ·Q.· ·Why?

   15· · · · · · · · · MR. THOMPSON:· Let her finish --

   16· ·BY MS. DECLERCQ:

   17· ·Q.· ·Why --

   18· · · · · · · · · MR. THOMPSON:· Let her finish her question.

   19· ·BY MS. DECLERCQ:

   20· ·Q.· ·Why is there no exceptional characteristics of that

   21· · · · property?

   22· ·A.· ·Because it's a perfectly good building on a parcel,

   23· · · · and it's been built and occupied numerous times.· And

   24· · · · those are your words, not mine.

   25· ·Q.· ·What are my words?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2570   Page 111 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 110
   ·1· ·A.· ·Exceptional characteristic.

   ·2· ·Q.· ·Those are actually the words of the zoning ordinance,

   ·3· · · · of the five aspects that you said that you take into

   ·4· · · · account every time you decide an application.

   ·5· ·A.· ·And I do.

   ·6· ·Q.· ·So I am asking you about what you consider to be an

   ·7· · · · exceptional characteristic of the property?

   ·8· ·A.· ·Of that property.

   ·9· ·Q.· ·I'm asking you when you -- you said that you consider

   10· · · · these components for every application.· So when you

   11· · · · are reviewing every application, what do you consider

   12· · · · as part of the exceptional characteristic of the

   13· · · · property?

   14· ·A.· ·I'm going to quote it again, narrowness, shallowness,

   15· · · · smallness, irregular-shaped, topography, vegetation,

   16· · · · and other characteristics.

   17· ·Q.· ·And so the existing structure or an existing aspect

   18· · · · of the property is not taken into consideration by

   19· · · · you as part of this Section (a) --

   20· ·A.· ·I never have.· We haven't --

   21· · · · · · · · · THE COURT REPORTER:· I'm sorry.· You're

   22· · · · talking over her.

   23· · · · · · · · · MR. THOMPSON:· Answer the question.

   24· ·BY MS. DECLERCQ:

   25· ·Q.· ·You can answer the question now.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2571   Page 112 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 111
   ·1· ·A.· ·Please restate your question.

   ·2· · · · · · · · · MS. DECLERCQ:· Can you read it back?

   ·3· · · · · · · · · (Record repeated as requested.)

   ·4· · · · · · · · · THE WITNESS:· I have looked -- there is

   ·5· · · · nothing on this page that has to be followed from

   ·6· · · · letter to letter, but as we've been instructed by our

   ·7· · · · attorney in the past, we have to meet all the -- the

   ·8· · · · petitioner needs to meet all of these.· So if you're

   ·9· · · · asking me -- which you keep coming back to this and I

   10· · · · just think it's highly unfair -- I've never dealt

   11· · · · with having to destroy a structure to meet the

   12· · · · zoning.· And I know you want me to say that, but I

   13· · · · can't.

   14· · · · · · · · · And I would not say -- I mean the zoning

   15· · · · was crystal clear when they bought that parcel, that

   16· · · · property.· If they want to operate, I'm not required

   17· · · · to tell them anything about shallowness, smallness,

   18· · · · irregular shape.· I can just simply sit on that board

   19· · · · and cast a vote.· But at the end of the day I just

   20· · · · said we've been told what kind of parcel -- I mean

   21· · · · what kind of property, building should be on that

   22· · · · parcel.· That's how I cast my vote.

   23· ·Q.· ·So you don't have to give any justification for your

   24· · · · decisions ever?

   25· ·A.· ·No.· Take a look at the video of our many, many,




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2572   Page 113 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 112
   ·1· · · · many, meetings.· I don't -- I'm not on trial when I'm

   ·2· · · · on the Zoning Board, nor is a City Council member,

   ·3· · · · nor is a legislator, nor is a Congressman.· You cast

   ·4· · · · your vote.· You don't have to go down a list of 25

   ·5· · · · reasons why you approved it or disapproved it.               I

   ·6· · · · mean, what kind of form of government would that

   ·7· · · · cause us?· We're seven members on that board.· We'd

   ·8· · · · be there until the cows come home.

   ·9· ·Q.· ·Right.· So I understand that, but that's why now I'm

   10· · · · coming back to ask you why you did what you did?

   11· ·A.· ·I don't vote --

   12· ·Q.· ·So --

   13· ·A.· ·-- to destroy buildings.

   14· ·Q.· ·But that is essentially what would have happened here

   15· · · · with your vote.· Okay --

   16· ·A.· ·I think I've addressed this, and I think I'm ready to

   17· · · · move on.

   18· · · · · · · · · MR. THOMPSON:· Wait.· It's not your --

   19· ·BY MS. DECLERCQ:

   20· ·Q.· ·It's not your call as to whether you move on or not.

   21· · · · · · · · · MR. THOMPSON:· It's not your call.

   22· ·BY MS. DECLERCQ:

   23· ·Q.· ·But I agree with you.· This does not appear to be

   24· · · · going anywhere because you don't answer my question.

   25· · · · So I will move on to another question, which I'm sure




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2573   Page 114 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 113
   ·1· · · · probably you're not going to answer, either, but

   ·2· · · · we'll still go through with this.

   ·3· · · · · · · · · So, once again, in determining what is an

   ·4· · · · exceptional characteristic of the property, do you

   ·5· · · · consider other aspects of the zoning ordinance as

   ·6· · · · part of that consideration?· So whether or not a

   ·7· · · · property can comply with other aspects of the zoning

   ·8· · · · ordinance in addition to whatever variance they are

   ·9· · · · asking for, is that taken into consideration by you?

   10· ·A.· ·Ma'am, I've cast so many votes.· I consider, as I

   11· · · · have already explained to you, the totality of the

   12· · · · whole situation.· These are our go-to baselines, but,

   13· · · · you know, there are -- there's always something to

   14· · · · consider.· And I think I've been a very, very fair

   15· · · · member of the public serving on this board in that

   16· · · · regard.

   17· ·Q.· ·So, again, going to a question of if the zoning

   18· · · · ordinance stated that a piece of property had three

   19· · · · front yards because each of them fronted a street,

   20· · · · would you consider the fact that the zoning ordinance

   21· · · · considers that to be all three front yards to be part

   22· · · · of the exceptional characteristic of the property?

   23· ·A.· ·I honestly don't know.· I would base my

   24· · · · interpretation of everything based on what Mr. Evans

   25· · · · says and Mr. Motzny.· And I've never dealt with three




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2574   Page 115 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 114
   ·1· · · · front yards, nor have I dealt with four front yards

   ·2· · · · or five.

   ·3· ·Q.· ·Okay.· Do you recall handling a variance application

   ·4· · · · for 125 East Big Beaver which is now the site of

   ·5· · · · Cooper's Hawk wine bar?

   ·6· ·A.· ·I don't even know what that place is.· Is that --

   ·7· ·Q.· ·So if you were concerned and had a question about how

   ·8· · · · you should apply or what any of these zoning

   ·9· · · · ordinances meant with respect to the Adam

   10· · · · application, you could have asked Mr. Evans or Mr.

   11· · · · Motzny for advice, right?

   12· ·A.· ·And they're very -- correct, but they're very open

   13· · · · about jumping in and offering advice.

   14· ·Q.· ·But you didn't ask them any specific advice about

   15· · · · what you should be considering --

   16· ·A.· ·Yes.

   17· ·Q.· ·-- as part of the -- stop, please, until I'm done

   18· · · · with my question -- you did not ask them for advice

   19· · · · on what you should be considering with respect to

   20· · · · what constitutes the exceptional characteristic of

   21· · · · the property with respect to Adam?

   22· ·A.· ·I don't recall that.· I remember having dialogue with

   23· · · · them that night, so I'm sure you have the answer

   24· · · · because you have the video evidence.

   25· ·Q.· ·All right.· Well, again, sticking with this (a),




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2575   Page 116 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 115
   ·1· · · · exceptional characteristics of the property, given

   ·2· · · · that places of worship have to have a 50-foot setback

   ·3· · · · on all sides, wouldn't most properties in this GB

   ·4· · · · district have sort of the same problem as this one?

   ·5· ·A.· ·I don't know that.

   ·6· ·Q.· ·Well, I mean in the GB district it only requires a 10

   ·7· · · · to 30-foot setback on either side, so if there was

   ·8· · · · an existing piece of -- if there's an existing

   ·9· · · · building, what's the likelihood that it would be a

   10· · · · 50-foot setback?

   11· ·A.· ·That's a question for the Planning Department.· So

   12· · · · they're down the hallway to your left.

   13· ·Q.· ·So you don't consider, then, whether or not this

   14· · · · particular property is any different than the other

   15· · · · properties in the GB district when you're deciding an

   16· · · · applicant --

   17· ·A.· ·I cast my vote based on what the City administration

   18· · · · shared with me and our legal advisor said to consider

   19· · · · and not to consider.

   20· ·Q.· ·And that is what, then?

   21· ·A.· ·That it didn't comport with the zoning.· I think

   22· · · · we've been down this road quite a bit.

   23· ·Q.· ·Yes.

   24· ·A.· ·I don't think you want to hear --

   25· · · · · · · · · MR. THOMPSON:· Listen.· Be respectful for




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2576   Page 117 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 116
   ·1· · · · counsel.· Don't argue.· Answer the questions if you

   ·2· · · · can.

   ·3· ·BY MS. DECLERCQ:

   ·4· ·Q.· ·All right.· So we're going to move on to, then, (b),

   ·5· · · · the characteristics which makes compliance with

   ·6· · · · dimensional requirements difficult must be related to

   ·7· · · · the premises for which the variance is sought, not

   ·8· · · · some other location.

   ·9· · · · · · · · · With respect to Adam's application, would

   10· · · · you agree that they met this aspect?

   11· ·A.· ·I don't recall.

   12· ·Q.· ·You don't recall what?

   13· ·A.· ·I don't recall all their paperwork which was a huge

   14· · · · packet like that.· I don't recall.

   15· ·Q.· ·What about (c), the characteristics which makes

   16· · · · compliance with the dimensional requirement shall not

   17· · · · be of a personal nature?

   18· ·A.· ·Yeah.· I didn't consider that at all, which you

   19· · · · already have my deposition from a year ago, and you

   20· · · · know I already answered that as a no.· There's no

   21· · · · personal nature here.

   22· ·Q.· ·All right.· So then (d), not created by the current

   23· · · · or previous owner.· Would you agree that they --

   24· ·A.· ·I don't recall if I applied this one or not.· I don't

   25· · · · think I did, but I'm honestly --




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2577   Page 118 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 117
   ·1· ·Q.· ·I don't understand what you just said, what -- you

   ·2· · · · don't recall whether or not you applied this or not.

   ·3· · · · Do you mean you don't know whether or not they met

   ·4· · · · this or not?

   ·5· ·A.· ·I'm not sure if I felt like there was a noncompliance

   ·6· · · · with this particular item.· I don't think I did

   ·7· · · · because they were new owners, not a previous owner.

   ·8· · · · That usually applies to a room built off the back of

   ·9· · · · a house or something like that, so obviously they

   10· · · · bought that and they wanted to do what they wanted to

   11· · · · do with it.· They didn't change the structure at all.

   12· ·Q.· ·So you agree, then, that they met (c) and (d)?

   13· ·A.· ·No.· I told you I don't recall what I -- right, (c),

   14· · · · yes.· Personal nature, yes, they met it, (d), yes.

   15· ·Q.· ·So let's go to (e), then, which is the proposed

   16· · · · variance will not be harmful or alter the essential

   17· · · · characteristics of the area in which the property is

   18· · · · located.

   19· · · · · · · · · Do you believe that Adam met that

   20· · · · requirement?

   21· ·A.· ·As per my deposition from a year ago, you already

   22· · · · know that I said no.

   23· ·Q.· ·So how did they not meet it?

   24· ·A.· ·I was very concerned about public safety.

   25· ·Q.· ·Hold on.· Let's break this down a little bit.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2578   Page 119 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 118
   ·1· ·A.· ·Which I believe I already addressed it.

   ·2· ·Q.· ·So how was it that the proposed variance was going to

   ·3· · · · harm or alter the essential character of the area?

   ·4· ·A.· ·I didn't say it was going to harm the character of

   ·5· · · · the area.· I have already answered your question.                I

   ·6· · · · was concerned about public safety.

   ·7· ·Q.· ·Hold on.· So --

   ·8· ·A.· ·Which I addressed earlier.

   ·9· ·Q.· ·But the plans were not going to change the property's

   10· · · · footprint or the parking, so what is the public

   11· · · · safety that you're talking about?

   12· ·A.· ·As I addressed earlier in this deposition, I was

   13· · · · concerned about parking on the outflow streets.· So

   14· · · · that was, what, about an hour and a half ago I told

   15· · · · you that?

   16· ·Q.· ·But the parking wasn't going to change.

   17· ·A.· ·I didn't say it was going to.

   18· ·Q.· ·So again --

   19· ·A.· ·Different use means different things.

   20· ·Q.· ·So really what you were focused on was the use of the

   21· · · · property; not the physical aspect of the property?

   22· ·A.· ·For item (e) I was concerned about public safety.

   23· ·Q.· ·But places of worship are allowed in that district on

   24· · · · that -- in that property district.

   25· ·A.· ·Not that size of a building.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2579   Page 120 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 119
   ·1· ·Q.· ·But that use is --

   ·2· ·A.· ·Right.

   ·3· ·Q.· ·-- right?

   ·4· ·A.· ·You can set up a tent, too, and it'll be a lot

   ·5· · · · smaller and it'll have a lot less safety issues.

   ·6· ·Q.· ·But what was the safety issue with the building that

   ·7· · · · was already in existence?· Did that have safety

   ·8· · · · issues before?

   ·9· ·A.· ·Ma'am, I've already addressed this with you.

   10· ·Q.· ·No, you have not.

   11· ·A.· ·Yes, I did.· I talked about how I've been by DSW many

   12· · · · times, shopped there many times, and then it turned

   13· · · · into the Asian eatery.

   14· ·Q.· ·Yes.

   15· ·A.· ·And I never saw a monstrously large problem with

   16· · · · traffic.· But when --

   17· ·Q.· ·But --

   18· ·A.· ·-- when Adam -- please let me finish.

   19· ·Q.· ·Go ahead.

   20· ·A.· ·When Adam talked about all their high impact things

   21· · · · they were going to do, and if you watch the video,

   22· · · · which I know you've probably done three, four, ten

   23· · · · times of that meeting, you know my colleagues

   24· · · · addressed that, too, or several of them did.· And so

   25· · · · there was I would say great concern by the board




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2580   Page 121 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 120
   ·1· · · · about a traffic problem.· And this board has dealt

   ·2· · · · with traffic issues before.

   ·3· ·Q.· ·Did you ever consider asking for a traffic study,

   ·4· · · · then, if that was your concern?

   ·5· ·A.· ·I am not the City of Troy.

   ·6· ·Q.· ·I'm not asking you to be the City of Troy; I'm asking

   ·7· · · · you.

   ·8· ·A.· ·I can't request one dollar of expenditure.

   ·9· ·Q.· ·Did you ever consider asking Adam to have a traffic

   10· · · · study done?

   11· ·A.· ·I don't engage with petitioners until they're in

   12· · · · front of the board.· I know you really think that I'm

   13· · · · a City employee and I'm not.· So I know you have a

   14· · · · hard time with that, but that's okay.· I am a citizen

   15· · · · of the City of Troy, and I sit on that board to

   16· · · · represent the citizens of Troy.

   17· ·Q.· ·So, again, did you consider asking Adam to have a

   18· · · · traffic study conducted if what you were concerned

   19· · · · about was traffic?· It's a yes or no answer.

   20· ·A.· ·It really isn't.· Many years ago during my training,

   21· · · · which you seem to be so focused on, I was told not to

   22· · · · engage with petitioners by Mr. Stimac.· And so his

   23· · · · department formally, because he's gone from the City

   24· · · · now, they were to engage with petitioners.· They

   25· · · · would give answers.· Occasionally Mr. Steinbeck or




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2581   Page 122 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 121
   ·1· · · · somebody else would call me and say, well, this is

   ·2· · · · coming up, just want you to know about this.

   ·3· · · · · · · · · So I don't -- you're asking me to call up

   ·4· · · · Adam -- yes, you are -- and to request something of

   ·5· · · · them which is going to cost them money, and I never

   ·6· · · · in all my years have requested anything from anyone,

   ·7· · · · ever.· Whatever the City requires they ask for when

   ·8· · · · the documents are filed.· And if somebody comes in

   ·9· · · · and doesn't file appropriate documents, bring --

   10· · · · they're going to get a phone call saying we can't

   11· · · · proceed, we can't take this to the board unless you

   12· · · · submit further documents, whatever the City requires.

   13· · · · I as a board member can't request any documents

   14· · · · except from what the City has shared with me.

   15· ·Q.· ·Do you ever impose conditions upon your approvals?

   16· ·A.· ·Well, I already shared with you earlier, we've done

   17· · · · it only for vegetation.· That church on Adams Road,

   18· · · · we did that.· There's been a number of other times.

   19· ·Q.· ·Have you ever imposed a condition that somebody has

   20· · · · to do a traffic study as part of their condition?

   21· ·A.· ·Never, not that I recall.

   22· ·Q.· ·So you don't recall any instance where the Zoning

   23· · · · Board has requested that the petitioner do a traffic

   24· · · · study as part of their application?

   25· ·A.· ·I think many, many, many years ago we asked




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2582   Page 123 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 122
   ·1· · · · Dr. Abraham -- is that his name?· I know you can't

   ·2· · · · answer that.· He was the traffic engineer for Troy,

   ·3· · · · Dr. Somebody, I think it was Abraham -- to come

   ·4· · · · before the board.· And I don't know that he actually

   ·5· · · · ever came before the board.· I think maybe he just

   ·6· · · · shared some information.

   ·7· · · · · · · · · And I remember one time a long time ago

   ·8· · · · there was some -- I don't even know what petitioner

   ·9· · · · it was, but we asked the police department to share

   10· · · · their thoughts, which is not a study or a survey.· It

   11· · · · was like yea or nay; do you think this is a good

   12· · · · idea?· And I don't remember who the police department

   13· · · · responded, but they didn't come to us.· They simply

   14· · · · sent I think an email to whoever the City Attorney

   15· · · · was dealing with us at that moment in time and

   16· · · · basically said we don't have a problem.· But that

   17· · · · was about traffic, but it was not a study.

   18· ·Q.· ·So, again, Adam was asking for a variance on a

   19· · · · setback requirement.· How does the traffic relate to

   20· · · · a setback requirement?

   21· ·A.· ·Item (e), public safety.

   22· ·Q.· ·Okay.· So, again, how does a setback requirement have

   23· · · · to do with traffic?· In your mind explain to me --

   24· · · · you clearly think that I'm an idiot, and so why don't

   25· · · · you explain to me how --




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2583   Page 124 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 123
   ·1· ·A.· ·I don't think you're an idiot.· I think you're very

   ·2· · · · smart.

   ·3· ·Q.· ·-- explain to me how it is that traffic relates to a

   ·4· · · · setback requirement.

   ·5· ·A.· ·Okay.· If you watch the video yet again you saw our

   ·6· · · · conversation as a board, and we were concerned about

   ·7· · · · the high impact use.· I've already answered this

   ·8· · · · question at least once.· Maybe this is the second

   ·9· · · · time, maybe third.· Because of the enumerated

   10· · · · programs, services that they were going to offer, we

   11· · · · were -- and I only speak for myself, but I think

   12· · · · there were other board members -- concerned about the

   13· · · · traffic.

   14· · · · · · · · · Regarding that side street, parking on the

   15· · · · side streets, remember what I said to you earlier

   16· · · · today?· We were concerned about children getting hit

   17· · · · by cars or people walking getting hit by cars, but

   18· · · · I've already addressed this with you.

   19· ·Q.· ·And how is that different for a place of worship than

   20· · · · for the restaurant, banquet hall?· I mean there's

   21· · · · still children that are going to be in the parking

   22· · · · lot, right?

   23· ·A.· ·Right.· And I've already answered this question I

   24· · · · think twice now.· As I have said, and I'm just going

   25· · · · to repeat myself now, that I drove by -- how many




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2584   Page 125 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 124
   ·1· · · · times I tell you -- DSW like almost every day.· That

   ·2· · · · means that Mr. Clark has a very comfortable knowledge

   ·3· · · · about what used to operate on that site.

   ·4· · · · · · · · · And then as the Asian eatery moved in, and

   ·5· · · · I have never seen a problem with traffic.· And,

   ·6· · · · again, they mentioned so many programs and services

   ·7· · · · that they were going to offer that it seemed very

   ·8· · · · disconcerting to several of my colleagues and myself.

   ·9· · · · And so --

   10· ·Q.· ·Okay.· What else besides traffic, if anything, were

   11· · · · you concerned about with respect to (e)?

   12· ·A.· ·Well, how about right there, unreasonable increase of

   13· · · · congestion on public streets.

   14· ·Q.· ·I said other than traffic.

   15· ·A.· ·No.

   16· ·Q.· ·What else --

   17· ·A.· ·That's a different item completely than traffic

   18· · · · because public safety in my eyes is what I've been

   19· · · · talking about.· So public safety is mentioned a

   20· · · · couple times in this letter item, and there were some

   21· · · · concerns by some residents about property value.

   22· ·Q.· ·And how would having a place of worship be

   23· · · · detrimental to their property value?

   24· ·A.· ·We -- years ago St. Joseph Catholic Chaldean Church

   25· · · · on Big Beaver Road, we denied them.· They wanted to




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2585   Page 126 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 125
   ·1· · · · do an ingress/egress lane right along their property

   ·2· · · · line.· And we -- those are very nice people over

   ·3· · · · there, just like the people at the Adam group, very

   ·4· · · · nice people, but we denied it.

   ·5· ·Q.· ·But they were looking to change their property,

   ·6· · · · right?

   ·7· ·A.· ·Right, but in a very similar way -- no, I can answer

   ·8· · · · my question -- in a very similar way they would be

   ·9· · · · abutting the neighborhood right there, the condo

   10· · · · association.· And so the board voted, including me,

   11· · · · voted no.· So the use -- the use is one thing, the

   12· · · · setbacks are another.· And I think the whole board

   13· · · · when we cast our vote voted in the totality of

   14· · · · everything before us.

   15· ·Q.· ·So it wasn't just the setbacks and the parking, it

   16· · · · was the use of the property --

   17· ·A.· ·For --

   18· ·Q.· ·-- for the Adam application that you were

   19· · · · considering?

   20· ·A.· ·For the 10th, 12th, 15th time now, the enumerated

   21· · · · items that they wanted to run with was a very lengthy

   22· · · · list, and that would change a lot of these items here

   23· · · · in Item (e).

   24· ·Q.· ·So my initial question was why it is that you think

   25· · · · that being located near a place of worship is going




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2586   Page 127 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 126
   ·1· · · · to diminish the property value?

   ·2· ·A.· ·Because that's what a couple neighbors said.

   ·3· ·Q.· ·So a couple of neighbors stated that, and that's what

   ·4· · · · you --

   ·5· ·A.· ·That's what I recall.

   ·6· ·Q.· ·Do you think it's worse to be near a place of worship

   ·7· · · · than it is to be near a retail store or a restaurant?

   ·8· ·A.· ·I'm not going to answer that.

   ·9· · · · · · · · · MR. THOMPSON:· Answer the question, if you

   10· · · · can.

   11· ·BY MS. DECLERCQ:

   12· ·Q.· ·You have to answer it.

   13· ·A.· ·I have no knowledge.

   14· ·Q.· ·So you don't have any knowledge as to whether or not

   15· · · · being located near a place of worship would diminish

   16· · · · the property value from that of being located near a

   17· · · · restaurant or a retail store?

   18· ·A.· ·A high impact one, yes.

   19· ·Q.· ·A high impact one what?· I don't understand what

   20· · · · you're talking about.

   21· ·A.· ·Like I said, I've answered this question over and

   22· · · · over and over.· They mentioned -- so please write

   23· · · · this down so we don't have to come back to it -- they

   24· · · · mentioned many, many programs and services, so please

   25· · · · write down programs and services.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2587   Page 128 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 127
   ·1· ·Q.· ·I understand.

   ·2· ·A.· ·And they watched the videotape.· They went on and on

   ·3· · · · and on about all these very honorable things that

   ·4· · · · they wanted to do.· That changes the characteristic

   ·5· · · · of what is going to be located on that property with

   ·6· · · · the setbacks and the concern for traffic and public

   ·7· · · · safety.

   ·8· ·Q.· ·So then you think that it is detrimental to property

   ·9· · · · values to be near an entity that is going to be

   10· · · · offering lots of programs and services in an

   11· · · · honorable way?

   12· ·A.· ·I think the programs they're offering are honorable.

   13· · · · I think -- I don't want to be located next to a

   14· · · · building that has people coming and going 15 hours a

   15· · · · day, and I think --

   16· ·Q.· ·But they already were located near a restaurant.

   17· · · · Couldn't people be coming and going 15 hours a day

   18· · · · from a restaurant or a banquet hall?

   19· ·A.· ·They weren't because I live here, and I know my City.

   20· ·Q.· ·So when I asked you earlier whether or not there were

   21· · · · any health or safety problems with this property

   22· · · · beforehand, you said, well, I'm not from the police,

   23· · · · I don't know.· I have no idea.· Do you recall that --

   24· ·A.· ·I never --

   25· ·Q.· ·-- answer?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2588   Page 129 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 128
   ·1· ·A.· ·-- noticed a parking or traffic problem once when the

   ·2· · · · restaurant was there or DSW was there, and I drive by

   ·3· · · · there, as I have explained many times already, many

   ·4· · · · times during the course of a week.· So I have

   ·5· · · · knowledge of my City.· I live here and I work here.

   ·6· · · · I -- in my perfect world I don't leave the City of

   ·7· · · · Troy, and I've driven by that property more times

   ·8· · · · than I could even count.· So I know you have a hard

   ·9· · · · time grasping that, but, you know, I know what has

   10· · · · been there.· And I know you want me to be a traffic

   11· · · · study survey engineer and all that.· I can't do that.

   12· · · · But I do know what I know.

   13· ·Q.· ·And what you know is that it is a bad thing to be

   14· · · · located near a place of worship?

   15· ·A.· ·I didn't say that, and please don't put those words

   16· · · · in my mouth.· That's very rude.

   17· · · · · · · · · MR. THOMPSON:· You know what, just answer

   18· · · · the question and don't argue, okay?· Just answer the

   19· · · · question.

   20· ·BY MS. DECLERCQ:

   21· ·Q.· ·Did you ever consider imposing any conditions on

   22· · · · Adam's use of the property that would alleviate your

   23· · · · stated concerns of traffic, congestion, public

   24· · · · safety?

   25· ·A.· ·I don't recall.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2589   Page 130 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 129
   ·1· ·Q.· ·Is there anything that Adam could have agreed to that

   ·2· · · · would have changed your mind?

   ·3· · · · · · · · · MR. THOMPSON:· That's pretty speculative;

   ·4· · · · objection.

   ·5· ·BY MS. DECLERCQ:

   ·6· ·Q.· ·I'm asking is there anything that Adam could have

   ·7· · · · done as a condition, which he's testified to they're

   ·8· · · · allowed to impose conditions upon their application

   ·9· · · · decisions, is there anything that Adam could have

   10· · · · done that would have changed your vote with respect

   11· · · · to these practical difficulties?· What about

   12· · · · maintaining their green space or building a higher

   13· · · · wall between them and the neighbors?

   14· ·A.· ·We never got into any of that nor did I contemplate

   15· · · · it.

   16· ·Q.· ·Why not?

   17· ·A.· ·It was clear because our attorney was very direct,

   18· · · · and he said this doesn't comply with the ordinance.

   19· · · · And Mr. Evans said to build on there we have to --

   20· · · · you know, they'd have to scale down their building.

   21· · · · We never even asked them to because I think that

   22· · · · would be offensive.· But -- so I don't know how --

   23· · · · putting up a couple shrubs, you know, was never even

   24· · · · discussed.

   25· ·Q.· ·I mean isn't the whole purpose of coming before the




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2590   Page 131 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 130
   ·1· · · · ZBA is that, of course, it does not comply with the

   ·2· · · · ordinance?

   ·3· ·A.· ·If there's a problem that runs with the land -- and I

   ·4· · · · don't interpret anything I've seen here nor a year

   ·5· · · · and a half ago that runs with the land, that building

   ·6· · · · can -- could be used for a good purpose right now.

   ·7· · · · It's just not compliant with the City Council's

   ·8· · · · ordinance regarding a house of worship, which I

   ·9· · · · follow.

   10· ·Q.· ·So it could be used by some other use, but just not a

   11· · · · place of worship?

   12· ·A.· ·I don't know.· I'm not a zoning expert.· I might be

   13· · · · the chairman of the board.· Can an oil change shop go

   14· · · · in there?· I don't know.· We are briefed by the City,

   15· · · · and they do tireless work to drill down on the City

   16· · · · ordinances and then we get a briefing; this can

   17· · · · operate there, that can't operate there.· And I am

   18· · · · not an expert in oil change places or manufacturing

   19· · · · so close to a residential area.· And I love

   20· · · · manufacturing.· And you seem to imply that if

   21· · · · something good happens on that site I would be

   22· · · · opposed to it.· That's not true.· I don't know if

   23· · · · manufacturing's allowed there or not, but that's why

   24· · · · I have City staff to brief me.

   25· ·Q.· ·But the decision is ultimately yours and the board's?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2591   Page 132 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 131
   ·1· ·A.· ·With information which Mr. Evans and Mr. Motzny make

   ·2· · · · readily available.

   ·3· ·Q.· ·So have you spoken with any other ZBA members about

   ·4· · · · this application since the hearing?

   ·5· ·A.· ·Yeah, I spoke to, if I can recall correctly,

   ·6· · · · Mr. Agauas, who's now the former vice-chairman, he's

   ·7· · · · gone, and Mr. Eisenbacher, and simply said how

   ·8· · · · disappointed I am that my city's being sued and I'm

   ·9· · · · being personally sued.· That's all he said.

   10· ·Q.· ·And that was your conversation with Mr. Eisenbacher.

   11· · · · What was your conversation with Mr. Agauas?

   12· ·A.· ·Same.

   13· ·Q.· ·And that was the only -- those are the only two

   14· · · · conversations that you had with anybody from the ZBA

   15· · · · after that hearing on Adam's application?

   16· ·A.· ·No.· Miss -- Representative Kuppa, she was at my

   17· · · · deposition here a year ago, and she, Mr. Motzny, and

   18· · · · I briefly spoke out in the hallway after I was done.

   19· · · · And she saw my deposition, I did not see hers, but I

   20· · · · just said, wow, that was ugly, and it was.

   21· ·Q.· ·Have you spoken with anyone else from the City?

   22· ·A.· ·The City staff?

   23· ·Q.· ·Sure.

   24· ·A.· ·Mr. Motzny used to represent me but that's

   25· · · · privileged.· I did -- I haven't spoken to him since




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2592   Page 133 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 132
   ·1· · · · he was elected.· So I called our Mayor a couple, 10

   ·2· · · · days ago, something like that, and I congratulated

   ·3· · · · him because somehow I escaped connecting with him

   ·4· · · · after his win.· And I said -- he's being sued as

   ·5· · · · well.· And so I said, gosh, once again, like Agauas

   ·6· · · · and Eisenbacher, this is a shame, and the City should

   ·7· · · · not have to be going through this.· He said, I know,

   ·8· · · · I know, I know.· That's all we talked about.· There

   ·9· · · · were really no other words.

   10· ·Q.· ·So you said about two weeks ago you got some

   11· · · · information about Adam having a space in Troy to

   12· · · · worship.· Where did you get that information from?

   13· ·A.· ·I think from my attorney.

   14· · · · · · · · · MR. THOMPSON:· What's that?

   15· · · · · · · · · THE WITNESS:· I think that's one of the

   16· · · · forms regarding Adam's worshipping at a basement here

   17· · · · in Troy in a commercial -- I think it's at a

   18· · · · commercial building, and I think it was one of the

   19· · · · documents you sent me, but that's privileged, so --

   20· ·BY MS. DECLERCQ:

   21· ·Q.· ·Yeah.· I don't want to know any communication that

   22· · · · you had with your lawyer, but I did want to find out

   23· · · · who you had gotten this information from.

   24· ·A.· ·I don't recall.

   25· · · · · · · · · MR. THOMPSON:· I believe it's in one of the




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2593   Page 134 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 133
   ·1· · · · documents or even statements made by Adam Community

   ·2· · · · Center, but I don't have a specific recollection

   ·3· · · · right now.

   ·4· ·BY MS. DECLERCQ:

   ·5· ·Q.· ·So prior to your communication with your counsel, you

   ·6· · · · were not aware of whether or not Adam had a place to

   ·7· · · · worship --

   ·8· ·A.· ·I don't know.· You know, I may have heard something

   ·9· · · · one time, but I think maybe I heard it and it went in

   10· · · · one ear and out the other.

   11· ·Q.· ·When do you think that you might have heard this?

   12· ·A.· ·And I'm not sure I did, because I read it and it

   13· · · · seemed familiar.· That's all I can say.

   14· ·Q.· ·You read what and it seemed familiar?

   15· ·A.· ·My communication with my counsel.· It just seemed

   16· · · · familiar.· Maybe somebody in passing said, you know,

   17· · · · I don't know, a year, year and a half ago.

   18· ·Q.· ·Were you aware of whether or not they had a place to

   19· · · · worship at the time of your decision on their

   20· · · · variance application?

   21· ·A.· ·No, I did not, and somebody told -- maybe it was in

   22· · · · the document.· I think it listed the address.               I

   23· · · · think they meet on Rochester Road if I'm not wrong.

   24· · · · But, anyway, nobody said a word positive, negative,

   25· · · · if I did hear from somebody.· Maybe someone said I




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2594   Page 135 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 134
   ·1· · · · just know that that group meets.· But now that I

   ·2· · · · think about it, I don't think anyone told me.

   ·3· ·Q.· ·Do you ever have communications with -- in your role

   ·4· · · · as being on the ZBA with the Community Development

   ·5· · · · Director?

   ·6· ·A.· ·Never.· I don't even know who that is.

   ·7· · · · · · · · · MR. THOMPSON:· If I might interject, it's

   ·8· · · · actually in the Complaint of the United States of

   ·9· · · · America versus City of Troy under Paragraph 11,

   10· · · · Page 3.· It starts there, and it talks about the

   11· · · · building lacks the capacity to hold Adam's members

   12· · · · especially for better attended Friday Jumah, prayers,

   13· · · · religious rituals, for marriages and funerals and

   14· · · · community engagement events.· The basement's size and

   15· · · · configurations impede Adam's ability to hold

   16· · · · simultaneous event, limits class size, et cetera.

   17· · · · · · · · · So it was in there where they mention --

   18· · · · · · · · · THE WITNESS:· That's what I recall now,

   19· · · · because I heard class size and so forth.· Does it say

   20· · · · it's on Rochester Road?

   21· · · · · · · · · MR. THOMPSON:· It's 4700 Rochester Road.

   22· · · · · · · · · THE WITNESS:· That's what I remember.

   23· · · · · · · · · MR. THOMPSON:· So they would do it in the

   24· · · · basement.

   25· · · · · · · · · THE WITNESS:· Yeah.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2595   Page 136 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 135
   ·1· ·BY MS. DECLERCQ:

   ·2· ·Q.· ·So you had mentioned that you were familiar with Adam

   ·3· · · · because they had previously come before the Zoning

   ·4· · · · Board once before.

   ·5· ·A.· ·That's how.· I never even knew they existed before

   ·6· · · · that.

   ·7· ·Q.· ·Okay.· How -- what was -- I mean how did the ZBA get

   ·8· · · · involved in that aspect?· Did they do an application

   ·9· · · · for a variance?

   10· ·A.· ·Nobody talks to us without an application, period.

   11· ·Q.· ·Okay.

   12· ·A.· ·So they actually, from what I recall, they filed as a

   13· · · · community center for that site, the restaurant, a

   14· · · · different restaurant.

   15· ·Q.· ·Right.

   16· ·A.· ·And then there was -- I can't recall everything, but

   17· · · · I believe what happened was they refiled as a house

   18· · · · of worship, which gives different rules as we've been

   19· · · · talking on setbacks.· So they didn't comply or they

   20· · · · wouldn't comply with that if they were approved.

   21· · · · · · · · · So they requested I believe it was a number

   22· · · · of variances.· I can't remember how many.· And so we

   23· · · · discussed it and we rejected it, and that was that.

   24· · · · There was really no -- there was no lawsuits.

   25· ·Q.· ·And I'm sorry, I thought it was -- I thought it came




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2596   Page 137 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 136
   ·1· · · · before you guys because the City needed an

   ·2· · · · interpretation on whether or not their use was going

   ·3· · · · to be a place of worship or not.· Am I -- is there a

   ·4· · · · different thing that I'm thinking of or --

   ·5· ·A.· ·I think you might be right.

   ·6· ·Q.· ·Okay.

   ·7· ·A.· ·Because, gosh, our former City Manager I think wanted

   ·8· · · · us to consider it, and I think there was some

   ·9· · · · discussion.· And I could have this very wrong because

   10· · · · that was quite some time ago, but I think they were

   11· · · · deciding would City Council take this or the Zoning

   12· · · · Board, which has been the only time that's ever

   13· · · · happened.· And I kind of understand why they put it

   14· · · · to us because it was dealing with zoning or the

   15· · · · paperwork or however you want to put it.· I just

   16· · · · remember they seemed to have -- Adam seemed to kind

   17· · · · of bounce back and forth about what they wanted to do

   18· · · · with that property.

   19· ·Q.· ·So is that the only time that you've been involved in

   20· · · · like a zoning interpretation?

   21· ·A.· ·I don't know that I can answer that.· Seems like

   22· · · · there may have been another one.· Remember, when I go

   23· · · · to a Zoning Board meeting, I might have seven action

   24· · · · items.· It's hard to remember.· It's a lot of

   25· · · · business to take care of in about an hour and a half,




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2597   Page 138 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 137
   ·1· · · · two hours, you know, but I honestly -- I'm not going

   ·2· · · · to answer that question.· I honestly don't know.

   ·3· ·Q.· ·So at that meeting, I mean granted, this was, you

   ·4· · · · know, years and years and years ago, so if you don't

   ·5· · · · remember that's fine, but I'm still going to ask you

   ·6· · · · because who knows what you remember.· Sometimes you

   ·7· · · · have a great memory; sometimes you don't.

   ·8· · · · · · · · · But at that meeting one of the ZBA members,

   ·9· · · · not you, asked what the rationale was for why a

   10· · · · community center had a different setback requirement

   11· · · · than a place of worship because that was ultimately

   12· · · · like sort of the issue, and Mr. Miller indicated that

   13· · · · he was going to check and get back to you guys.· Do

   14· · · · you recall whether or not he ever gave you an answer

   15· · · · on that?

   16· ·A.· ·I honestly don't remember any answer because I

   17· · · · think -- you sound to be familiar with it -- that we

   18· · · · had a vote that night; is that true?

   19· ·Q.· ·No.

   20· ·A.· ·We didn't?

   21· ·Q.· ·Basically, then, the question just becomes, then,

   22· · · · regardless of what you remember about that night --

   23· ·A.· ·Yeah, I don't recall.

   24· ·Q.· ·-- do you know whether or not Mr. Miller ever gave

   25· · · · you an explanation on why setback requirements were




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2598   Page 139 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 138
   ·1· · · · different from places of worship than community

   ·2· · · · centers?

   ·3· ·A.· ·He did, and I can't tell you one word of what he said

   ·4· · · · because I just -- I remember it was this set of rules

   ·5· · · · or those set of rules.· And once again, going back to

   ·6· · · · my comment hours ago, it's the people's elected

   ·7· · · · representatives.· They get to decide those things, I

   ·8· · · · don't.· So the council at whatever year decided

   ·9· · · · that.

   10· ·Q.· ·And so it sounded as if the City or the Zoning Board,

   11· · · · somebody had received information that Adam was going

   12· · · · to be using that restaurant as something other than a

   13· · · · community center, something that was more akin to --

   14· ·A.· ·The first restaurant we're talking about?

   15· ·Q.· ·Yes, the first restaurant.· Is that your

   16· · · · understanding?

   17· ·A.· ·Yeah.· It seems like somebody came through our

   18· · · · meeting that night and handed some paperwork out.

   19· ·Q.· ·Do you know who the person was?

   20· ·A.· ·It was -- I think it was a copy of their Facebook fan

   21· · · · page, and I honestly don't know who passed it out.

   22· · · · And I did get it.· Anyone has the right to walk into

   23· · · · our meetings and put things down on the table in

   24· · · · front of us.· So I don't know if that ever got

   25· · · · written into the record, meaning it didn't come from




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2599   Page 140 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 139
   ·1· · · · the City.· It came from a person outside of City

   ·2· · · · government.· So I honestly don't know if they ever

   ·3· · · · kept it, or I don't know if the City Administrator

   ·4· · · · even got it.

   ·5· ·Q.· ·Did you know who the person was who gave it to you?

   ·6· ·A.· ·There were -- I knew a bunch of people there that

   ·7· · · · night.

   ·8· ·Q.· ·But that wasn't my question.· My question was did you

   ·9· · · · know the person who gave that to you?

   10· ·A.· ·It may have been Ruthann Dawley because I remember

   11· · · · that she spoke that night, and I don't think I knew

   12· · · · anybody else well that came and spoke.· I remember

   13· · · · there was a lot of public comments, but it may have

   14· · · · been her.· I honestly -- did I see her hand me

   15· · · · anything?· No, but -- and I don't even know if I was

   16· · · · chairman back then.· Sometimes people just dump paper

   17· · · · on your desk, and you go out to the bathroom or

   18· · · · something, you don't know who gave it to you.

   19· ·Q.· ·So you don't know whether or not what she gave to you

   20· · · · ever was forwarded to the City Administrator?

   21· ·A.· ·Yeah, I'm not aware.· That would generally be the

   22· · · · policy from my understanding how the City runs

   23· · · · itself.· But if the person didn't give it to the City

   24· · · · Administrator, and none of the Zoning Board members

   25· · · · thought to give it, then it may have just appeared.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2600   Page 141 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 140
   ·1· ·Q.· ·But I thought you said earlier today that if somebody

   ·2· · · · gives you something in writing relating to a ZBA

   ·3· · · · action, that you had to forward it on to the City?

   ·4· ·A.· ·That's correct, and I don't know that that didn't go

   ·5· · · · to City Administrator.· It just was such a long time

   ·6· · · · ago, so I don't recall that I gave it to anyone.

   ·7· · · · But -- and maybe whoever was our administrator at

   ·8· · · · that point.· I don't think it was Mr. Evans.               I

   ·9· · · · could have that wrong.· So honestly I can't answer

   10· · · · that question.

   11· ·Q.· ·So even if it didn't get to the City Administrator,

   12· · · · though, you had knowledge of it as part of the

   13· · · · application process?

   14· ·A.· ·It wasn't part of the application process.· This

   15· · · · was --

   16· ·Q.· ·It was at a hearing, right?

   17· ·A.· ·It was at a hearing.· That's not part of the

   18· · · · application process.· That's when the representative

   19· · · · of -- oftentimes it's either a homeowner or a

   20· · · · contractor.· And if I knew that Mr. Evans or whoever

   21· · · · the City Administrator was at the time got it, maybe

   22· · · · I just walked out and went home.· I think that was a

   23· · · · very long meeting, so it's probably -- and I'm not

   24· · · · honestly sure if that's correct.· I'm going to

   25· · · · consult with Mr. Motzny after the meeting and ask him




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2601   Page 142 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 141
   ·1· · · · what his interpretation is if somebody like walks up

   ·2· · · · and hands you, you know, an email or something, if I

   ·3· · · · have to give that to the City or not.· I honestly

   ·4· · · · don't know.· So that's probably my wrong

   ·5· · · · interpretation, but it could be right, I'm not sure.

   ·6· · · · But that's a good thing to know because I'm a big

   ·7· · · · Open Meetings Act fan.

   ·8· ·Q.· ·And so ultimately in that application/interpretation,

   ·9· · · · whatever you want to call it --

   10· ·A.· ·It was an application.

   11· ·Q.· ·By the City for an interpretation?

   12· ·A.· ·I see where you're going with this.· I think you're

   13· · · · right, it's both.

   14· ·Q.· ·Okay.

   15· ·A.· ·But we don't consider anything that's not an

   16· · · · application, so I don't know because I can't remember

   17· · · · what happened that far -- long time ago, but I bet

   18· · · · you the City said, okay, file this paperwork, and

   19· · · · then we'll forward it on to the Zoning Board.· Do I

   20· · · · know that for a fact?· No, but the City would have

   21· · · · copies of that if they did.

   22· ·Q.· ·So either way it came in front of you?

   23· ·A.· ·Right, yeah.

   24· ·Q.· ·So you and the ZBA voted that it was -- Adam's use

   25· · · · was going to be a place of worship, not a community




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2602   Page 143 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 142
   ·1· · · · center?

   ·2· ·A.· ·I think that's correct.

   ·3· ·Q.· ·Okay.

   ·4· ·A.· ·But I'm not -- once again, that's a lot of votes ago,

   ·5· · · · so --

   ·6· ·Q.· ·Right.· But you seem to have some memory of Adam

   ·7· · · · because --

   ·8· ·A.· ·Oh, no, I remember them coming.· And they did the

   ·9· · · · same thing as they did last time.· They came before

   10· · · · us and talked about all the programs and all the

   11· · · · services and so forth.· And like I said, it's all

   12· · · · admirable.· I mean it's all keeping kids busy, that's

   13· · · · great, you know, sports and all that, you know.· But

   14· · · · yeah, I remember them, and I even remember Dr. --

   15· · · · what's his name, Amin?· I remember him coming before

   16· · · · us back then, too.

   17· ·Q.· ·And so then all of the different programs and

   18· · · · services that they were talking about back then, were

   19· · · · they all religious based or --

   20· ·A.· ·No, sorry.· I really don't remember, but my gut tells

   21· · · · me it was like this last time, we're going to do this

   22· · · · for the kids, do that.· I think this location, the

   23· · · · new one or newer, it was the first time I heard about

   24· · · · a health clinic.· I remember they talked about kids

   25· · · · and classes, and I think they were talking something




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2603   Page 144 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 143
   ·1· · · · about like women's groups.

   ·2· ·Q.· ·So what about those activities then led to the

   ·3· · · · decision that it was more a place of worship than a

   ·4· · · · community center?

   ·5· ·A.· ·I think their own words.· I think there was a

   ·6· · · · Facebook fan page where they actually said it, so --

   ·7· ·Q.· ·The Facebook fan page that you don't know if it ever

   ·8· · · · got to the City?

   ·9· ·A.· ·I remember reading the sheets.

   10· ·Q.· ·So that played a part in your decision?

   11· ·A.· ·I don't -- I can't recall what played a part.               I

   12· · · · remember our City advisors were very specific that

   13· · · · this doesn't comport with the zoning.

   14· ·Q.· ·I'm sorry.· I thought that that's what you were to be

   15· · · · deciding was whether or not it comported with the

   16· · · · zoning, I thought that's --

   17· ·A.· ·No, it didn't.· The setbacks weren't even close if it

   18· · · · was a house of worship, which in their own words,

   19· · · · from what I recall, they made that allegation, that

   20· · · · allegation statement.

   21· ·Q.· ·So it's your understanding that they were seeking a

   22· · · · variance from setbacks?

   23· ·A.· ·For a house of worship.

   24· ·Q.· ·Even in that other property?

   25· ·A.· ·I believe so, or we may have -- what word did you




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2604   Page 145 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 144
   ·1· · · · use -- interpreted that.· I can't remember.· I'm

   ·2· · · · sorry, I just --

   ·3· ·Q.· ·Okay.· That's fine.· Give me a second.

   ·4· · · · · · · · · Sorry, because we normally would have done

   ·5· · · · this really close together, but I need to confer.

   ·6· · · · · · · · · Okay.· So going back to the whole concept

   ·7· · · · of conditions, like you said that the screening for

   ·8· · · · the trees as a condition for the North Hills Church,

   ·9· · · · that was your idea.· Why generally would the ZBA

   10· · · · impose conditions?

   11· ·A.· ·We have that right if we feel there's a problem with

   12· · · · the parcel, and we have requested screening, bushes,

   13· · · · trees, mostly evergreens and things like that.               I

   14· · · · think we did that on one commercial site, mostly

   15· · · · residential.· And most people who buy a commercial

   16· · · · property write that into their plan and submit it

   17· · · · with the City.· So does that answer your question?

   18· ·Q.· ·Not really.· But I guess would you impose a condition

   19· · · · that has to be met in order for you to grant the

   20· · · · variance?

   21· ·A.· ·We can do that.

   22· ·Q.· ·Okay.

   23· ·A.· ·And we consult with our attorney and Mr. Evans for

   24· · · · guidance on that because that's a little bit out of

   25· · · · our wheelhouse.· We don't do it a lot, so -- and we




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2605   Page 146 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 145
   ·1· · · · get new members all the time, so it's just kind of

   ·2· · · · good for everyone to get briefed again, you know.

   ·3· ·Q.· ·But generally it's -- you would impose a condition so

   ·4· · · · that they would do something so that they could

   ·5· · · · then -- that's part of your granting the application.

   ·6· · · · It's not just something that you would grant the

   ·7· · · · application, then add stuff on top of, right?

   ·8· ·A.· ·Yeah.· We write it into the ordinance.· I think when

   ·9· · · · I first started on the board we would ask people,

   10· · · · well, would you be willing to do this?· And I think

   11· · · · we were briefed later to write it in so that's -- the

   12· · · · City can enforce that.· So like if somebody is

   13· · · · required to have bushes and a year later there are no

   14· · · · bushes, the City can cite them.

   15· ·Q.· ·So you give them this opportunity to do this extra

   16· · · · stuff in order to get the variance, right?

   17· ·A.· ·No.· I think most of the board members think it's

   18· · · · good.· I've had some tell me in the past, yeah,

   19· · · · we shouldn't be doing this.· What people want to do

   20· · · · with their property they should do with their

   21· · · · property without trying to put trees or bushes or

   22· · · · whatever.· So it's just, it's a mixed bag.· Every

   23· · · · situation is different.

   24· ·Q.· ·But you as a ZBA member can come up with conditions

   25· · · · on your own, if you have a particular concern and you




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2606   Page 147 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 146
   ·1· · · · think that something could be done to alleviate that

   ·2· · · · concern, you could impose that as a condition, right?

   ·3· ·A.· ·No, I'm one member of seven, so you're acting like

   ·4· · · · I'm dictatorial, and I don't have that power.

   ·5· ·Q.· ·As a board?

   ·6· ·A.· ·As a board.· You didn't say that, you said me or

   ·7· · · · whatever word you used.· So as a board majority, we

   ·8· · · · can do that.

   ·9· ·Q.· ·But can the suggestion of what the condition can be,

   10· · · · can that be raised by an individual board member?

   11· ·A.· ·Yes, and I've done that.

   12· ·Q.· ·Right, okay.· Okay.· Let me go back to this

   13· · · · Government Exhibit 1, this new document that we just

   14· · · · got.· Have you had a chance to take a look at it and

   15· · · · read the email?

   16· ·A.· ·Yeah.

   17· · · · · · · · · MR. THOMPSON:· Read it.

   18· ·BY MS. DECLERCQ:

   19· ·Q.· ·Did you read the whole thing, both pages?

   20· ·A.· ·Mostly.

   21· ·Q.· ·Okay.· You had a chance to read it?

   22· ·A.· ·Uh-huh.

   23· ·Q.· ·So in this email Miss Dawley sets forth some of her

   24· · · · beliefs about Islam and Muslims.· Do you share this

   25· · · · belief by her as to what it is that Muslims stand for




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2607   Page 148 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 147
   ·1· · · · and --

   ·2· ·A.· ·No.

   ·3· ·Q.· ·And are you aware of her -- you were aware of her

   ·4· · · · viewpoints before you got this email, right?

   ·5· ·A.· ·Well, from the other case, the first one from Adam

   ·6· · · · because she spoke in front of our board.

   ·7· ·Q.· ·Right.· But you also said that you had --

   ·8· ·A.· ·Yeah.· I bump into her every once in a while.· In

   ·9· · · · fact -- well, go ahead.

   10· ·Q.· ·Had you ever seen any like social media postings or

   11· · · · anything like that from her?

   12· ·A.· ·Never, huh-uh.

   13· ·Q.· ·Do you have any social media presence at all?· Do you

   14· · · · have an account?

   15· ·A.· ·I do.

   16· ·Q.· ·Where do you have social media accounts?· Do you have

   17· · · · a Facebook account?

   18· ·A.· ·I do.

   19· ·Q.· ·Do you have --

   20· ·A.· ·Twitter, and I have Instagram but I never use it.

   21· ·Q.· ·And so if we were to check your Facebook accounts or

   22· · · · your Twitter accounts, your Instagram accounts, we

   23· · · · wouldn't find anything that was similar to Miss

   24· · · · Dawley's world view?

   25· ·A.· ·No.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2608   Page 149 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 148
   ·1· ·Q.· ·And so you're represented here by your own private

   ·2· · · · counsel?

   ·3· ·A.· ·Uh-huh.

   ·4· ·Q.· ·You were previously represented by a different person

   ·5· · · · but the same firm, right, in this case?

   ·6· ·A.· ·Yeah, right.

   ·7· ·Q.· ·I don't want to know about any discussions you had

   ·8· · · · with either of your attorneys, but how did you become

   ·9· · · · aware of this firm?

   10· ·A.· ·This is my old boss.

   11· ·Q.· ·Okay.

   12· ·A.· ·I worked for him a long time ago, and so I knew he

   13· · · · was with this firm.· And I was talking to somebody,

   14· · · · and I'm like, you know -- because I didn't know what

   15· · · · this direction was going to take, and I certainly

   16· · · · didn't know my Federal Government was going to sue my

   17· · · · City.

   18· · · · · · · · · So at a certain point I thought, you know

   19· · · · what, I'm going to give him a call.· And I was

   20· · · · talking to a friend, I don't remember who, and my

   21· · · · friend said that is a good idea.· So I was very --

   22· · · · well, I've always been impressed with him, but he

   23· · · · said, well, let me get back to you.· And that's when

   24· · · · I had my first attorney from Thomas More.

   25· · · · · · · · · And then Mr. Thompson called me and said he




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2609   Page 150 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 149
   ·1· · · · was -- that gentleman was going to be leaving, so he

   ·2· · · · said I'm going to take your case.· Don't worry, we're

   ·3· · · · not going anywhere.· So I was happy to hear that, and

   ·4· · · · that's how I know him.

   ·5· ·Q.· ·And are you familiar with the firm's website?

   ·6· ·A.· ·I've never been on there.· I met his boss,

   ·7· · · · Mr. Monaghan, one time, and I think I spoke to

   ·8· · · · Mr. Monaghan a little bit about Thomas More, and then

   ·9· · · · I think maybe I saw him somewhere sometime.· I've

   10· · · · never read any of their material.

   11· ·Q.· ·Okay.· Well, according to their website, the mission

   12· · · · of the Thomas More Law Center is to preserve

   13· · · · America's Judeo-Christian heritage and to defend the

   14· · · · religious freedom of Christians.

   15· · · · · · · · · Do you feel that your religious freedoms

   16· · · · are under attack?

   17· ·A.· ·By who?

   18· ·Q.· ·By anybody.

   19· ·A.· ·No.· I freely exercise my faith however I want.

   20· ·Q.· ·And then, also, according to their website, one of

   21· · · · Thomas More Law Center's key issues is confronting

   22· · · · the threats of radical Islam and states that "Radical

   23· · · · Muslims and Islamic organizations in America take

   24· · · · advantage of our legal system and are waging a

   25· · · · Stealth Jihad within our borders.· Their aim is to




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2610   Page 151 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 150
   ·1· · · · transform America into an Islamic nation."

   ·2· · · · · · · · · Is that what you think Adam is doing here?

   ·3· ·A.· ·I'm going to just --

   ·4· · · · · · · · · MR. THOMPSON:· I don't know where you're

   ·5· · · · going with this.· Are you attacking the Thomas More

   ·6· · · · Law Center now?

   ·7· · · · · · · · · MS. DECLERCQ:· No.· I'm asking --

   ·8· · · · · · · · · MR. THOMPSON:· Are you attacking him

   ·9· · · · because he chose the Thomas More Law Center?

   10· · · · · · · · · MS. DECLERCQ:· I'm asking him --

   11· · · · · · · · · MR. THOMPSON:· Are you attacking him

   12· · · · because he chose the Thomas More Law Center, or are

   13· · · · you attacking the Thomas More Law Center?

   14· · · · · · · · · THE WITNESS:· This is very unusual.

   15· · · · · · · · · MS. DECLERCQ:· I'm not attacking anyone.

   16· · · · I'm simply asking you --

   17· · · · · · · · · MR. THOMPSON:· What is the purpose of your

   18· · · · questions, then?

   19· · · · · · · · · MS. DECLERCQ:· I'm asking if that's what

   20· · · · you think that Adam is doing here.· Do you think

   21· · · · that --

   22· · · · · · · · · MR. THOMPSON:· That's not the question you

   23· · · · asked.

   24· ·BY MS. DECLERCQ:

   25· ·Q.· ·That is the question that I asked, so --




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2611   Page 152 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 151
   ·1· ·A.· ·I have the right to hire anybody I want.

   ·2· ·Q.· ·Absolutely.

   ·3· ·A.· ·And you know, my mother's opinions, my late mom, and

   ·4· · · · I didn't always agree, so that doesn't mean I have to

   ·5· · · · be on the exact same page as somebody that I respect.

   ·6· · · · · · · · · So I don't know what Adam is trying to do.

   ·7· · · · I honestly don't know that group.· I've never been --

   ·8· · · · other than that one sheet of paper I saw one time

   ·9· · · · where they seemed to flip from a community center to

   10· · · · a house of worship, I really don't know anything

   11· · · · about them other than I know that they're Muslim,

   12· · · · because they've been very clear about that.· So I

   13· · · · don't know what you want me to say.

   14· ·Q.· ·Did the fact that Adam is an Islamic organization

   15· · · · play any role in your decision on this application?

   16· ·A.· ·Oh, absolutely not.· It's ridiculous.· I'm sorry, I

   17· · · · shouldn't have said that.

   18· · · · · · · · · MS. DECLERCQ:· I think I'm going to take a

   19· · · · break, and give me five minutes and then we'll turn

   20· · · · it over to you guys for --

   21· · · · · · · · · MR. THOMPSON:· Sure.

   22· · · · · · · · · THE VIDEOGRAPHER:· We're going off the

   23· · · · record at 2:49 p.m.

   24· · · · · · · · · (A short recess was taken.)

   25· · · · · · · · · THE VIDEOGRAPHER:· We're back on the record




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2612   Page 153 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 152
   ·1· ·at 3:03 p.m.

   ·2· · · · · · ·MS. DECLERCQ:· All right.· Thank you for

   ·3· ·allowing me to take a break.

   ·4· · · · · · ·I actually don't have any further

   ·5· ·questions.· I know Mr. Thompson said that he wanted

   ·6· ·to say something on the record and then I believe Mr.

   ·7· ·Motzny --

   ·8· · · · · · ·MR. THOMPSON:· I want to make a statement

   ·9· ·on the record based upon a couple of questions that

   10· ·the government's attorney made to my client asking

   11· ·whether he was familiar with the Thomas More Law

   12· ·Center's website and some of the positions that have

   13· ·been taken by the Thomas More Law Center.

   14· · · · · · ·I believe that that was totally uncalled

   15· ·for, unprofessional, that you were attacking my

   16· ·client because he selected the Thomas More Law

   17· ·Center, and then you by -- the second question was

   18· ·attacking the Thomas More Law Center.

   19· · · · · · ·The Thomas More Law Center has been in

   20· ·existence for 22 years.· It's a national public

   21· ·interest law firm.· It's handled cases all across the

   22· ·country.· It's opposed and filed suits against the

   23· ·government.· The DOJ attorneys have been involved in

   24· ·it, and never have they ever before said something

   25· ·about, well, you're the Thomas More Law Center and




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2613   Page 154 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 153
   ·1· ·you support this and this and this.· Nor have we ever

   ·2· ·attacked ACLU attorneys because they're a public

   ·3· ·interest law firm and they take philosophical

   ·4· ·positions different than ours.

   ·5· · · · · · ·I refrain from talking about CAIR, the

   ·6· ·attorney for CAIR who was representing Adam.· CAIR

   ·7· ·was un unindicted co-conspirator in the Holy Land

   ·8· ·Foundation trial in 2008 in Texas where CAIR was

   ·9· ·involved in the money laundering of $12 million to

   10· ·the Holy Land Foundation which was supplying that

   11· ·money to Hamas.

   12· · · · · · ·In fact, the U.S. Attorneys in Texas wanted

   13· ·to indict CAIR, and it was the DOJ in D.C. that

   14· ·stopped that indictment.· The co-founder of CAIR said

   15· ·this.

   16· · · · · · ·"Islam isn't in America to be equal to any

   17· ·other faith but to become dominant.· The Quran should

   18· ·be the highest authority in America, and Islam the

   19· ·only accepted religion on earth."

   20· · · · · · ·That's what the co-founder said.· I never

   21· ·brought that up when the CAIR attorney who had filed

   22· ·a lawsuit was deposing my client, and I think it's

   23· ·irrelevant to the issues involved.· As lawyers, we

   24· ·should be looking at the arguments that the lawyers

   25· ·make, not whether they belong to a public interest




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2614   Page 155 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 154
   ·1· ·law firm, which the Supreme Court has indicated is

   ·2· ·one of the great ways that constitutional law is

   ·3· ·made.

   ·4· · · · · · ·And so I was very concerned about those

   ·5· ·arguments, and I don't think they came -- those

   ·6· ·questions -- I don't think they came from you.                  I

   ·7· ·think they came from Washington D.C.· Because as

   ·8· ·lawyers, I think we have to respect each other from

   ·9· ·whatever position we take.· You know -- I'm sure

   10· ·you've looked at our history, but I know something

   11· ·about your history and I know something about your

   12· ·boss' history, and I would never raise it in any

   13· ·derogatory manner.

   14· · · · · · ·So I don't know why you brought that up to

   15· ·my client, who is probably not aware of the things

   16· ·that you were saying about the Thomas More Law

   17· ·Center.· And so I wanted to make that on the record.

   18· ·And I expect an apology from the Department of

   19· ·Justice, not necessarily you, Susan, but I don't -- I

   20· ·can't believe you went down that line.

   21· · · · · · ·That's all I have to say.

   22· · · · · · ·MS. DECLERCQ:· Sure.· And since we're on

   23· ·the record, I'll respond.· This was not in any way

   24· ·meant to attack the Thomas More Law Center.· It was

   25· ·simply a question as to whether or not he was aware




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2615   Page 156 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 155
   ·1· ·of those positions, and especially given the email

   ·2· ·that we received this morning, we just wanted to know

   ·3· ·if there was any sort of discriminatory aspect to

   ·4· ·this.

   ·5· · · · · · ·And, you know, given what I understand

   ·6· ·about Thomas More Law Center, I'm just surprised,

   ·7· ·because I think that if this case -- I mean this is

   ·8· ·all about like religious freedom, and I would have

   ·9· ·actually assumed that the Thomas More Law Center

   10· ·would have been on our side of the V instead of the

   11· ·defendant's side of the V.· But it's not a slight

   12· ·against --

   13· · · · · · ·MR. THOMPSON:· We're on the side of the

   14· ·Constitution, okay, and we're on the side of the fact

   15· ·that there's an overreach by the Federal Government.

   16· ·And we're on the side of the fact that we believe

   17· ·that RLUIPA is an unconstitutional invasion violating

   18· ·the Tenth Amendment, that they're now involved in

   19· ·zoning laws and are telling individual cities on what

   20· ·their zoning laws should be.· That's what we're on

   21· ·the side of, okay?

   22· · · · · · ·MS. DECLERCQ:· Sure.

   23· · · · · · ·MR. THOMPSON:· We have a right to advocate

   24· ·what we feel is unconstitutional and what is not,

   25· ·just like the ACLU and a lot of other organizations




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2616   Page 157 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 156
   ·1· ·do.· But I don't know why you went down that line

   ·2· ·about asking Mr. Clark about the Thomas More Law

   ·3· ·Center and what he knew about it.

   ·4· · · · · · ·We represent -- you know, we filed a

   ·5· ·lawsuit against the Federal Government.· That case is

   ·6· ·now pending in the Supreme Court.· At no time did a

   ·7· ·DOJ attorney ever say anything about why we were

   ·8· ·filing this lawsuit and why, you know, our philosophy

   ·9· ·is wrong.· They argued the law, and that's, you know,

   10· ·that's what lawyers ought to do; not attack the

   11· ·lawyer that is arguing it.

   12· · · · · · ·And I think this was a very veiled attack

   13· ·on the Thomas More Law Center, and I just think it's

   14· ·wrong.· I was surprised.· I was shocked.· I think

   15· ·it's a cheap shot.

   16· · · · · · ·MS. DECLERCQ:· Well, I apologize if that's

   17· ·how you took it as that is not the way in which it

   18· ·was meant to be.· We were just trying to get at

   19· ·questions as to why it was that he retained the

   20· ·counsel that he did.· So --

   21· · · · · · ·MR. THOMPSON:· And the other thing is that

   22· ·email that you are referring to is an email that we

   23· ·produced for you that we brought to your attention,

   24· ·that when at the break we said you never asked if

   25· ·there were any documents that you brought with you,




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2617   Page 158 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 157
   ·1· · · · and I said we have a document that may or may not fit

   ·2· · · · within the Request for Documents, but we're going to

   ·3· · · · give them to you.· We're going to give you the email.

   ·4· · · · · · · · · So we're acting as lawyers as I think

   ·5· · · · lawyers should be, above and following our canons of

   ·6· · · · professional ethics and civility.· And then when

   ·7· · · · you're attacking a lawyer, I took that as an attack

   ·8· · · · not only of me as the president and chief counsel,

   ·9· · · · but also of the Thomas More Law Center, which is a

   10· · · · 501(c)corporation, and it's been around for 22 years.

   11· · · · · · · · · So I just want to put that on the record,

   12· · · · and however that came out, whoever thought that that

   13· · · · was something that was relevant to any issue that we

   14· · · · were discussing now I'm surprised.

   15· · · · · · · · · Anyway, that's all I have to say.

   16· · · · · · · · · MR. MOTZNY:· I have a few questions mostly

   17· · · · for clarification.

   18· · · · · · · · · MR. THOMPSON:· Are you finished?

   19· · · · · · · · · MS. DECLERCQ:· Yes.

   20· · · · · · · · · MR. MOTZNY:· Do you have any questions?

   21· · · · · · · · · MR. THOMPSON:· No, I don't.

   22· ·EXAMINATION BY MR. MOTZNY:

   23· ·Q.· ·Mr. Clark, when you --

   24· ·A.· ·I'm sorry, can I turn this away from me, the

   25· · · · computer?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2618   Page 159 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 158
   ·1· ·Q.· ·Is there something wrong with it?

   ·2· ·A.· ·Yeah, there's someone wrong on it.· I don't want to

   ·3· · · · have to look at her.

   ·4· · · · · · · · · MR. MOTZNY:· Go off the record.

   ·5· · · · · · · · · THE VIDEOGRAPHER:· Going off the record at

   ·6· · · · 3:12 p.m.

   ·7· · · · · · · · · (A short recess was taken.)

   ·8· · · · · · · · · THE VIDEOGRAPHER:· We're back on the record

   ·9· · · · at 3:16 p.m.

   10· ·BY MR. MOTZNY:

   11· ·Q.· ·All right.· Mr. Clark, when you testified earlier,

   12· · · · you talked about use variances and dimensional

   13· · · · variances.· You do understand that under the zoning

   14· · · · ordinance there is a difference in how those are

   15· · · · treated now, correct?

   16· ·A.· ·Yes.

   17· ·Q.· ·Okay.· And is it fair to say that in your experience

   18· · · · on the ZBA, that you hardly ever had to even consider

   19· · · · a use variance?

   20· ·A.· ·Correct.

   21· ·Q.· ·Is it fair to say that the majority of what you do or

   22· · · · what you have done has always involved what's known

   23· · · · as a dimensional or a nonuse variance?

   24· ·A.· ·Correct.

   25· ·Q.· ·Earlier you kept using the phrase run with the land.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2619   Page 160 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 159
   ·1· · · · Do you recall saying that?

   ·2· ·A.· ·Yeah, run, yeah.· It runs with the land, yeah.

   ·3· ·Q.· ·Is it possible that what you meant was in order for a

   ·4· · · · variance to be granted it has to -- the reason for

   ·5· · · · the variance has to be related to the land?

   ·6· ·A.· ·Yeah, yeah.

   ·7· ·Q.· ·So you used the term run with the land, but do you

   ·8· · · · understand that term is actually related to the land,

   ·9· · · · correct?

   10· ·A.· ·Correct.

   11· ·Q.· ·And when you talk about the reason a variance has to

   12· · · · be related to the land, that refers to things like

   13· · · · whether or not the land is too narrow or it's shaped

   14· · · · funny, or it might have an unusual amount of front

   15· · · · yards depending on the interpretation.· That's what

   16· · · · you meant, correct?

   17· ·A.· ·Yes.

   18· ·Q.· ·And with regard to the Adam case, the variance

   19· · · · denial, do you recall Adam ever presenting any

   20· · · · evidence showing that they had an irregular shape or

   21· · · · an unusual amount of front yards or anything to that

   22· · · · effect related to the land?

   23· ·A.· ·I don't recall that ever coming up by them.

   24· ·Q.· ·Now, the Zoning Board of Appeals has nothing to do

   25· · · · with the drafting of the ordinance; is that correct?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2620   Page 161 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 160
   ·1· ·A.· ·Very correct.

   ·2· ·Q.· ·So the Zoning Board of Appeals has nothing to do with

   ·3· · · · establishing what a setback should be for a

   ·4· · · · particular use; would you agree with that --

   ·5· ·A.· ·Correct, uh-huh.

   ·6· ·Q.· ·And, again, wait until I'm done.

   ·7· ·A.· ·I'm sorry, I apologize.

   ·8· ·Q.· ·And you would agree that the Zoning Board of Appeals

   ·9· · · · has nothing to do with the definitions that are

   10· · · · included in the zoning ordinance; would you agree

   11· · · · with that?

   12· ·A.· ·Correct.

   13· ·Q.· ·For instance, if the zoning ordinance describes when

   14· · · · a nonconforming use can be continued, that's not

   15· · · · within the purview of the Zoning Board of Appeals;

   16· · · · would you agree?

   17· ·A.· ·Correct.

   18· ·Q.· ·In fact, it would be the zoning ordinance that's

   19· · · · approved by City Council that would tell when a

   20· · · · nonconforming use would need approval, correct?

   21· ·A.· ·Very fair.

   22· ·Q.· ·So is it fair to say when you go to a Zoning Board of

   23· · · · Appeals meeting, your job is to determine whether or

   24· · · · not the applicant has presented evidence to prove

   25· · · · they're entitled to the variance; is that correct?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2621   Page 162 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 161
   ·1· ·A.· ·Correct.

   ·2· ·Q.· ·Now, when you go to a Zoning Board of Appeals

   ·3· · · · meeting, you're provided with information from

   ·4· · · · Mr. Evans or Miss Sarnacki, Kathy Sarnacki, correct?

   ·5· ·A.· ·Correct.

   ·6· ·Q.· ·And for each variance request, it will tell you the

   ·7· · · · particular section of the zoning ordinance for which

   ·8· · · · the applicant is seeking a variance; is that correct?

   ·9· ·A.· ·Correct.

   10· ·Q.· ·Now, you are also provided with a copy of the five

   11· · · · criteria you've mentioned, correct?

   12· ·A.· ·Yes.

   13· ·Q.· ·Is it fair to say that every time you're at a Zoning

   14· · · · Board of Appeals meeting, all members of the Zoning

   15· · · · Board of Appeals have those five criteria in front of

   16· · · · them; is that correct?

   17· ·A.· ·Yes, on the computer, yeah.

   18· ·Q.· ·And at the Zoning Board of Appeals meetings you allow

   19· · · · everybody to speak at the public meeting that wishes

   20· · · · to speak, correct?

   21· ·A.· ·Correct.

   22· ·Q.· ·And the Zoning Board of Appeals takes into

   23· · · · consideration everything that's presented at that

   24· · · · meeting before deciding whether or not the five

   25· · · · criteria are met, correct?




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2622   Page 163 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 162
   ·1· ·A.· ·Correct.

   ·2· ·Q.· ·Now, would you apply a different set of criteria to a

   ·3· · · · nonreligious entity seeking a variance than you did

   ·4· · · · for Adam?

   ·5· ·A.· ·No.

   ·6· ·Q.· ·Do you apply those same five criteria regardless of

   ·7· · · · who the applicant is seeking the variance?

   ·8· ·A.· ·Absolutely.

   ·9· ·Q.· ·And is it fair to say that each variance request is

   10· · · · dependent on the particular facts of that specific

   11· · · · request, correct?

   12· ·A.· ·Correct.

   13· ·Q.· ·For instance, what Adam is requesting when they asked

   14· · · · for their variance was not exactly the same as the

   15· · · · variance request from another entity, correct?

   16· ·A.· ·Correct, yes.

   17· ·Q.· ·In fact, in your experience on the ZBA, do you

   18· · · · remember any other entity asking for the exact same

   19· · · · variances that Adam was seeking?

   20· ·A.· ·No.

   21· ·Q.· ·One of the things that Adam was seeking was a

   22· · · · variance from the setback requirements.· You agree

   23· · · · with that, correct?

   24· ·A.· ·Yes.

   25· ·Q.· ·And one of the setback variances they were asking for




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2623   Page 164 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 163
   ·1· · · · was basically to have a zero setback.· Do you recall

   ·2· · · · that, only if you recall it?

   ·3· ·A.· ·I believe the answer is yes.· I guess I need to say

   ·4· · · · "yes" or "no," right.

   ·5· ·Q.· ·How often does someone seek a variance request asking

   ·6· · · · for a zero -- let me rephrase that.· How often does

   ·7· · · · someone come before the Planning Commission seeking a

   ·8· · · · variance to have a zero setback?

   ·9· ·A.· ·You mean the Zoning Board?

   10· ·Q.· ·Yes, Zoning Board.

   11· ·A.· ·To my recollection, never.

   12· ·Q.· ·So would you say it was pretty unusual for somebody

   13· · · · to be asking for such a substantial variance?

   14· ·A.· ·Highly unusual.

   15· ·Q.· ·One of the things that the Zoning Board of Appeals

   16· · · · can also do in addition to granting variances is to

   17· · · · do an interpretation of the zoning ordinance; is that

   18· · · · correct?

   19· ·A.· ·Correct.

   20· ·Q.· ·How often does the Zoning Board of Appeals -- let me

   21· · · · rephrase that.· How often is there a request for an

   22· · · · interpretation of the Zoning Board of Appeals based

   23· · · · on your experience?

   24· ·A.· ·I think one time, and maybe it was more, but I think

   25· · · · it was the first and only time I ever had that before




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2624   Page 165 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 164
   ·1· · · · me.

   ·2· ·Q.· ·And do you agree that the first time that individuals

   ·3· · · · from Adam Community Center spoke before the Zoning

   ·4· · · · Board of Appeals was a request for an interpretation?

   ·5· ·A.· ·Yes.

   ·6· ·Q.· ·And that was quite some time ago?

   ·7· ·A.· ·Quite some time.

   ·8· ·Q.· ·Is it fair to say that based on the lapse of time,

   ·9· · · · you don't remember all the details of that particular

   10· · · · meeting?

   11· ·A.· ·Correct.

   12· ·Q.· ·At the beginning of every Zoning Board of Appeals

   13· · · · meeting, is there a statement read to the public?

   14· ·A.· ·Yes.

   15· ·Q.· ·And who normally reads that statement?

   16· ·A.· ·At my request, Vice Chairman Agauas, but he's now

   17· · · · gone, so it will be -- if I'm still the chairman,

   18· · · · it'll be the next vice-chairman.

   19· ·Q.· ·And I'm not going to ask you to say what that

   20· · · · statement is word for word, but what is the substance

   21· · · · of that statement?

   22· ·A.· ·It talks about how we have a public hearing.· No one

   23· · · · can speak during the meeting other than someone who's

   24· · · · called by the chairman.· When the public hearing is

   25· · · · opened, we allow any member of the public.· They




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2625   Page 166 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 165
   ·1· · · · don't have to live in Troy.· They can come from as

   ·2· · · · far away as Farmington Hills or Lansing.· And then we

   ·3· · · · just go over the practical difficulties, not word for

   ·4· · · · word, but we apply them.· And does that answer your

   ·5· · · · question?

   ·6· ·Q.· ·And is there ever any mention of whether or not a

   ·7· · · · person denied a variance can file an appeal?

   ·8· ·A.· ·Yes.· It's mentioned that the only way to have

   ·9· · · · recourse over our decision is to file in Oakland

   10· · · · County Circuit Court.

   11· ·Q.· ·An appeal?

   12· ·A.· ·An appeal.

   13· ·Q.· ·To your knowledge, did Adam ever file for an appeal

   14· · · · in this case?

   15· ·A.· ·No.

   16· ·Q.· ·In your earlier testimony you talked about the fact

   17· · · · that the Zoning Board of Appeals can apply conditions

   18· · · · to a variance, correct?

   19· ·A.· ·Correct.

   20· ·Q.· ·Does applying conditions to a variance excuse the

   21· · · · requirement to meet the five standards?

   22· ·A.· ·Can you restate that?

   23· ·Q.· ·Yeah, it's not a very well -- let's say, for

   24· · · · instance, someone came to the ZBA and said we want

   25· · · · the variance and we want you to impose this




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2626   Page 167 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 166
   ·1· · · · condition.· Does that excuse the requirement that

   ·2· · · · they have to still meet the five criteria?

   ·3· ·A.· ·Who's asking for the condition?

   ·4· ·Q.· ·The applicant, any applicant; this is a hypothetical.

   ·5· ·A.· ·I don't think I've ever had a case where the

   ·6· · · · applicant asked for a condition.· It's usually the

   ·7· · · · board wanting to put a condition on like my example

   ·8· · · · earlier with bushes.· That was the board, not the

   ·9· · · · applicant.

   10· ·Q.· ·Okay.· I'll ask a different question.

   11· ·A.· ·Okay.

   12· ·Q.· ·That's all right.· It probably was not a well-worded

   13· · · · question.

   14· ·A.· ·That's okay.

   15· ·Q.· ·Do you recall any representative of Adam Community

   16· · · · Center volunteering to have conditions imposed at the

   17· · · · hearing?

   18· ·A.· ·No.

   19· ·Q.· ·Do you recall anybody from Adam Community Center

   20· · · · offering to provide a traffic study?

   21· ·A.· ·No.

   22· ·Q.· ·Do you believe it's the Zoning Board of Appeals'

   23· · · · obligation to get their own traffic study before

   24· · · · deciding a variance?

   25· ·A.· ·Absolutely not.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2627   Page 168 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 167
   ·1· ·Q.· ·There was discussion at the ZBA meeting with Adam

   ·2· · · · regarding the ability to remove the present structure

   ·3· · · · and build another structure.· Do you recall anything

   ·4· · · · to that effect?

   ·5· ·A.· ·If I recall correctly, I think their attorney brought

   ·6· · · · it up, and I think the board talked about it.

   ·7· ·Q.· ·Is it your understanding that under the zoning

   ·8· · · · ordinance, if a person could comply with the zoning

   ·9· · · · ordinance without a variance, that the variance

   10· · · · should be denied?

   11· ·A.· ·Yes.

   12· ·Q.· ·So would you agree that if an applicant could change

   13· · · · the building and eliminate the need for a variance,

   14· · · · that the variance should be denied?

   15· ·A.· ·Correct.

   16· ·Q.· ·When you are at a ZBA meeting, do you take in

   17· · · · consideration the comments of other ZBA members

   18· · · · before you make your decision on a variance?

   19· ·A.· ·Absolutely.

   20· ·Q.· ·And at the meeting regarding Adam, did other ZBA

   21· · · · members make comments regarding the need for the

   22· · · · variance, if you recall?

   23· ·A.· ·The need for the variance or the need to not support

   24· · · · the variance request?

   25· ·Q.· ·Let me rephrase the question.




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2628   Page 169 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 168
   ·1· ·A.· ·Okay.

   ·2· ·Q.· ·Did other ZBA members at the meeting make comments

   ·3· · · · related to the variance at all?

   ·4· ·A.· ·I'm sorry, after?

   ·5· ·Q.· ·At the ZBA meeting?

   ·6· ·A.· ·Oh, at, yes.

   ·7· ·Q.· ·And did you take those comments in consideration in

   ·8· · · · making your individual decision?

   ·9· ·A.· ·Yes.· I respect my colleagues.

   10· ·Q.· ·Did your decision for your particular vote to deny

   11· · · · the variance have anything to do with the fact that

   12· · · · Adam was a Muslim organization?

   13· ·A.· ·No.

   14· ·Q.· ·Is it fair to say that your decision was based just

   15· · · · on the standards in the zoning ordinance --

   16· ·A.· ·Absolutely.

   17· ·Q.· ·-- and the evidence presented at the meeting?

   18· ·A.· ·Correct.

   19· ·Q.· ·I don't have anything further.· No further questions.

   20· ·A.· ·Okay.

   21· · · · · · · · · MR. THOMPSON:· No further questions.

   22· · · · · · · · · MS. DECLERCQ:· I have one follow-up

   23· · · · question.

   24· ·FURTHER EXAMINATION BY MS. DECLERCQ:

   25· ·Q.· ·So Mr. Motzny just asked you whether or not you would




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2629   Page 170 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 169
   ·1· · · · deny a variance if someone was able to demolish the

   ·2· · · · structure on their property and -- because they then

   ·3· · · · wouldn't need a variance.· Do you remember this line

   ·4· · · · of questioning two minutes ago?

   ·5· ·A.· ·So if I'm understanding correctly --

   ·6· ·Q.· ·Yeah.· Do you want me to rephrase?

   ·7· ·A.· ·Please rephrase.

   ·8· ·Q.· ·So Mr. Motzny had asked you whether or not it would

   ·9· · · · be appropriate to deny a variance if someone could

   10· · · · use their property without a variance, correct?

   11· ·A.· ·Correct, yes.

   12· ·Q.· ·And one of the ways that he had said that if somebody

   13· · · · could use their property without a variance is if you

   14· · · · removed the structure that was there and put a new

   15· · · · structure on, then you wouldn't need a variance,

   16· · · · right?

   17· ·A.· ·Correct.

   18· ·Q.· ·Have you ever had an application that you decided to

   19· · · · deny a variance because the owner could have

   20· · · · demolished their property and built a new one?

   21· ·A.· ·No, not that I recall, but it's -- yeah, I feel like

   22· · · · I'm pretty solid on that.

   23· ·Q.· ·Okay.· That's all I have.

   24· ·A.· ·Okay.

   25· · · · · · · · · THE VIDEOGRAPHER:· This concludes the




                                                                                     YVer1f
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2630   Page 171 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 170
   ·1· ·deposition, and we're going off the record at 3:32

   ·2· ·p.m.

   ·3· · · · · · ·(The deposition was concluded at 3:32 p.m.)

   ·4

   ·5

   ·6

   ·7

   ·8

   ·9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2631   Page 172 of
                                     370
                                    Glenn Clark
                                     08/10/2020                          Page 171
   ·1· · · · · · · · · · CERTIFICATE OF NOTARY

   ·2

   ·3· ·STATE OF MICHIGAN· · · · )

   ·4· · · · · · · · · · · · · · ) SS

   ·5· ·COUNTY OF OAKLAND· · · · )

   ·6· · · · I, Laurel A. Frogner, Certified Shorthand

   ·7· ·Reporter, a Notary Public in and for the above county

   ·8· ·and state, do hereby certify that the above

   ·9· ·deposition was taken before me at the time and place

   10· ·hereinbefore set forth; that the witness was first

   11· ·duly sworn to testify to the truth and nothing but

   12· ·the truth; that the foregoing questions asked and

   13· ·answers made by the witness were duly recorded by me

   14· ·stenographically and reduced to computer

   15· ·transcription; that this is a true, full, and correct

   16· ·transcript of my stenographic notes so taken; and

   17· ·that I am not related to, nor of counsel to any

   18· ·party, nor interested in the event of this cause.

   19

   20

   21

   22· · · · · · · · · Laurel A. Frogner, CSR-2495, RMR, CRR

   23· · · · · · · · · Notary Public,

   24· · · · · · · · · Oakland County, Michigan

   25· · · · · · · · · My Commission expires:· 4-22-2022
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                PageID.2632        Page 173 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                       ·1
                                                                      4700 134:21
                       $                              2
                                                                                     5
      $12 153:9                       2 94:3,8 95:8,10,25 96:18
                                      2001-2011 8:24                  50 59:12 63:21,22
                       (
                                      2008 84:2,10,11 153:8           50-foot 51:12,21,25 52:12
                                                                       53:20,22 54:7,17 55:17 59:10,
      (a) 94:7 95:10,11 97:23 98:15   2011 9:3 50:3,16 51:1,5
                                                                       23 60:2,6 62:15 63:1,10,14,15
        101:5 104:19 109:5 110:19
                                      2018 19:4 29:10 56:14 57:8       64:1 77:9 78:11 101:21 102:9,
        114:25
                                       59:8 66:16 85:24 86:11 89:21    16 107:25 115:2,10
      (b) 94:7 116:4                   91:8
                                                                      501(c)corporation 157:10
      (c) 116:15 117:12,13            2020 5:2,7 92:12
      (d) 116:22 117:12,14            22 152:20 157:10                               6
      (e) 95:11 97:23 98:2 117:15     25 112:4
                                                                      60 99:2 107:16
        118:22 122:21 124:11 125:23
                                      25-mile 52:8
                                      29 89:20                                       7
                       1
                                      2:49 151:23
                                                                      7 92:12
      1 41:6 92:11 93:17 94:3,6
       95:6,25 146:13                                 3               7th 84:2,11
      1's 8:25
                                      3 94:8,10 134:10                               8
      10 5:2 69:10 115:6 132:1
                                      30-foot 115:7
      100 20:20 28:20 30:2 67:8                                       8th 84:10
       74:7 81:3                      320 83:4
      10:36 5:3,7                     322 94:16                                      9
      10th 5:7 125:20                 323 94:13,15
                                                                      94 11:9,15
      11 134:9                        324 41:1,20 94:23 95:21
      125 114:4                       325 38:13,14,23 83:3,6,9                       A
                                       93:24 94:14 95:12,20
      12:41 83:16
                                                                      a.m. 5:3,8
                                      328 83:9
      12:56 83:19
                                                                      ability 7:13,18 71:5 72:20
                                      329 83:9
      12th 125:20                                                      134:15 167:2
                                      3:03 152:1
      15 94:22 127:14,17                                              Abraham 122:1,3
                                      3:12 158:6
      15.04 41:20                                                     absolutely 29:17 49:8 151:2,
                                      3:16 158:9                       16 162:8 166:25 167:19
      1504 94:2,20
                                                                       168:16
                                      3:32 170:1,3
      15th 125:20
                                                                      abut 81:15 82:18
      1:10 93:10                                      4               abutting 77:15 125:9
      1:15 93:13
                                                                      accept 53:19
                                      4 94:10,24
                                                                      accepted 153:19
                                      45-mile 52:9
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2633       Page 174 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                       ·2
      accompanying 15:9                administration 55:1 115:17       allowed 49:12,14 50:9,10
                                                                         65:12 118:23 129:8 130:23
      accomplish 68:12                 administrator 10:16 25:18,19,
                                        20 36:20 139:3,20,24 140:5,7,   allowing 107:9 152:3
      account 86:15 110:4 147:14,
                                        11,21
       17                                                               alter 117:16 118:3
                                       admirable 76:7 142:12
      Accountable 85:4 92:13                                            amend 100:18
                                       advance 57:16 91:7
      accounts 147:16,21,22                                             Amendment 155:18
                                       advantage 149:24
      accurately 7:14                                                   America 85:4,23 89:18 92:13
                                       advice 20:14,21 45:12 114:11,     134:9 149:23 150:1 153:16,18
      ACLU 153:2 155:25
                                        13,14,18
                                                                        America's 149:13
      Act 15:24 18:4 32:8 47:23
                                       advisor 39:18 115:18
       141:7                                                            Amin 142:15
                                       advisors 143:12
      acting 146:3 157:4                                                amount 159:14,21
                                       advocate 155:23
      action 58:17 136:23 140:3                                         amounts 78:25
                                       affect 7:13,17
      activities 35:23 64:14 65:1,6,                                    Anastasia 74:18 75:1,19
       8,11 143:2                      affects 10:4
                                                                        and/or 60:23
      actual 87:9                      affiliated 11:16 13:2
                                                                        annual 9:13 15:19
      Adam 56:1,12 59:8,14 61:12,      afternoon 14:6 59:4
                                                                        answer's 10:22 103:5
       17 64:14 67:2 68:8,15 77:18
                                       Agauas 131:6,11 132:5
       78:7 89:12,21 91:3,14,16,17                                      answering 22:9
                                        164:16
       98:22 105:20,23 107:21,23
                                                                        answers 57:10 70:21 120:25
       114:9,21 117:19 119:18,20       agenda 10:13 14:17 15:14
       120:9,17 121:4 122:18 125:3,     22:21 24:15 27:19 29:19 30:9    anyone's 9:23
       18 129:1,6,9 132:11 133:1,6      57:11,19 58:1,4 59:19 68:7
                                                                        anytime 24:21
       135:2 136:16 138:11 142:6
                                       agree 47:13 90:15 107:20
       147:5 150:2,20 151:6,14                                          apologize 7:25 19:17 96:24
                                        112:23 116:10,23 117:12
       153:6 159:18,19 162:4,13,19,                                      156:16 160:7
                                        151:4 160:4,8,10,16 162:22
       21 164:3 165:13 166:15,19                                        apology 154:18
                                        164:2 167:12
       167:1,20 168:12
                                       agreed 43:5 129:1                apparently 59:7
      Adam's 19:3 29:10 57:8 66:16
       72:23 91:12,13,20 105:13        agreeing 71:2                    appeal 165:7,11,12,13
       116:9 128:22 131:15 132:16                                       Appeals 8:15 60:17 68:23
                                       agreement 101:14
       134:11,15 141:24                                                  69:22 83:23 106:14 159:24
                                       Agriculture 70:15
      Adams 60:15 101:8 105:21                                           160:2,8,15,23 161:2,14,15,18,
       121:17                          ahead 8:4 21:10 24:19 34:5,7      22 163:15,20,22 164:4,12
                                        45:6 52:4 54:8 55:14 81:7        165:17
      add 104:8 145:7                   119:19 147:9
                                                                        Appeals' 166:22
      added 53:1                       aim 149:25
                                                                        appearances 5:9
      addition 113:8 163:16            akin 138:13
                                                                        appeared 139:25
      address 47:22 102:19 133:22      Allan 5:16
                                                                        Appellate 71:9
      addressed 73:10 77:11 100:4      allegation 143:19,20
       105:15 106:8 112:16 118:1,8,                                     Appendix 85:10
       12 119:9,24 123:18              alleviate 128:22 146:1
                                                                        applicant 29:21 30:1,3 115:16
                                                                         160:24 161:8 162:7 166:4,6,9
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                 PageID.2634         Page 175 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                        ·3
       167:12                          argument 103:15                  21 156:7 167:5
      application 15:10 19:3,4,11      arguments 48:12 153:24          attorney's 73:24 88:20
       20:4 21:13,16 23:1 24:1 28:17    154:5
                                                                       attorney-client 71:6
       29:10,20,24 30:9 31:18,21
                                       Armin 74:10
       32:13,20 33:14 36:19 37:18                                      attorneys 5:8 20:23 29:9
       40:11,20 42:17 44:2 49:6        arrives 69:5                     148:8 152:23 153:2,12
       56:14 57:9 59:8 60:15 64:7
                                       Asian 59:3,5 78:25 80:5 81:1    audience 12:23
       66:17 67:18,25 72:23 73:16
                                        119:13 124:4
       76:17 88:16 89:12 91:13 96:1                                    August 5:2,7
       97:22 98:11 101:6 103:19        aspect 31:16 35:10 40:9,20
                                                                       authority 11:22 153:18
       104:3 105:23 110:4,10,11         42:8 46:25 64:8 65:5 110:17
       114:3,10 116:9 121:24 125:18     116:10 118:21 135:8 155:3      aware 36:23 51:4 55:16,23
       129:8 131:4,15 133:20 135:8,                                     75:15 81:14,18 90:23 133:6,
                                       aspects 32:12,19 38:24 39:20,
       10 140:13,14,18 141:10,16                                        18 139:21 147:3 148:9
                                        25 99:9 110:3 113:5,7
       145:5,7 151:15 169:18                                            154:15,25
                                       assembly 65:20,24,25 66:1
      application/interpretation                                       awhile 7:7
       141:8                           assistant 23:12 89:16

      applications 27:18 44:1 91:20    associate 52:13                                 B

      applied 66:20 116:24 117:2       association 125:10
                                                                       back 11:3 16:14 26:1 28:25
      applies 117:8                    assume 6:6,12 65:4               47:17,25 60:19,22 72:7 75:2
                                                                        83:9,18 85:1 86:13 90:21
      apply 33:3 57:3 114:8 162:2,6    assumed 155:9
                                                                        92:21 93:12,18,20,21 104:9,
       165:4,17                        assuming 19:4 38:2 57:9          10 105:23 111:2,9 112:10
      applying 165:20                                                   117:8 126:23 136:17 137:13
                                       ate 59:6
                                                                        138:5 139:16 142:16,18 144:6
      appointed 12:1 14:7              attached 87:4,8                  146:12 148:23 151:25 158:8
      approach 47:14,20 89:9           attachment 89:17                bad 10:18 128:13
      approached 89:8                  attack 149:16 154:24 156:10,    bag 145:22
      approval 101:17 107:14            12 157:7
                                                                       ball 23:20
       160:20                          attacked 153:2
                                                                       ballpark 11:8
      approvals 121:15                 attacking 150:5,8,11,13,15
                                                                       banquet 123:20 127:18
      approved 34:12,19 49:6            152:15,18 157:7
       106:18 112:5 135:20 160:19                                      Banquets 64:23
                                       attempting 68:8 73:4
      approving 104:14                                                 bar 114:5
                                       attend 56:25
      area 13:19 43:19 49:14 81:16,                                    base 47:10 77:21 113:23
                                       attended 67:1,11 134:12
       22 99:3 102:14 117:17 118:3,
                                                                       based 45:2 49:2 50:6 57:9
       5 130:19                        attention 156:23
                                                                        104:13 105:3 113:24 115:17
      areas 33:5,8 37:17 39:5,7,10     attorney 5:25 7:8 8:6 10:1       142:19 152:9 163:22 164:8
       50:9,12,14                       20:18 28:16 36:20 45:19         168:14
                                        46:20 51:13 52:13 63:16
      argue 55:10,12 70:20 116:1                                       baselines 113:12
                                        65:17 72:14 73:10,13,20
       128:18                           74:13,25 77:14,25 82:10        basement 56:6 132:16 134:24
      argued 156:9                      84:21 85:2 88:25 108:12
                                                                       basement's 134:14
                                        111:7 122:14 129:17 132:13
      arguing 156:11                    144:23 148:24 152:10 153:6,
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2635        Page 176 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                         ·4
      basically 122:16 137:21 163:1     146:5,6,7,10 147:6 159:24        127:14 129:12,20 130:5
                                        160:2,8,15,22 161:2,14,15,18,    132:18 134:11 167:13
      basis 71:6
                                        22 163:9,10,15,20,22 164:4,
                                                                        buildings 81:14 112:13
      bathroom 139:17                   12 165:17 166:7,8,22 167:6
                                                                        built 74:22 75:6,17,18,19
      Beaver 114:4 124:25              board's 70:7 130:25
                                                                         109:23 117:8 169:20
      bed 25:8                         boards 50:25
                                                                        bump 147:8
      beginning 30:8 164:12            book 30:17,18,19
                                                                        bunch 77:17 139:6
      behalf 5:11,16                   borders 149:25
                                                                        bushes 101:15 102:5 105:19
      belief 146:25                    boss 148:10 149:6                 144:12 145:13,14,21 166:8
      beliefs 146:24                   boss' 154:12                     business 99:19 136:25
      bell 74:15                       bought 75:13,25 76:8 80:16       businesses 62:18 81:22
                                        111:15 117:10                    82:13,18
      bells 102:3
                                       bounce 136:17                    busy 142:12
      belong 56:20 153:25
                                       BP 81:25                         buy 73:5 75:21 144:15
      bet 141:17
                                       branded 82:1                     buying 73:6
      Bible 56:25 74:19
                                       break 8:9 37:10,14 83:13,14,
      big 17:10 30:18 83:5 114:4
                                        21 85:3 93:15,22 117:25                        C
       124:25 141:6
                                        151:19 152:3 156:24
      binder 17:9,12                                                    ca 45:17
                                       breaths 20:1
      bit 23:6 28:8 33:16 82:23 98:6                                    CAIR 153:5,6,8,13,14,21
                                       brevity's 96:3
       115:22 117:25 144:24 149:8
                                                                        call 9:22,24 21:2,6,20 22:22
                                       briefcase 70:17
      blood 7:16,19                                                      23:2,12 24:20 28:7,22,23 96:3
                                       briefed 31:23 36:20 130:14        112:20,21 121:1,3,10 141:9
      Bluhm 20:20
                                        145:2,11                         148:19
      board 8:15 9:2,7,15,17,19,21
                                       briefing 31:24 33:6 130:16       called 8:17 12:20 13:15 20:11,
       10:6,7,10,16 11:1,23 12:2,5,7
                                                                         24 22:2 24:21 28:24 39:15
       14:11 15:13,22 17:9 20:13,18,   briefly 131:18
                                                                         132:1 148:25 164:24
       20 21:9 22:14,22 23:8,17
                                       bring 8:21 38:2 84:17,19
       24:13,22 25:8,16,21 27:8,10,                                     calling 23:15 34:1
                                        85:10 87:9 121:9
       21 28:21 29:6 30:13 32:7
                                                                        calls 18:18 33:19 44:22 52:1
       34:12 43:13 47:22 49:17         bringing 86:8
                                                                         60:6 66:4
       52:14 55:2 57:4 58:12,19
                                       brought 21:24 22:7 36:4 87:8
       59:20 60:17 64:11 66:20 67:7                                     canons 157:5
                                        93:16 153:21 154:14 156:23,
       73:3,14,25 74:12,14 75:15,16,
                                        25 167:5                        capacity 134:11
       17,19 77:16 79:3 80:12,16,22,
       25 81:2,3,9 83:22 84:6 86:13,   build 76:12 101:12 129:19        car 81:25 82:15,20
       25 87:19,22 88:5,7,18 89:5       167:3
                                                                        care 136:25
       91:3 97:3 99:11 100:5,22
                                       buildable 99:3
       103:16 106:13 107:9 111:18                                       carry 68:20
       112:2,7 113:15 119:25 120:1,    building 11:21 56:5 79:16
                                                                        cars 78:25 79:5 123:17
       12,15 121:11,13,23 122:4,5       98:24 99:13,22,25 100:3,7,9
       123:6,12 125:10,12 130:13        101:4 104:1 106:4,10 107:16,    case 22:17 24:10 43:24 47:2
       135:4 136:12,23 138:10           22,24 108:2,9,17,19 109:22       51:13 69:22 70:15 72:2 85:14
       139:24 141:19 145:9,17           111:21 115:9 118:25 119:6        89:21 98:19 102:8,20 147:5
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2636       Page 177 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                         ·5
       148:5 149:2 155:7 156:5        characterize 55:5                  127:19 128:5,6 130:7,14,15,
       159:18 165:14 166:5                                               24 131:21,22 132:6 134:9
                                      charge 37:5 106:5
                                                                         136:1,7,11 138:10 139:1,3,20,
      cases 70:1,13 152:21
                                      charter 12:9 25:7                  22,23 140:3,5,11,21 141:3,11,
      cast 37:2 49:1 102:25 104:13                                       18,20 143:8,12 144:17
                                      cheap 156:15
       105:3 111:19,22 112:3 113:10                                      145:12,14 148:17 160:19
       115:17 125:13                  check 137:13 147:21
                                                                        city's 40:13 131:8
      categories 76:13                chief 157:8
                                                                        civility 157:6
      Catholic 12:25 13:5 124:24      children 123:16,21
                                                                        claim 71:14
      center 5:15 66:14 89:7,22       choose 106:6
                                                                        claimed 77:14
       99:25 133:2 135:13 137:10
                                      chose 58:5 63:5 100:6 150:9,
       138:13 142:1 143:4 149:12                                        clarification 23:3 24:3,5,17
                                       12
       150:6,9,12,13 151:9 152:13,                                       157:17
       17,18,19,25 154:17,24 155:6,   Christian 101:7
                                                                        clarifications 28:11
       9 156:3,13 157:9 164:3         Christians 149:14
       166:16,19                                                        clarify 96:7
                                      church 13:3,5 34:13 56:20,23
      Center's 149:21 152:12                                            Clark 5:6,14,18,22 22:1 42:4
                                       82:11 86:23 96:14 101:7
                                                                         45:11 55:2 60:25 71:21 83:21
      centers 138:2                    102:12 105:11 121:17 124:24
                                                                         85:13,19 86:10 89:17 124:2
                                       144:8
      cetera 134:16                                                      156:2 157:23 158:11
                                      churches 57:2,5 74:18 75:6
      CHAIN 92:12                                                       class 134:16,19
                                       76:8 82:8
      chairman 9:10,14,17 10:4                                          classes 64:21 142:25
                                      Circuit 68:23 69:22 70:16
       15:23 23:17 25:22 26:9 27:10
                                       165:10                           clean 58:15
       45:3 130:13 139:16 164:16,
       17,24                          circumstances 20:24 28:3          clear 12:16 21:9 37:7 50:20
                                       73:5                              52:24 54:8 63:18 71:24 98:7
      chairperson 9:8 10:10
                                                                         100:3 111:15 129:17 151:12
                                      cite 145:14
      Chaldean 124:24
                                                                        clerk 8:17,25 83:25 84:12
                                      cities 155:19
      chance 146:14,21
                                                                        client 152:10,16 153:22
                                      citizen 85:5 92:14 120:14
      change 27:3 50:3,16,20 64:7                                        154:15
       79:20,22,23,25 80:14 100:15    citizens 120:16
                                                                        clinic 64:18,25 65:1 142:24
       106:7 117:11 118:9,16 125:5,   city 5:17 8:17 10:1,16 11:9,14,
       22 130:13,18 167:12                                              clinics 65:7
                                       17 12:2,6,8,9 13:11,18 14:2,7
      changed 13:16,20 75:2 97:18      16:10 17:1,13 20:9,19 23:4,9     clip 83:4,6
       129:2,10                        25:6,7,19,22 27:2,23 28:16
                                                                        close 75:10 130:19 143:17
                                       29:9,12,23 30:3 32:3 34:18
      character 118:3,4                                                  144:5
                                       36:19,20 37:5,21 38:20 40:1,
      characteristic 99:6 103:11       5,16 41:19 46:20 49:25 50:7,     co-conspirator 153:7
       104:17 108:22 109:8,12          21,24 52:5,6,13,18,22 53:5,
                                                                        co-founder 153:14,20
       110:1,7,12 113:4,22 114:20      12,15 54:5,7 55:1 57:13
       127:4                           62:10,13,21 63:11 67:10,12       coincide 84:3
                                       71:10 73:13,19 80:6 83:25
      characteristics 97:21 98:16                                       colleagues 99:16 100:21
                                       84:12 86:25 87:20 88:2,6,10,
       99:23 103:3,23 105:14 107:1                                       119:23 124:8 168:9
                                       19,20 97:14 100:14,18,24
       109:20 110:16 115:1 116:5,15
                                       106:6 112:2 115:17 120:5,6,      comfortable 124:2
       117:17
                                       13,15,23 121:7,12,14 122:14
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                 PageID.2637       Page 178 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                     ·6
      comment 15:12,17 88:5,6          compute 107:17                  connecting 132:3
       138:6
                                       computer 157:25 161:17          consideration 15:9 43:4,6
      commented 74:5                                                    48:2,10 56:14 78:5 88:17
                                       concept 144:6
                                                                        99:22 103:19,21 106:25
      comments 18:7,9,10 77:11
                                       concern 47:6 48:24 78:17         110:18 113:6,9 161:23 167:17
       78:16,18 90:15 96:13 139:13
                                        79:1,3,6 88:23 119:25 120:4     168:7
       167:17,21 168:2,7
                                        127:6 145:25 146:2
                                                                       considerations 36:24
      commercial 50:9,11,14 62:23
                                       concerned 114:7 117:24
       74:2 76:11 80:19 81:14 104:1                                    considered 35:10 40:19,20
                                        118:6,13,22 120:18 123:6,12,
       105:8 132:17,18 144:14,15                                        63:6 99:12
                                        16 124:11 154:4
      Commission 25:4 108:20                                           considers 113:21
                                       concerns 77:7 78:8 79:3
       163:7
                                        124:21 128:23                  constitutes 114:20
      commissioner 25:8,15
                                       conclude 9:25                   Constitution 155:14
      commissioners 25:13
                                       concluded 170:3                 constitutional 154:2
      common 21:6 35:21
                                       concludes 169:25                consult 28:16 29:4,9,12 65:17
      communication 22:14 25:5,                                         140:25 144:23
                                       conclusion 18:19 33:20 34:2
       11,21 26:8 28:5 88:12 132:21
                                        44:23 66:5                     consulted 52:6
       133:5,15
                                       condition 101:17 121:19,20      Consumer 88:25
      communications 134:3
                                        129:7 144:8,18 145:3 146:2,9
                                                                       contact 24:16
      community 11:4 12:4 35:8          166:1,3,6,7
       46:25 47:4,12,19 48:19 60:15                                    contained 52:16
                                       conditional 21:22
       66:14 84:24 87:18 88:13 89:3,
                                                                       contemplate 129:14
       7 99:25 133:1 134:4,14          conditions 121:15 128:21
       135:13 137:10 138:1,13           129:8 144:7,10 145:24          context 42:24
       141:25 143:4 151:9 164:3         165:17,20 166:16
                                                                       continue 44:20 45:4 46:1
       166:15,19
                                       condo 125:9
                                                                       continued 160:14
      complaint 18:21 134:8
                                       condos 75:12
                                                                       Continuing 85:5 92:14
      complaints 80:5
                                       conducted 120:18
                                                                       contractor 140:20
      completely 44:2 50:23 124:17
                                       confer 9:25 144:5
                                                                       control 9:23
      compliance 39:25 98:17
                                       configurations 134:15
       116:5,16                                                        conversation 22:18 51:2 52:8
                                       confirm 93:25                    73:18 123:6 131:10,11
      compliant 130:7
                                       confirmed 84:11                 conversations 51:18 91:19
      comply 40:21 98:21 99:18                                          131:14
       102:15 106:10 113:7 129:18      conform 75:7
       130:1 135:19,20 167:8                                           Cooper's 114:5
                                       conformed 75:1
      component 103:2                                                  coordination 10:9
                                       confronting 149:21
      components 110:10                                                copies 17:22 92:19 93:2
                                       congestion 78:13 124:13
                                                                        141:21
      comport 115:21 143:13             128:23
                                                                       copy 38:1,2,20 89:25 92:9
      comported 143:15                 congratulated 132:2
                                                                        138:20 161:10
      comports 106:17                  Congressman 112:3
                                                                       corner 43:14,18 46:22
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                 PageID.2638       Page 179 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                        ·7
      correct 6:1,2,13,21 17:3          166:2                           35:17 37:12,16 38:5,12,18
       18:12,15 19:4 27:22 29:21                                        41:17,23 42:2,3,6,7 44:7,8,25
                                       crowded 66:18,21
       31:17,22 32:4,9 34:22,23                                         45:10,20 46:8,12 51:23 52:3
       39:3,9,12,19 44:4 50:4 52:20    crystal 111:15                   53:16,19 54:1,10,12 55:15
       57:14,21 67:19,20,23 68:1                                        60:24 61:10,24 65:14,19 66:7,
                                       current 51:10 89:21 116:22
       71:19 76:17 82:19,22 94:4,24                                     11 69:25 70:18,23 71:13,17,
       95:13,19 96:2 97:1 98:11,13,                                     20 72:5,9,12,21 83:14,20
       25 101:9 108:10,12 114:12                     D                  86:7,9 89:23 90:2,5,11,14,20
       140:4,24 142:2 158:15,20,24                                      92:8,17,20,25 93:5,7,14
       159:9,10,16,25 160:1,5,12,17,   D-1 41:22                        102:22 109:16,19 110:24
       20,25 161:1,4,5,8,9,11,16,20,   D.C. 153:13 154:7                111:2 112:19,22 116:3 126:11
       21,25 162:1,11,12,15,16,23                                       128:20 129:5 132:20 133:4
       163:18,19 164:11 165:18,19      dangerous 107:7                  135:1 146:18 150:7,10,15,19,
       167:15 168:18 169:10,11,17      date 5:7 83:24 84:1,3,13 91:4    24 151:18 152:2 154:22
                                                                        155:22 156:16 157:19 168:22,
      correctly 131:5 167:5 169:5      dated 89:20                      24
      cost 53:3,5 121:5                Dawley 86:20 89:19 90:6,16,     defend 149:13
      council 12:2,6 14:7 17:13         22 139:10 146:23
                                                                       defendant's 155:11
       37:5,21 40:16 50:7,21,24        Dawley's 147:24
       52:5,6,18,22 53:12,15 54:5,7                                    defer 20:16
       62:10 67:10,13 86:25 100:15,    day 17:11 75:2 76:23 78:23
                                        111:19 124:1 127:15,17         deference 23:17
       18 106:7 112:2 136:11 138:8
       160:19                          days 8:18 26:15 34:20 79:4      defined 43:20 65:21
      Council's 130:7                   132:2                          definition 66:5
      counsel 7:15 11:6 45:12,13       deal 19:12 20:6 59:19 96:12     definitions 160:9
       116:1 133:5,15 148:2 156:20     dealing 122:15 136:14           demanding 106:15
       157:8
                                       dealt 33:15 44:17 49:15         demolish 99:13 100:8 101:3
      count 128:8                       111:10 113:25 114:1 120:1       106:9,20,22 169:1
      country 152:22                   decide 32:12 70:25 95:25        demolished 98:23 106:4,25
      County 13:1 165:10                110:4 138:7                     169:20
      couple 8:17,25 13:15 25:9        decided 40:14 87:1 138:8        demolishing 106:5,15
       28:25 29:2 34:20 59:1 76:7       169:18
                                                                       denial 159:19
       124:20 126:2,3 129:23 132:1     deciding 35:9 43:3 44:1
       152:9                            103:10 115:15 136:11 143:15    denied 36:1 49:18 58:12 76:21
                                        161:24 166:24                   124:25 125:4 165:7 167:10,14
      court 5:9 6:16 7:6 19:21 38:9
       68:22,23,25 69:4,8,22,23        decision 43:22 48:3,11 60:17    deny 70:8 76:16 168:10 169:1,
       110:21 154:1 156:6 165:10        69:3,5 70:4,6,7 85:24 130:25    9,19
      Courts 69:6                       133:19 143:3,10 151:15 165:9   denying 104:14
                                        167:18 168:8,10,14
      covered 31:15 86:4                                               dep 70:18
                                       decision-making 47:1,19
      cows 112:8                                                       department 14:4 17:8 20:22
                                       decisions 70:1,2 111:24 129:9    23:7,9 24:4,6,16 70:14 80:7
      created 116:22
                                       Declercq 5:11,21,23 10:23        106:16 115:11 120:23 122:9,
      creating 109:7                    18:23 19:1,18 22:1,13,19        12 154:18
      criteria 82:24 96:4,8 97:9        24:11 25:1 27:9,12 31:8        dependent 162:10
       100:20 161:11,15,25 162:2,6      32:16,22 33:1,21,25 34:4
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                    PageID.2639         Page 180 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                          ·8
      depending 80:13 159:15             diminish 126:1,15                DOJ 152:23 153:13 156:7
      depends 43:24 76:14                direct 12:24 71:7 75:9 93:21     dollar 120:8
                                          129:17
      deponent 41:18,24                                                   dominant 153:17
                                         direction 148:15
      deposed 6:21                                                        door 8:20
                                         directly 81:15 87:19 88:1
      deposing 153:22                                                     double-sided 94:18
                                         Director 134:5
      deposition 5:5,24 58:24 64:16                                       drafted 29:15
       74:23 77:13 84:16 85:9 93:17      directs 8:6 82:24
                                                                          drafting 159:25
       116:19 117:21 118:12 131:17,
                                         disagree 40:12,23
       19 170:1,3                                                         drawing 86:13
                                         disagreement 73:12
      derogatory 154:13                                                   drill 68:10 130:15
                                         disappointed 131:8
      describe 89:14                                                      drive 48:15 78:15 128:2
                                         disapproved 112:5
      describes 160:13                                                    driven 78:22 128:7
                                         discard 17:21
      desk 139:17                                                         driveway 101:24 102:1,4,12,
                                         Disciples 12:21                   15 103:2 104:14 107:18
      destroy 111:11 112:13
                                         disclosed 84:21                  driveways 104:12
      detached 104:6
                                         disconcerting 124:8              Driving 50:13
      detailed 68:15
                                         discriminate 73:22               drove 80:9 123:25
      details 72:23 103:4,12 164:9
                                         discriminatory 155:3             DSW 58:24 73:6 78:23 79:24
      determine 42:10 160:23
                                                                           81:1 119:11 124:1 128:2
                                         discussed 52:7 62:2 96:8
      determining 113:3
                                          129:24 135:23                   duly 5:19
      detrimental 124:23 127:8
                                         discussing 157:14                dump 139:16
      development 88:23 134:4
                                         discussion 50:19 91:12 136:9     duties 26:16,22 94:21
      dialogue 114:22                     167:1
      dialogues 52:10                    discussions 148:7                                E
      dictatorial 146:4                  dissidence 82:25
                                                                          E-1 41:2,4,6,20,23
      difference 33:17 34:2 35:11        distinction 96:11
                                                                          ear 133:10
       158:14
                                         distinguished 11:23
                                                                          earlier 35:15 67:24 98:8 118:8,
      difficult 15:4 19:20 98:18
                                         district 45:24 65:9,12 98:20      12 121:16 123:15 127:20
       116:6
                                          115:4,6,15 118:23,24             140:1 158:11,25 165:16 166:8
      difficulties 37:1,6 41:2,3 47:8,
                                         Division 71:9 89:1               earth 153:19
       16 48:1,4 49:3 62:6,9,18
       76:15 129:11 165:3                document 38:14,17 62:3           East 114:4
                                          84:21,22,25 85:2,3,6,12,21,23
      difficulty 39:13,14,16,21 40:2,                                     eatery 59:3,5 78:25 80:5
                                          86:2,10 87:8 93:2 133:22
       10 42:10 43:23 108:21                                               119:13 124:4
                                          146:13 157:1
      dimensional 33:18 35:3,4,9,                                         economy 82:6
                                         documents 16:12 17:4 51:18
       22 36:6,15,22,25 37:4 39:11
                                          84:18,19 85:11,15 86:4 93:16    Educational 64:21
       43:3 45:25 46:17 64:6 95:1,
                                          121:8,9,12,13 132:19 133:1
       19,22 96:1,9,19 97:6 98:18                                         effect 159:22 167:4
                                          156:25 157:2
       107:20 116:6,16 158:12,23
                                                                          Eisenbacher 131:7,10 132:6
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2640        Page 181 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                        ·9
      elected 100:16,23 132:1 138:6    evaluating 40:10                 exists 13:19
      elegant 97:5                     Evangelical 82:9                 expect 154:18
      elephant 41:23                   Evans 10:15 14:11 15:25 16:2,    expenditure 120:8
                                        4 17:17,23 20:12,14,25 21:6
      eliminate 167:13                                                  experience 13:23 24:12 31:9
                                        22:3 23:5,12 24:7,17 25:18
                                                                         32:17 158:17 162:17 163:23
      email 27:2,11 28:5,8,11 87:3,     30:4,7 31:22 33:5 58:14 67:17
       9,13 88:11 89:15,16,19 90:16,    68:5,13 74:1 113:24 114:10      experienced 71:3
       21 91:2 92:12 93:23 122:14       129:19 131:1 140:8,20 144:23
                                                                        expert 130:12,18
       141:2 146:15,23 147:4 155:1      161:4
       156:22 157:3                                                     explain 6:5 122:23,25 123:3
                                       Evans' 57:23 72:22
      emailed 57:13 84:22                                               explained 79:21 113:11 128:3
                                       event 67:11 134:16
      emailing 27:13                                                    explaining 67:18
                                       events 78:24 134:14
      emails 27:20 91:7                                                 explanation 32:2 137:25
                                       evergreens 144:13
      employee 120:13                                                   extensive 14:1 86:14
                                       evidence 21:23 30:6 76:18
      encompass 66:12                   114:24 159:20 160:24 168:17     extra 145:15
      end 38:14 42:14 99:2 111:19      exact 151:5 162:18               eyes 124:18
      enforce 53:2,10 54:20,23 55:1    EXAMINATION 5:21 157:22
       145:12                           168:24                                         F

      enforcement 55:8                 examined 5:19
                                                                        F-1 94:7
      enforces 55:3                    excellent 20:14
                                                                        Facebook 138:20 143:6,7
      engage 120:11,22,24              exceptional 98:15 99:6,23,24      147:17,21
                                        103:2,11,22 104:17 105:14
      engagement 134:14                                                 fact 43:20 71:10 72:15 99:21
                                        107:1 108:21 109:7,12,20
                                                                          103:7 113:20 141:20 147:9
      engineer 122:2 128:11             110:1,7,12 113:4,22 114:20
                                                                          151:14 153:12 155:14,16
                                        115:1
      enterprise 62:23 76:11                                              160:18 162:17 165:16 168:11
                                       exceptions 49:25
      entire 27:21 61:8 62:13                                           factor 56:13 78:4
                                       exchange 20:5
      entities 82:13                                                    factors 43:4 79:6
                                       excuse 64:25 70:3 107:22
      entitled 85:3 160:25                                              facts 24:1,14 102:19 103:14
                                        165:20 166:1
                                                                          162:10
      entity 74:2 127:9 162:3,15,18
                                       executive 89:16
                                                                        fair 6:7,14 10:3 16:5 28:10
      enumerated 123:9 125:20
                                       exercise 69:15,20 149:19           31:18 32:10,18 33:2 52:25
      equal 153:16                                                        53:7 76:19 113:14 158:17,21
                                       exhibit 92:4,11 93:17 146:13
                                                                          160:21,22 161:13 162:9 164:8
      escaped 132:3
                                       exist 98:10 99:17                  168:14
      essential 117:16 118:3
                                       existed 78:19 102:1 135:5        fairly 42:21
      essentially 73:17 112:14
                                       existence 119:7 152:20           faith 13:10 84:24 149:19
      establishing 160:3                                                  153:17
                                       existing 39:22 98:9,24 99:9,
      establishment 80:14               21,22 101:3,24 102:12 103:1,    fall 47:17
      ethics 157:6                      8,20 104:4 105:13,24 106:24
                                                                        familiar 31:12 37:23 38:3
                                        107:22,24 108:9 110:17 115:8
      evaluate 69:8                                                       56:19,23 58:21 74:21 133:13,
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2641          Page 182 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                       ·10
       14,16 135:2 137:17 149:5        flip 151:9                       fronted 113:19
       152:11
                                       floral 34:10                     fully 7:2 21:9
      families 12:25
                                       focused 118:20 120:21            funerals 64:23 134:13
      fan 138:20 141:7 143:6,7
                                       folks 73:2                       funny 159:14
      Farmington 165:2
                                       follow 9:22 22:6,9 94:20 99:17
      favor 107:9                       130:9                                            G
      features 39:22 98:10 103:8       follow-up 168:22
                                                                        garage 104:6
      Federal 69:23 71:11 148:16       footprint 118:10
                                                                        gas 82:1
       155:15 156:5
                                       force 69:18
                                                                        gave 17:9 31:3 137:14,24
      feel 15:23 21:18 29:3,6 144:11
                                       forgot 8:21                       139:5,9,18,19 140:6
        149:15 155:24 169:21
                                       form 57:25 112:6                 GB 45:24 65:9,12 115:3,6,15
      feels 20:20 67:8 81:4
                                       formalized 15:15                 general 22:17 43:8 47:14 61:8
      feet 59:12 63:22 102:10
                                                                         84:3 91:21 97:15,16
                                       formally 120:23
      fellow 22:14,22 73:25 88:18
                                                                        General's 88:25
                                       forms 132:16
      felt 20:13 117:5
                                                                        generalize 97:17
                                       forward 140:3 141:19
      festival 34:14
                                                                        generally 21:6 30:1 48:21
                                       forwarded 139:20
      figure 35:11 43:25 79:22                                           139:21 144:9 145:3
                                       forwarding 89:18
      file 121:9 141:18 165:7,9,13                                      gentleman 8:25 149:1
                                       found 12:4 78:6 85:21 86:13
      filed 121:8 135:12 152:22                                         give 18:19 19:9 23:16 30:23
                                        89:14,15
        153:21 156:4                                                     48:10 90:2 111:23 120:25
                                       foundation 31:6 153:8,10          139:23,25 141:3 144:3 145:15
      filing 156:8
                                                                         148:19 151:19 157:3
                                       frank 106:12
      filled 29:20 63:6
                                                                        giving 11:3 28:4
                                       frankly 73:1 97:2 103:24
      find 17:12 22:5,10 87:13
                                                                        glance 17:20
        94:16,17 132:22 147:23         freedom 149:14 155:8
                                                                        Glenn 5:6,18 89:16
      fine 25:2 37:14 39:2 40:25       freedoms 149:15
        43:3 54:1,10 83:12 92:25                                        gloves 38:5,8
                                       freely 149:19
        108:25 137:5 144:3
                                                                        Gmail 86:14
                                       fresh 58:20
      finish 6:18 7:23 19:24 44:6
                                                                        go-around 91:5
        45:6 109:15,18 119:18          Friday 34:17 134:12
                                                                        go-to 113:12
      finished 157:18                  friend 59:2 90:8 148:20,21
                                                                        God 92:1
      finishes 19:14                   friendly 26:19,20 90:13
                                                                        good 10:18 20:14 33:6 48:18
      fire 53:3,6                      front 17:17 18:11 33:14 40:6,
                                                                         75:8,22,25 82:5 101:9 109:22
                                         8,18,19 43:14,18,20 46:21
      Firefighters 13:17                                                 122:11 130:6,21 141:6 145:2,
                                         54:15 57:25 58:7 79:19 82:21
                                                                         18 148:21
      firm 148:5,9,13 152:21 153:3       83:9 92:21 93:3 108:19
        154:1                            113:19,21 114:1 120:12         gosh 13:12 132:5 136:7
                                         138:24 141:22 147:6 159:14,
      firm's 149:5                                                      government 71:11 92:11
                                         21 161:15
                                                                         93:17 112:6 139:2 146:13
      fit 76:8 157:1
                                                                         148:16 152:23 155:15 156:5
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                PageID.2642     Page 183 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                   ·11
      government's 152:10             hands 58:16 141:2               Highway 104:2 105:8
      grant 44:15 102:8 144:19        Hang 15:1                       Hills 86:24 101:7 144:8 165:2
       145:6
                                      happen 7:11 14:21 23:5,15,16    hire 151:1
      granted 43:15 44:19 45:1,25      87:25
                                                                      history 154:10,11,12
       55:19 79:18 137:3 159:4
                                      happened 7:10 54:22 60:20
                                                                      hit 123:16,17
      granting 145:5 163:16            61:4 67:13 112:14 135:17
                                       136:13 141:17                  hold 12:12 16:24 27:6 80:24
      grasping 128:9
                                                                       117:25 118:7 134:11,15
                                      happening 20:3
      great 59:3,6 86:7 98:19 104:9
                                                                      Holy 153:7,10
       119:25 137:7 142:13 154:2      happy 6:11 67:14 102:6 149:3
                                                                      home 112:8 140:22
      Greek 34:13 96:14               hard 15:11 47:9 90:12 103:5
                                       120:14 128:8 136:24            homeowner 140:19
      green 129:12
                                      hardship 43:6,8,11 100:22       honestly 6:25 7:14 9:4,12 18:1
      ground 107:3
                                       101:1                           25:14 28:18 42:18 59:11
      group 36:2 58:4,8 77:18 89:6                                     64:19 66:23 67:15 73:17
                                      harm 118:3,4
       91:4 125:3 134:1 151:7                                          80:19 84:5 87:21 91:23 104:2
                                      harmful 117:16                   107:4 113:23 116:25 137:1,2,
      groups 89:3,4 143:1
                                                                       16 138:21 139:2,14 140:9,24
                                      hate 88:14
      guess 24:4,20 28:9 42:25 72:6                                    141:3 151:7
       75:3 86:3 90:21 107:10 108:6   Hawk 114:5
                                                                      honorable 127:3,11,12
       144:18 163:3
                                      head 7:6 107:5
                                                                      Horlech 11:21 12:1
      guidance 19:2 144:24
                                      health 57:6 64:18 65:1,7
                                                                      hot 14:12
      Guide 85:4 92:13                 127:21 142:24
                                                                      hour 37:12,14,15 118:14
      gut 142:20                      hear 47:5,11 48:19 51:22
                                                                       136:25
                                       115:24 133:25 149:3
      guys 136:1 137:13 151:20
                                                                      hours 34:18 127:14,17 137:1
                                      heard 5:23 20:7,8 105:21
                                                                       138:6
                     H                 133:8,9,11 134:19 142:23
                                                                      house 49:18 62:24 73:22
                                      hearing 19:3 31:25 57:17,20
                                                                       76:12 79:4 100:4 104:9 106:2
      half 13:12,13 37:15 56:11        66:16 72:25 73:9 74:1,17
                                                                       108:4 117:9 130:8 135:17
       61:15 80:3 98:4 118:14 130:5    76:19,20,25 77:17 91:10
                                                                       143:18,23 151:10
       133:17 136:25                   131:4,15 140:16,17 164:22,24
                                       166:17                         houses 62:19
      hall 80:11 123:20 127:18
                                      Hearings 85:5 92:14             Howie's 81:25 82:15,20
      hallway 115:12 131:18
                                      heart 58:16                     huge 30:19 31:14 62:2 78:24
      Hamas 153:11
                                                                       116:13
                                      heavily 67:1
      hand 139:14
                                                                      huh-uh 51:9 91:11 147:12
                                      held 8:16 9:11 11:16
      handbook 17:5
                                                                      hundred 27:11
                                      heritage 149:13
      handed 38:19 85:3 138:18
                                                                      Hungry 81:25 82:15,20
                                      high 119:20 123:7 126:18,19
      handled 152:21
                                                                      hypothetical 21:23 45:7 46:6
                                      higher 129:12
      handling 101:6 114:3                                             166:4
                                      highest 153:18
      handouts 17:5
                                      highly 111:10 163:14
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                   PageID.2643         Page 184 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                        ·12
                                       informed 88:21                    irrelevant 153:23
                       I
                                       informing 99:12                   Islam 90:16 91:21 146:24
                                                                           149:22 153:16,18
      idea 31:10 52:25 101:18 102:7    infrequent 96:17
        122:12 127:23 144:9 148:21                                       Islamic 55:23 149:23 150:1
                                       ingress/egress 125:1
                                                                           151:14
      IDENTIFICATION 92:16
                                       initial 31:15 68:18 125:24
                                                                         issue 16:3 21:2 22:7 25:24,25
      identified 12:14
                                       input 46:25 47:4,19 48:2,11         27:7 37:4 44:11,12 56:12 68:4
      identify 38:16                                                       70:1 71:5,25 72:13,15,18
                                       inquire 10:17 97:4
                                                                           87:24 91:25 119:6 137:12
      idiot 122:24 123:1
                                       ins 14:12                           157:13
      immediately 82:14
                                       inspected 81:20                   issues 15:21 28:2 33:6,10,13
      impact 119:20 123:7 126:18,                                          37:17 119:5,8 120:2 149:21
                                       Instagram 147:20,22
       19                                                                  153:23
                                       instance 22:8 28:15 121:22
      impacts 35:8                                                       item 10:13 14:17 38:22 58:17
                                         160:13 162:13 165:24
                                                                           96:18 101:5 104:19 117:6
      impede 134:15
                                       instances 49:5                      118:22 122:21 124:17,20
      implicates 16:3                                                      125:23
                                       Institutionalized 18:4
      imply 130:20                                                       items 39:15 59:19 98:1 100:20
                                       instruct 69:18 71:18
      important 103:16                                                     125:21,22 136:24
                                       instructed 45:16 51:13,17
      impose 67:6 121:15 129:8           52:14 53:11 111:6
                                                                                         J
       144:10,18 145:3 146:2 165:25
                                       instruction 18:3,14 19:9 20:10
      imposed 67:8 121:19 166:16         51:14                           January 84:2,10,11
      imposing 128:21                  instructs 14:11                   Jihad 149:25
      impossible 59:20                 interest 152:21 153:3,25          job 31:22,23 33:2,6 97:5
      impressed 148:22                 interesting 78:6,7                  160:23

      impressions 68:18 72:25          interject 134:7                   joined 17:9 83:22 84:4

      include 30:13,20 50:11           interpret 130:4                   joining 13:22

      included 160:10                  interpretation 40:5,7,9,13        Joseph 124:24
                                         95:1 113:24 136:2,20 141:1,5,   Judeo-christian 149:13
      including 74:18 125:10
                                         11 159:15 163:17,22 164:4
      increase 124:12                                                    Judges 69:7
                                       interpreted 73:23 144:1
      indict 153:13                                                      judicial 69:2 71:10,11
                                       invasion 155:17
      indictment 153:14                                                  JULY 92:12
                                       involve 67:2
      individual 146:10 155:19                                           Jumah 134:12
                                       involved 85:14 135:8 136:19
        168:8                                                            jumbled 83:7
                                         152:23 153:9,23 155:18
      individuals 164:2                  158:22                          jumping 114:13
      information 21:12,19 22:5,10     irregular 33:9 44:14 104:23       jumps 30:5
        24:17 27:1,4 29:25 58:18         111:18 159:20
                                                                         jurisdiction 50:23 69:23
        68:15 122:6 131:1 132:11,12,
                                       irregular-shaped 35:4 76:6
        23 138:11 161:3                                                  justice 42:14,19,23 154:19
                                         110:15
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                 PageID.2644        Page 185 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                       ·13
      justification 111:23            lapse 164:8                      likes 91:24
                                      laptop 33:11                     limit 52:9
                     K
                                      large 16:2 20:12 24:23 28:14,    limits 134:16
                                        20 31:3 42:12 48:25 49:23
      kachunk 106:18                                                   lines 42:21 64:19
                                        75:6 76:8 97:19 119:15
      Kathy 23:12,22 27:14,20                                          list 112:4 125:22
                                      largely 17:25 49:23
       57:24 161:4
                                                                       listed 39:8 68:9 70:9 133:22
                                      largest 13:17
      keeping 142:12
                                                                       listen 47:10,25 48:12,16,18
                                      late 151:3
      Kensington 56:23 74:21 75:9,                                       49:1 58:14,15 115:25
       18                             laundering 153:9
                                                                       listened 63:16
      Kent 13:1                       law 5:14 12:15 32:6 34:2 52:7
                                                                       Literally 12:22
                                        88:3 149:12,21 150:6,9,12,13
      key 149:21
                                        152:11,13,16,18,19,21,25       litigation 97:14
      kids 79:8 142:12,22,24            153:3 154:1,2,16,24 155:6,9
                                                                       live 47:11 48:16,20 53:2 56:22
                                        156:2,9,13 157:9
      kind 15:23,24 18:21 26:5                                           77:12,14,25 78:1,21 86:23
       111:20,21 112:6 136:13,16      laws 155:19,20                     127:19 128:5 165:1
       145:1
                                      lawsuit 85:16 153:22 156:5,8     lived 11:2,5
      kitchen 8:19
                                      lawsuits 135:24                  lives 48:14 86:24
      Kmart 34:10 96:15 105:8
                                      lawyer 8:1 18:19,22 33:20,24     living 12:17 13:20 78:21 88:15
      knew 11:1 19:16 68:8 74:9,11      35:15,16 46:19 55:13 60:10
                                                                       locate 73:23
       90:7 91:1 135:5 139:6,11         71:4 132:22 156:11 157:7
       140:20 148:12 156:3                                             located 41:19 49:16 78:14
                                      lawyers 153:23,24 154:8
                                                                         105:1 117:18 125:25 126:15,
      knocking 99:19                    156:10 157:4,5
                                                                         16 127:5,13,16 128:14
      knowledge 34:9 55:25 56:3,8     learn 31:20
                                                                       location 49:19 62:24 116:8
       57:7 64:2,24 124:2 126:13,14
                                      leave 128:6                        142:22
       128:5 140:12 165:13
                                      leaving 149:1                    logical 48:12
      knowledgeable 20:15
                                      led 143:2                        long 8:16 9:2,7,11,13 10:25
      Kuppa 131:16
                                                                         11:2,5,12 24:23 37:11 59:11
                                      left 115:12
                                                                         64:11 69:20 71:1 77:5 81:8
                     L                legal 16:3 18:19,20 20:16,21       84:6 96:13 99:11 101:19
                                        33:19 34:1 39:18 44:23 46:18     102:20,21 122:7 140:5,23
      lacks 134:11                      66:5 73:12 115:18 149:24         141:17 148:12
      lady 88:22 89:20                legislator 112:3                 long-time 33:22
      laid 60:16                      lengthy 87:22 125:21             longer 59:2
      land 13:23,25 16:9 18:3 43:12   letter 38:23 94:3 111:6 124:20   looked 57:25 58:13 111:4
        44:10,16 46:14,17 76:4,5                                         154:10
                                      letting 89:24
        130:3,5 153:7,10 158:25
                                                                       Lori 20:20
        159:2,5,7,8,12,13,22          lied 77:13,25
                                                                       losing 20:2 99:2
      lane 125:1                      life 12:15 62:13 88:15
                                                                       lost 15:6 71:4
      Lansing 165:2                   likelihood 115:9
                                                                       lot 7:10 17:13 36:4 43:14,18
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2645        Page 186 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                       ·14
       46:22 53:5 59:19 67:12 73:2,6   marked 92:4,15 93:17             member 9:15 10:1 11:23
       75:5 76:4,22 79:5,7 80:9 84:5                                     12:11,13 13:5 15:20,22 21:9
                                       marriages 134:13
       89:2 104:24 107:8 119:4,5                                         25:22 27:10,16 29:7 30:13
       123:22 125:22 136:24 139:13     masks 6:4                         31:10 32:17 33:3,23 45:3 47:1
       142:4 144:25 155:25                                               48:19 49:10 51:1 53:10 54:20
                                       master 30:20 31:5,11,12
                                                                         55:20 58:19 61:19 64:5 88:13
      lots 50:13 127:10
                                       material 29:23 149:10             112:2 113:15 121:13 145:24
      love 88:14 130:19                                                  146:3,10 164:25
                                       materials 57:10,16 67:25
                                                                        members 10:10 22:15,22
                                       matter 84:18,23
                    M                                                    27:21 32:7 54:6 56:1 73:25
                                       matters 20:16                     88:7,18 112:7 123:12 131:3
      made 18:7,10 35:15 60:17                                           134:11 137:8 139:24 145:1,17
                                       Mayor 10:25 11:20,25 26:9,11,
       70:8 79:12 85:25 99:25 133:1                                      161:14 167:17,21 168:2
                                        12,14,24 132:1
       143:19 152:10 154:3
                                       meal 59:6                        memory 60:19 61:1 83:21,24
      magazine 12:18,19,23,24                                            101:9,10 137:7 142:6
       13:2,7,10,14                    meaning 21:8 101:15 138:25
                                                                        mention 42:14 56:7 134:17
      mail 12:24                       means 42:20 71:21 118:19          165:6
                                        124:2
      main 47:6                                                         mentioned 19:2 39:14 44:9
                                       meant 114:9 154:24 156:18         64:18 74:17 78:8 98:3 124:6,
      maintaining 129:12
                                        159:3,16                         19 126:22,24 135:2 161:11
      major 50:13                                                        165:8
                                       media 147:10,13,16
      majority 48:5,7 98:19 146:7                                       mentioning 85:22
                                       medication 7:12
       158:21
                                       medications 7:17                 message 87:3
      make 8:11 54:8 59:15,17
                                       meds 7:16                        met 11:23 14:6 17:7,10 25:12
       61:12,15 68:20 71:24 74:20
                                                                         75:13 101:5 116:10 117:3,12,
       79:20 85:15 86:5 88:5 92:18,    meet 5:22 35:6 62:6,8,17          14,19 144:19 149:6 161:25
       23 96:11 98:17 103:15 104:11     111:11 117:23 133:23 165:21
       131:1 152:8 153:25 154:17        166:2                           method 28:6
       167:18,21 168:2
                                       meet all 39:17 111:7,8           Michigan 5:1,6 12:15 47:23
      makes 9:18 15:3,4 19:21                                            88:15,25
       116:5,15                        meeting 9:24 10:5,6,11 11:22
                                        12:7 14:1,15,18,20,22 15:7      Miller 137:12,24
      making 48:11 69:2,12,15           18:5,8,10 20:11,25 22:15,21     million 153:9
       102:14 168:8                     25:25 28:2,17,21 29:10,14,16
                                        30:4,8 33:12 51:15,19 52:14     Min 74:9
      man 107:5
                                        58:18 61:9 66:17,25 67:11,16,   mind 40:25 122:23 129:2
      Manager 25:22 136:7
                                        22 68:1 74:6 78:2 89:10 97:3
                                                                        mine 59:2 109:24
      manner 154:13                     99:14 119:23 136:23 137:3,8
                                        138:18 140:23,25 160:23         minute 27:6
      manufacturing 130:18,20
                                        161:3,14,19,24 164:10,13,23
                                                                        minutes 151:19 169:4
      manufacturing's 130:23            167:1,16,20 168:2,5,17
                                                                        missing 21:18
      Maple 34:11                      meetings 10:4 15:24 17:16
                                        32:8 47:23 67:5,13 112:1        mission 149:11
      marathon 8:11
                                        138:23 141:7 161:18
                                                                        mixed 145:22
      Marinelli's 58:13
                                       meets 75:22 89:6 134:1
                                                                        mom 151:3
      mark 14:1 92:20
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2646        Page 187 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                        ·15
      moment 122:15                                                      101:7 144:8
                                                      N
      Monaghan 149:7,8                                                  Northfield 105:22
      Monday 5:2                       narrow 159:13                    note 71:13
      money 53:4,5 107:8 121:5         narrowness 104:21 110:14         notice 80:9 84:16 85:9
       153:9,11
                                       nation 150:1                     noticed 58:3 128:1
      monster 78:25 104:9
                                       national 152:20                  November 85:24 86:11 89:20
      monstrously 78:24 119:15
                                       natural 7:9                      nuances 35:16
      month 17:24,25
                                       nature 46:22 116:17,21           number 15:16 26:14 37:24
      monthly 17:16                     117:14                           92:11 121:18 135:21
      months 29:1 85:24                nay 122:11                       numerated 94:3
      morning 7:13 14:6 155:2          necessarily 97:20 105:1          numerous 67:9 106:8 109:23
                                        154:19
      Morrison 70:13
                                       needed 59:22 62:3,15,25                         O
      Mosques 85:4,22 89:18 92:12
                                        75:24 87:1 101:20 136:1
      mother's 151:3                                                    Oakland 165:9
                                       negative 133:24
      motion 29:14,17 70:8,10                                           oath 5:20 6:23,24
                                       neighbor 75:22 76:1 87:23
      motions 29:15                                                     object 8:1 18:18 24:8 34:20
                                       neighborhood 36:5 48:13,22
                                                                         53:14 66:4 71:4
      motivations 53:15 54:6            49:7 125:9
                                                                        objected 53:25
      Motzny 5:16 10:12 16:1,4         neighbors 34:20 47:5,11,14,
       18:5,10 19:3,8 20:5,12,17,25     21 48:5,7 49:1,4 74:16 75:8,    objecting 70:4 71:5
       21:5 22:2,4 28:19,24 29:5        10,12 77:10,23 101:14 102:6
                                                                        objection 8:3 21:21 22:16
       30:5 31:23 33:5 38:3,16 39:18    126:2,3 129:13
                                                                         24:18 31:6 32:14,23 35:12
       49:17 58:15 63:16 73:10,18
                                       neighbors' 48:11                  44:22 45:6 46:5 54:9 68:19,20
       85:17 92:18,23 93:4,6 97:4
                                                                         69:12,16 71:14 102:17 129:4
       113:25 114:11 131:1,17,24       newer 142:23
       140:25 152:7 157:16,20,22                                        objections 35:15
                                       newsletter 17:20,23
       158:4,10 168:25 169:8
                                                                        obligation 166:23
                                       nice 5:22 77:20,21 125:2,4
      Motzny's 20:13
                                                                        occasional 21:5
                                       night 52:14 58:1,18 61:9 74:15
      mouth 63:18 128:16
                                        77:18 114:23 137:18,22          occasionally 10:12 27:22 28:8
      move 40:25 102:15 112:17,20,      138:18 139:7,11                  120:25
       25 116:4
                                       nods 7:6                         occupied 109:23
      moved 11:9 58:25 124:4
                                       Non-use 95:19,23                 occurred 69:10 78:14
      multi-year 45:3
                                       noncompliance 117:5              occurs 31:24
      multiple 24:12 49:11 103:25
                                       nonconforming 160:14,20          offensive 129:22
      Municipal 11:21
                                       nonreligious 162:3               offer 123:10 124:7
      Muslim 151:11 168:12
                                       nonuse 95:2 158:23               offering 114:13 127:10,12
      Muslims 146:24,25 149:23                                           166:20
                                       normal 8:2
                                                                        office 57:24 88:20,25
                                       north 12:25 13:11,19,20 82:16
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                 PageID.2647        Page 188 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                     ·16
      officer 9:20 68:21 69:2 71:10,   ordinances 55:2 62:20,22         109:22 111:15,20,22 144:12
       11                               73:19 80:18 114:9 130:16
                                                                       parcels 46:16 75:13 109:2
      official 11:6                    organization 17:18 74:14
                                                                       park 13:17,18
                                        151:14 168:12
      oftentimes 15:17 140:19
                                                                       parking 75:5 78:13,19 79:7,16
                                       organizational 10:9
      oil 130:13,18                                                     81:18 118:10,13,16 123:14,21
                                       organizations 149:23 155:25      125:15 128:1
      one-size-fits-all 62:21
                                       originally 13:16 66:20          part 6:8 12:5,25 13:11 14:15,
      online 27:16
                                                                        20 15:7,9 17:4 26:16,22 29:23
                                       Orthodox 34:13 96:14 105:11
      open 15:24 32:8 47:23 106:12                                      30:12 31:9,21 40:1,10,20
       114:12 141:7                    outflow 118:13                   43:22 50:19 51:2 52:9 53:23
                                                                        60:5 65:22 76:18 80:1 84:16
      opened 164:25                    outs 14:12
                                                                        86:16 88:14 95:6,10 99:10,22
      operate 34:16 63:2 108:14        overreach 155:15                 103:21 104:16 105:14,24
       111:16 124:3 130:17                                              106:25 108:2 110:12,19
                                       Oversight 85:5 92:14
                                                                        113:6,21 114:17 121:20,24
      operated 78:23 100:6
                                       oversize 107:6                   140:12,14,17 143:10,11 145:5
      operating 46:2 63:25
                                       overview 31:3                   participate 15:20
      operative 84:13
                                       owner 43:6 44:20 45:4,24 64:7   party 12:6,12,14 90:7
      opinion 35:4 47:12                99:12 116:23 117:7 169:19
                                                                       passed 52:7,18 138:21
      opinionated 91:22                owners 117:7
                                                                       passing 15:12 53:12 88:4
      opinions 151:3                                                    133:16
                                                      P
      opportunity 145:15                                               past 20:11 21:15 22:2 48:25
      opposed 48:21 130:22 152:22      p.m. 83:16,19 93:10,13 151:23    111:7 145:18
                                        152:1 158:6,9 170:2,3          pending 156:6
      opposition 48:22 49:7
                                       package 21:16                   Pension 12:2,5
      options 100:2
                                       packet 21:13 22:6,21 23:2       people 10:18,19 19:20 22:11
      orally 85:18
                                        24:2,15 27:14,15,20,21 28:11    28:7 48:16,19,23 66:18 67:13
      order 9:22,25 39:16 98:21         29:19,25 30:10 36:18 38:13      69:7 76:13 77:12,21 79:7,8
       100:11 101:1 106:10 108:14       57:11,19,23 63:11 68:11         82:5 84:7 87:18 109:2 123:17
       144:19 145:16 159:3              79:19 80:1 116:14               125:2,3,4 127:14,17 139:6,16
      ordinance 12:8 25:6 30:14,23,    pages 83:8 92:24 146:19          144:15 145:9,19
       24 31:5,11,14,20,21 32:12,19                                    people's 40:13,15 47:12
                                       paper 8:22 17:17 74:24 94:18
       34:15,18 35:7 36:23 37:9,20,                                     100:16 138:6
                                        139:16 151:8
       22 38:1,20 40:1,5,17 41:19
       42:8,24 43:21 49:10 50:3,16,    paperwork 21:7 63:6 82:10       percent 27:11 28:20 30:2 74:7
       20 51:5,6,11 52:17,19,23         106:17 116:13 136:15 138:18     99:2 107:16
       53:2,9,23 54:18 60:4,5 61:23,    141:18                         perfect 128:6
       25 62:2,4,5,13 63:12 65:21,24
                                       paragraph 41:2,6,24 42:4,13     perfectly 109:22
       66:2,6 93:24 100:18,24 106:7,
                                        94:2,3,6 95:6,8,10,21 134:9
       11 109:7 110:2 113:5,8,18,20                                    period 135:10
       129:18 130:2,8 145:8 158:14     paragraphs 38:23 39:17 94:4
                                                                       permanent 101:15
       159:25 160:10,13,18 161:7        95:25
       163:17 167:8,9 168:15                                           permissible 69:6
                                       parcel 33:7,9 35:5 44:11,13
                                        48:14 73:23 75:1,21,24 96:20
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                PageID.2648       Page 189 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                     ·17
      permission 49:22                 108:8 113:18 115:8             pose 72:10
      permit 85:4 92:13 107:12        pieces 48:17 74:23 96:20        position 8:15,16 9:11,18 10:3,
                                                                       24 14:3 26:9 27:10 29:5 154:9
      permitted 49:20                 place 56:1,12,19 62:16 63:2,
                                       25 65:23 79:24 102:2,13        positions 11:16 69:8 152:12
      persecuted 42:20
                                       108:9 114:6 123:19 124:22       153:4 155:1
      person 6:17 27:13 42:18          125:25 126:6,15 128:14
                                                                      positive 11:25 78:6 133:24
       57:25 76:12 91:22 138:19        130:11 133:6,18 136:3 137:11
       139:1,5,9,23 148:4 165:7        141:25 143:3                   possession 84:19 85:13
       167:8
                                      placement 103:1                 possibly 7:2 44:1
      person's 69:9
                                      places 49:12 50:8 51:11,20,24   postings 147:10
      personal 90:8 116:17,21          52:11 54:17 55:16,20,24
                                                                      potentially 78:13 79:25
       117:14                          65:20 66:1 98:21 115:2
                                       118:23 130:18 138:1            power 146:4
      personally 56:19 61:5 131:9
                                      plaintiff 73:11                 Powers 94:20
      Persons 18:4
                                      plaintiff's 74:25 82:10         practical 37:1,6 39:13,14,16,
      perspective 11:3 40:12,23
                                                                       21 40:1,10 41:2,3 42:10 43:23
       53:11 55:9 58:20 73:24 103:4   plaintiffs' 77:14,25
                                                                       47:8,16 48:1,3 49:3 62:6,9,18
       109:4
                                      plan 30:20 31:11,12 144:16       76:15 108:21 129:11 165:3
      perspectives 90:24 91:1
                                      planning 13:23,25 14:4,9 16:9   practically 50:10 78:23 96:18
      persuasion 12:10                 17:8,19 23:7,8 24:3,6,15,16
                                                                      practice 88:1
                                       25:4,7 50:24 77:19 106:16
      pertained 31:19
                                       108:20 115:11 163:7            prayers 134:12
      pertains 32:20
                                      plans 31:5 118:9                pre-assume 58:10
      petition 100:17,23
                                      play 42:17 151:15               predates 75:20
      petitioner 73:11 74:11 103:15
                                      played 143:10,11                premises 116:7
       111:8 121:23 122:8
                                      playing 79:8                    prepares 29:23
      petitioner's 74:24 97:14
                                      pleasant 8:12                   presence 84:17 147:13
      petitioners 120:11,22,24
                                      Plop 31:1                       present 167:2
      phenomenal 31:22,23
                                      plot 99:3                       presentation 68:5,13 72:23
      philosophical 153:3
                                      plumb 53:15 54:6                presented 29:25 60:15,20
      philosophy 48:21 156:8
                                                                       64:6 108:4 160:24 161:23
                                      point 8:9 16:15 74:19 75:5
      phone 8:23 28:7,13 121:10                                        168:17
                                       78:18 98:8 107:10 140:8
      phrase 36:13,17 158:25           148:18                         presenter 89:2
      phraseology 35:25 46:21         police 80:7 122:9,12 127:22     presenting 159:19
      phrases 36:12,18                policy 139:22                   preserve 149:12
      physical 59:18 80:14 118:21     political 12:5,10,12,14 86:22   preserved 72:16
                                       90:7
      physically 105:1,4                                              preserving 71:14
                                      portion 14:21 31:19 41:18
      pie-shaped 46:22                                                preside 10:6
                                       61:25 62:1,4 67:23 95:25
      piece 39:23 40:7,21 44:19        98:23 100:9 101:3              president 157:8
       45:2 103:3 104:4 106:24
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                 PageID.2649         Page 190 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                     ·18
      presiding 9:20                  proficient 100:1                 published 13:9
      pressure 7:16,19                programs 64:17 123:10 124:6      publisher 12:18 13:7,9
                                       126:24,25 127:10,12 142:10,
      pretend 45:21,23 46:10,11                                        pulls 30:7,11
                                       17
      pretending 45:22                                                 purchase 109:3
                                      project 47:15 48:24
      pretty 10:5 22:16 49:16 52:23                                    purchased 99:24
                                      properly 63:19
       66:21 73:20 86:14 129:3
                                                                       pure 58:16 108:2
       163:12 169:22                  properties 81:15 98:20 115:3,
                                       15                              purpose 129:25 130:6 150:17
      previous 16:14 39:4 54:9
       57:10 58:24 96:13 116:23       property 34:22 35:6,19,24        purposely 90:24
       117:7                           36:10 39:23 40:7,21 44:19,21
                                                                       purposes 45:22 70:18 72:16
                                       45:2 46:1,2 58:21 59:14,18
      previously 135:3 148:4                                            84:9
                                       60:3,7 61:12 63:2 64:8,15
      primarily 28:5                   67:19 74:3 77:12,15,20 78:20    purview 160:15
                                       79:10,11,13,15,24 80:17
      primary 45:23                                                    put 15:14 17:14 27:19 54:7,15
                                       81:15,19 82:14,18,21 97:10,      63:17 76:20,22 90:10 101:11
      printed 89:15                    22 98:10,16,24 99:6,10,12,16,    102:2,7,13 103:19 105:17
                                       21,23 101:2 103:3,8,9,11,21,
      prior 13:7,22,25 19:11 20:4                                       107:5 108:18 128:15 136:13,
                                       23 104:4,10,17,18 105:1,2,4,
       28:17 29:10,14,17 68:1 91:1                                      15 138:23 145:21 157:11
                                       13,14,18 106:10,24 107:1,23
       133:5                                                            166:7 169:14
                                       108:8,22 109:8,11,13,21
      prism 33:15                      110:7,8,13,18 111:16,21         puts 17:17
      private 148:1                    113:4,7,18,22 114:21 115:1,     putting 65:5 107:8 129:23
                                       14 117:17 118:21,24 124:21,
      privilege 65:17 68:24,25         23 125:1,5,16 126:1,16 127:5,   puzzle 48:17 96:20
       69:14,17,24 70:12,24 71:2,6,    8,21 128:7,22 136:18 143:24
       7,15                            144:16 145:20,21 169:2,10,                      Q
      privileged 131:25 132:19         13,20
                                      property's 35:7 118:9            Qdoba 82:12
      pro 10:25 11:20,25
                                      proposed 29:14 79:14 95:20       quarterly 14:14
      problem 46:16,17 76:3,5
       115:4 119:15 120:1 122:16       97:9 117:15 118:2               quasi-judicial 68:21 69:7
       124:5 128:1 130:3 144:11       Protection 89:1                   103:16
      problems 7:20 57:6 80:4         prove 160:24                     question 6:3,6,7,9,12 7:23
       127:21                                                           8:2,4,5,18 9:6 10:21 14:19
                                      provide 85:17 86:5 166:20         15:11 18:1,6,24 19:15 21:3,5,
      procedural 10:17
                                      provided 20:21 161:3,10           14,22,25 23:11 24:4,10,14,24
      proceed 121:11                                                    27:25 28:25 29:4 38:11 40:3
                                      provision 53:1,8 95:24            44:6,7,17,24 45:1,6,23 46:7
      process 21:3 23:19,22 25:2,3
                                      provisions 109:6                  47:2 48:9 51:22 52:15 53:24
       27:18 47:1,19 68:24 69:5,9
                                                                        54:1,4,9,13,16,24 59:11
       70:5,11 86:22 91:23 140:13,    public 9:21 18:7,9,11 27:17
                                                                        61:11,13,21 67:3 71:18,23
       14,18                           33:10 77:8 78:8 79:6 89:1
                                                                        72:4,8,9,22 74:1 76:2 80:24
      processes 72:13                  113:15 117:24 118:6,10,22
                                                                        86:1 87:21 90:12 97:13
                                       122:21 124:13,18,19 127:6
                                                                        102:11 103:24 106:1 109:18
      produced 156:23                  128:23 139:13 152:20 153:2,
                                                                        110:23,25 111:1 112:24,25
      professional 157:6               25 161:19 164:13,22,24,25
                                                                        113:17 114:7,18 115:11 118:5
                                      publicly 41:11 74:6               123:8,23 125:8,24 126:9,21
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                 PageID.2650       Page 191 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                       ·19
       128:18,19 137:2,21 139:8       reasons 70:9 76:20,24 77:2       recorded 5:5
       140:10 144:17 150:22,25         112:5
                                                                       recourse 100:17 165:9
       152:17 154:25 165:5 166:10,
                                      rebuilt 107:24
       13 167:25 168:23                                                redress 100:14
                                      recall 16:13,15 21:14 22:12,24
      questioning 169:4                                                refer 11:6 60:22 83:1
                                       23:25 25:23 28:15,18,24 30:2,
      questions 21:10 22:23,25         21,22 34:17 50:16 55:21,22      reference 98:1 99:14
       23:22 28:12 41:10 54:15         59:14,16,19 60:1,8 61:16,18
                                                                       referenced 17:6,11 73:8,11
       60:16 72:1,17 92:6 93:2,19      63:19,20 64:12,20,22 65:4
                                                                        89:21
       116:1 150:18 152:5,9 154:6      66:19 67:1,3 69:3 73:8,17,18,
       156:19 157:16,20 168:19,21      25 74:7 77:1,2,3,6,7,9,22       referred 37:17
                                       79:14,20 80:1,3 81:10 87:22
      quick 15:17 24:23 27:24 93:4                                     referring 39:7 42:9 79:13 85:2
                                       91:17,23 96:16 98:3 99:1         97:13 156:22
      quiet 36:5                       101:6,20,22 102:4,10,24
                                       104:2,15 105:15,16,18 108:15    refers 159:12
      quote 110:14
                                       114:3,22 116:11,12,13,14,24     refiled 135:17
      Quran 153:17                     117:2,13 121:21,22 126:5
                                       127:23 128:25 131:5 132:24      reflected 52:19
                      R                134:18 135:12,16 137:14,23      Reformed 101:7
                                       140:6 143:11,19 159:1,19,23
                                       163:1,2 166:15,19 167:3,5,22    refrain 153:5
      radical 149:22
                                       169:21                          refreshed 83:22,24
      raggedy 107:7
                                      recalled 64:16                   regard 113:16 159:18
      raise 71:2,5 154:12
                                      receive 22:20 30:23 85:9         registered 12:11,13
      raised 146:10                    86:10 88:9
                                                                       registration 12:15
      rang 74:14                      received 16:9 17:14 18:2,13
                                       19:2 21:16 23:1 30:12 32:3      regularly 10:15 14:11 17:17
      rare 21:10 23:13,18
                                       49:9 57:10 64:15 85:23 89:19    rejected 63:7 92:2 135:23
      rarely 17:20 28:19               93:23 138:11 155:2
                                                                       relate 78:11 97:9,21 122:19
      rationale 137:9                 receiving 91:2
                                                                       related 56:15 85:16 116:6
      re-reviewing 100:24             recess 83:17 93:11 151:24         159:5,8,12,22 168:3
      reach 10:12                      158:7
                                                                       relates 69:7 72:3,17 79:10
      read 17:20 41:6,7,8,9,18,25     recognize 26:6 74:16              123:3
       42:4,5,13 56:7,9 58:5 67:24    recognized 69:1                  relating 50:19 67:25 84:18
       68:2 72:7 74:22 77:13 84:25
                                      recognizes 26:5                   91:20 140:2
       86:2 87:2,6,14 90:17,21 92:5
       100:20 111:2 133:12,14         recollection 60:19 61:1 64:24    relationship 23:6,10 25:3
       146:15,17,19,21 149:10          84:4 87:11 133:2 163:11         relevance 73:15
       164:13
                                      reconcile 31:13                  relevancy 18:21
      readily 131:2
                                      record 5:5,9 38:19 41:17         relevant 157:13
      reading 143:9                    60:13,22,23 76:20,23 83:15,
                                       18 85:8 87:12 90:10 93:8,9,12   relief 63:23
      reads 164:15
                                       111:3 138:25 151:23,25          religion 13:11 153:19
      ready 112:16                     152:6,9 154:17,23 157:11
                                       158:4,5,8 170:1                 religious 18:3 134:13 142:19
      reason 22:22 26:22,24 62:14                                       149:14,15 155:8
       159:4,11
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2651          Page 192 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                        ·20
      rely 20:9                        required 51:11 53:4 54:18        ridiculous 151:16
                                        88:3,8,10 101:14 106:9,14
      remained 80:10                                                    ring 102:3
                                        107:11 108:14 111:16 145:13
      remember 59:12 61:13 71:22                                        rituals 134:13
                                       requirement 53:21,22 54:17
       72:7,9 77:17 84:6,8 86:12,15
                                        67:6 78:12 101:21 102:9         RLUIPA 18:3,14,17 19:12 20:6
       98:2 101:16 102:5 107:4
                                        116:16 117:20 122:19,20,22       73:8,15,19 155:17
       114:22 122:7,12 123:15
                                        123:4 137:10 165:21 166:1
       134:22 135:22 136:16,22,24                                       road 34:11,14 82:22 101:8
       137:5,6,16,22 138:4 139:10,     requirements 98:18,22 116:6       107:18 115:22 121:17 124:25
       12 141:16 142:8,14,15,20,24      137:25 162:22                    133:23 134:20,21
       143:9,12 144:1 148:20 162:18
                                       requires 6:24 63:12,13 115:6     roads 49:24 50:14 52:8
       164:9 169:3
                                        121:7,12
                                                                        Rochester 82:22 86:24 133:23
      remembering 16:18
                                       research 12:3 86:14               134:20,21
      remind 7:8
                                       residential 43:19 49:14,19       Rockford 12:21
      remove 167:2                      50:11 62:19,24 81:15 82:18
                                                                        Rockville 12:20
                                        88:23 104:5 130:19 144:15
      removed 12:8 108:10 169:14
                                                                        role 46:25 47:18 134:3 151:15
                                       residents 124:21
      rented 56:5
                                                                        Roman 12:25 13:5
                                       resolution 70:10
      repeat 71:23 123:25
                                                                        room 104:9 117:8
                                       respect 35:19 47:12 70:23
      repeated 111:3
                                        73:3,16 114:9,19,21 116:9       rotates 20:19 25:9
      rephrase 6:5,11 163:6,21          124:11 129:10 151:5 154:8       rude 128:16
       167:25 169:6,7                   168:9
                                                                        rule 50:1 52:16 67:9
      reporter 5:10 6:16 7:6 19:21     respectful 115:25
       38:9 72:7 92:15 110:21                                           rules 9:22 33:3 40:18 68:22
                                       respond 154:23                    135:18 138:4,5
      represent 5:23 120:16 131:24
                                       responded 122:13
       156:4                                                            run 10:5 44:10,15 45:24 46:14
                                       responsibility 15:23              125:21 158:25 159:2,7
      representative 10:1 131:16
       140:18 166:15                   rest 27:21                       running 44:9
      representatives 40:14,15         restate 14:19 55:22 56:4 57:23   runs 10:6 43:12 46:17 76:3
       100:16,23 138:7                  111:1 165:22                     130:3,5 139:22 159:2
      represented 5:25 148:1,4         restaurant 59:6 80:5 81:1        rusty 107:7
                                        123:20 126:7,17 127:16,18
      representing 5:14 153:6                                           Ruthann 86:20 89:19 90:6
                                        128:2 135:13,14 138:12,14,15     139:10
      request 10:19 49:18 63:7 68:9
                                       restaurant/banquet 80:11
       70:8 80:2 85:20 86:4,12 120:8
       121:4,13 157:2 161:6 162:9,     retail 80:19 126:7,17                             S
       11,15 163:5,21 164:4,16
                                       retained 156:19
       167:24                                                           safety 33:10 57:6 77:8 78:9
                                       reveal 68:24                      79:6 117:24 118:6,11,22
      requested 15:21 34:11 111:3
                                                                         119:5,6,7 122:21 124:18,19
       121:6,23 135:21 144:12          review 36:19 51:17 57:16
                                                                         127:7,21 128:24
      requesting 162:13                reviewed 60:14 63:11
                                                                        sake 96:3
      requests 36:1 55:6 85:10         reviewing 98:11 110:11
                                                                        Sarnacki 161:4
      require 63:18                    Richard 5:13,25
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                 PageID.2652      Page 193 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                      ·21
      scale 129:20                      135:19 143:17,22                55:19 63:15,22 82:4 115:3
      school 45:24 46:1                sets 146:23                     significant 50:3 58:8 79:4
      scope 34:15                      setting 30:8                    similar 56:15 65:8 125:7,8
                                                                        147:23
      screening 101:15 102:7           shallowness 104:23 110:14
       144:7,12                         111:17                         simple 23:11 87:7
      search 85:21                     shame 132:6                     simply 12:11 22:6 51:4 54:23
                                                                        62:4 111:18 122:13 131:7
      section 41:20 94:2,20 96:8       shape 104:22,25 111:18
                                                                        150:16 154:25
       110:19 161:7                     159:20
                                                                       simultaneous 134:16
      seek 23:2 163:5                  shaped 33:9 35:8 44:14
                                        104:23 159:13                  single 31:16 44:2
      seeking 36:7 59:9,15,17 61:17
       63:10 64:7 143:21 161:8         share 87:16 88:6,18 122:9       sit 111:18 120:15
       162:3,7,19,21 163:7              146:24
                                                                       site 30:11 34:10 58:13 96:15
      selected 152:16                  shared 115:18 121:14,16          102:5 105:8 106:3 114:4
                                        122:6                           124:3 130:21 135:13 144:14
      self-employed 12:18
                                       shares 30:3                     sites 62:19
      sell 46:1
                                       shed 101:12,13,21 102:2,13      sitting 16:17 18:16
      send 37:25 87:18,20,25 88:2
                                        104:6,10 105:17 107:5,7,9
       91:7                                                            situation 34:10 40:4 45:7 46:6
                                       sheet 8:21 151:8                 71:10 108:13 113:12 145:23
      sends 27:14
                                       sheets 143:9                    Sixth 68:23 69:21 70:15
      senior 88:24 89:3,6
                                       shift 46:24                     size 118:25 134:14,16,19
      sense 11:12 104:11
                                       shocked 156:14                  slight 155:11
      separate 14:17,21 15:7 23:8
                                       shop 58:25 73:6 130:13          slightly 107:6
      serve 11:1,21 12:9
                                       shopped 119:12                  smaller 119:5
      served 20:18 25:9 81:9
                                       short 83:17 93:11 151:24        smallness 104:23 110:15
      serves 101:10
                                        158:7                           111:17
      service 9:16 20:23
                                       shot 156:15                     smart 123:2
      services 123:10 124:6 126:24,
                                       show 67:13 90:18                social 147:10,13,16
       25 127:10 142:11,18
                                       showed 25:24 56:5               solid 169:22
      serving 113:15
                                       showing 159:20                  somebody's 42:20
      set 34:10 65:24 82:21 119:4
       138:4,5 162:2                   shows 58:24                     someplace 66:6
      setback 51:12,21,25 53:20,22     shrubs 129:23                   sort 15:19 30:8 46:25 67:17
       54:8,17 55:17 59:10,23 60:2,6                                    109:7 115:4 137:12 155:3
                                       shrug 90:9
       61:18,20 63:14,15,23 78:11
                                                                       sought 98:17 116:7
       80:15 98:22 101:21 102:9,14,    sic 11:21
       16 106:11 115:2,7,10 122:19,                                    soul 58:17
                                       side 75:4 78:15 82:2,4,14
       20,22 123:4 137:10,25 160:3
                                        115:7 123:14,15 155:10,11,     sound 137:17
       162:22,25 163:1,8
                                        13,14,16,21
                                                                       sounded 138:10
      setbacks 52:12 78:19 79:17
                                       sides 40:24 51:12,21,25 52:12
       107:25 125:12,15 127:6
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                PageID.2653       Page 194 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                     ·22
      sounds 99:4                     started 6:24 9:15 12:20,22      stuff 10:17 87:18 145:7,16
                                       68:5 89:10 93:15 145:9
      south 82:15                                                     stupid 83:4
                                      starts 67:18,23 134:10
      space 59:7 80:19 129:12                                         subdivision 36:3 49:19 75:11
       132:11                         state 5:9 88:3                   78:15
      speak 7:9 10:15,20 21:1 23:22   stated 76:25 77:7 113:18        subject 97:22
       26:24 28:19 58:18 78:2,16       126:3 128:23
                                                                      submit 106:16 121:12 144:16
       89:6 92:2 123:11 161:19,20
                                      statement 32:18 143:20 152:8
       164:23                                                         subsequent 14:10 44:20 45:4
                                       164:13,15,20,21
      speakers 74:5                                                   substance 7:12 164:20
                                      statements 133:1
      speaking 6:17,18 67:6                                           substantial 24:25 42:14,19,23
                                      states 5:12,24 68:22 134:8
                                                                       98:23 100:8 101:3 163:13
      specific 15:21 24:1,10 30:22     149:22
       32:11 35:20,21 38:21 40:18                                     substantially 98:18
                                      station 82:1
       60:7,9 72:4 88:16 97:21
                                                                      subtitle 41:21
       114:14 133:2 143:12 162:10     statute 18:20
                                                                      sue 148:16
      specifically 8:6 33:16 57:8     stay 79:17
       60:2 65:6 91:14 98:2 108:5                                     sued 131:8,9 132:4
                                      Stealth 149:25
      speculation 21:22 24:9 32:21                                    suggestion 146:9
                                      Steinbeck 14:5 120:25
       45:5,7,21 46:5 52:1 102:17                                     suits 152:22
       108:2                          Steinmark 14:5
                                                                      summer 34:14
      speculative 129:3               step 83:10
                                                                      Sunday 34:17 59:4
      speed 52:9                      Stephenson 104:2 105:8
                                                                      supplying 153:10
      spend 89:2                      stick 51:8
                                                                      support 153:1 167:23
      spent 107:8                     sticking 114:25
                                                                      supports 10:16
      spilling 79:7                   Stimac 17:7 31:1 120:22
                                                                      supposed 7:11 9:1
      split 47:15,21                  stop 26:16 114:17
                                                                      suppression 53:3,6
      spoke 7:15 26:14 87:24 89:20    stopped 8:17,19 153:14
       91:3 131:5,18 139:11,12                                        Supreme 68:22,25 154:1
                                      store 126:7,17
       147:6 149:7 164:3                                               156:6
                                      street 79:8 82:3 107:5 113:19
      spoken 7:5 23:13,24 26:7                                        surprised 155:6 156:14
                                       123:14
       86:24 131:3,21,25                                               157:14
                                      streets 49:24 118:13 123:15
      spontaneously 29:16                                             survey 122:10 128:11
                                       124:13
      sports 64:17 65:2,3,7 142:13                                    Susan 5:11,23 154:19
                                      strike 80:8
      St 74:18 75:1,19 124:24                                         suspect 72:12
                                      structure 79:25 104:4 105:13
      staff 55:1 130:24 131:22         106:24 110:17 111:11 117:11    swear 5:10
                                       167:2,3 169:2,14,15
      stand 146:25                                                    switched 80:25 81:6,8
                                      structures 39:22 98:9 99:9
      standards 165:21 168:15                                         sworn 5:19 9:13
                                       103:8,20 104:1 105:25
      staple 83:5                                                     system 149:24
                                      study 120:3,10,18 121:20,24
      start 67:22 94:13                122:10,17 128:11 166:20,23     systems 53:3,6
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                  PageID.2654       Page 195 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                      ·23
                                       thing 15:24 79:1 94:1 96:22       20:6,23 21:10 22:17,20 24:23
                       T                97:1 106:13 125:11 128:13        25:23 28:20 29:18 31:2 47:9,
                                        136:4 141:6 142:9 146:19         17 49:17 59:12 61:3 64:5,12
      table 8:19 20:13 138:23           156:21                           68:6,14 69:15,21 72:25 73:4
                                                                         75:2,20 77:5 81:8 84:5 85:17,
      takes 161:22                     things 21:4 23:1,20 27:3 31:13
                                                                         19 86:12 87:22,23 89:2,9,11
                                        33:22 37:8 40:22 46:22 76:22
      talk 23:14,18,19 25:13 28:7                                        91:4 96:14 99:11 100:25
                                        77:18,19 78:7 118:19 119:20
        58:16 82:23,25 91:24 100:5                                       101:19 102:21 107:4 110:4
                                        127:3 138:7,23 144:13 154:15
        159:11                                                           120:14 122:7,15 123:9 125:20
                                        159:12 162:21 163:15
                                                                         128:9 133:9,19 136:10,12,19
      talked 25:17 29:2 77:8,9
                                       thinking 22:8 28:3 98:4 136:4     140:5,21 141:17 142:9,21,23
        119:11,20 132:8 142:10,24
                                                                         145:1 148:12 149:7 151:8
        158:12 165:16 167:6            Thomas 5:14 148:24 149:8,12,
                                                                         156:6 161:13 163:24,25
                                        21 150:5,9,12,13 152:11,13,
      talking 27:7,9 33:8 37:4,8                                         164:2,6,7,8
                                        16,18,19,25 154:16,24 155:6,
        38:25 41:1 64:17 65:6 72:14
                                        9 156:2,13 157:9                times 29:2 61:22 67:9,15 76:4
        79:2,23 93:15,22 95:15,17
                                                                          105:5 106:8 109:23 119:12,23
        96:5 97:8,15,16 107:13,15,16   Thompson 5:13 6:1 10:21
                                                                          121:18 124:1,20 128:3,4,7
        110:22 118:11 124:19 126:20     18:18 19:14 21:21 22:16 24:8,
        135:19 138:14 142:18,25         18 27:6 31:6 32:14,21,23        tiny 101:11 107:13
        148:13,20 153:5                 33:19,24 34:1 35:12 37:11,13
                                                                        tireless 130:15
                                        38:4,7 41:14,21 42:1,5 44:6,
      talks 134:10 135:10 164:22
                                        22 45:5,15 46:5 51:22 52:1      title 86:16
      telephone 27:2                    53:14,17,24 54:3,11 55:10,12
                                                                        today 5:24 18:16 70:11 72:16
                                        60:12 61:7,21 65:13,18 66:4
      telling 155:19                                                     76:4 84:17,20 123:16 140:1
                                        68:19 70:3,22 71:1,16,19
      tells 142:20                      72:3,6,11,19 83:13 85:8 86:11   Today's 5:6
      tem 11:1,21 12:1                  87:5,10,12,17 89:14,25 90:9,
                                                                        told 8:23 45:13 63:16 83:24
                                        18 92:10 102:17 109:15,18
                                                                         84:14 108:12 111:20 117:13
      ten 119:22                        110:23 112:18,21 115:25
                                                                         118:14 120:21 133:21 134:2
      tent 119:4                        126:9 128:17 129:3 132:14,25
                                        134:7,21,23 146:17 148:25       ton 17:10 78:22
      Tenth 155:18                      150:4,8,11,17,22 151:21         top 107:4 145:7
      term 9:13 34:23,24 35:14          152:5,8 155:13,23 156:21
                                        157:18,21 168:21                topics 93:19
        46:18 66:1 159:7,8
                                       thought 15:6 20:3 41:11 46:19    topography 44:14 46:23 76:6
      test 60:18,25 61:1 65:15
                                        68:24 69:5,9 70:5,11 72:13       110:15
      testified 5:20 22:1,3 49:9        76:7 86:3 91:23 99:8 135:25     tore 107:24
        67:24 72:24 129:7 158:11        139:25 140:1 143:14,16
                                        148:18 157:12                   total 63:20
      testify 7:13
                                       thoughts 28:1 90:15,24 91:1      totality 103:6,13 113:11
      testimony 61:16 63:9 84:9
                                        122:10                           125:13
        165:16
                                       threats 149:22                   totally 8:2 44:3 152:14
      Texas 153:8,12
                                       three-minute 67:6,9              touch 38:4 91:6
      text 87:3
                                       tight 109:1                      town 50:13 109:1
      thereabouts 14:14 56:11
       58:25                           till 19:14                       tracts 76:8
      thick 38:14                      time 5:7,8 6:17 8:1,4 9:2,7,14   traffic 36:4 79:5 80:9 119:16
                                         10:25 11:3 18:13 19:8,10         120:1,2,3,9,18,19 121:20,23
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                   PageID.2655         Page 196 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                        ·24
       122:2,17,19,23 123:3,13           9 98:12 146:22 148:3 160:5      usage 34:16 36:8 37:4
       124:5,10,14,17 127:6 128:1,
                                        uh-huhs 7:7
       10,23 166:20,23                                                                   V
                                        uh-uhs 7:7
      train 15:6 20:2
                                        ultimately 60:16 76:16 130:25    vacant 103:10
      trained 18:2
                                         137:11 141:8
                                                                         vague 22:17 32:15 61:7
      training 13:25 14:10,24 15:8,
                                        un 153:7
        19,21,25 16:9,17 17:5 30:12,                                     values 127:9
        13,20,22 31:15 49:9 120:20      uncalled 152:14
                                                                         variance 33:18 34:8,9,21,24
      transcribed 60:23                 unclear 24:2                      35:3,9,22 36:6,13,15,24,25
                                                                          37:3,18 43:3,8 44:15,19,21
      transcript 15:3 19:22             unconstitutional 155:17,24
                                                                          45:1,4,25 46:4 48:24 49:21
      transform 150:1                   understand 6:3,4,9,12,23 7:2,     55:6 56:14 57:3,9 59:8 63:1,
                                         6 8:7 15:10,11 18:23 19:19       10,14,15,19 64:1,6,15 66:17
      treated 42:22 73:2 158:15
                                         29:19 32:18 33:3 35:16,18        68:9 74:3 75:24 76:2,16 79:18
      trees 101:15 144:8,13 145:21       37:1,8 40:3 42:23 47:18 50:22    80:2 82:24 96:1,4,8,9,10,16
                                         53:8,13,20 54:13,21 61:2,3,4     97:8 98:17 101:6,20 102:8
      trial 112:1 153:8
                                         67:17 69:20,25 71:21,22 72:2     107:12,21 113:8 114:3 116:7
      Troy 5:1,6,17 8:15 11:2,5 13:9,    77:23 97:2 99:20 112:9 117:1     117:16 118:2 122:18 133:20
       18,19,20 16:10 17:2 25:7          126:19 127:1 136:13 155:5        135:9 143:22 144:20 145:16
       34:11 38:1,20 41:19 49:13,25      158:13 159:8                     158:19,23 159:4,5,11,18
       55:1,16,24 56:2,6,13,20,21                                         160:25 161:6,8 162:3,7,9,14,
                                        understandable 19:19
       58:25 59:3 62:13,21 74:18                                          15,22 163:5,8,13 165:7,18,20,
       80:6 86:23 88:15 89:22 109:1     understanding 18:17,20 31:4       25 166:24 167:9,13,14,18,22,
       120:5,6,15,16 122:2 128:7         32:11 33:17,22 34:6 42:16        23,24 168:3,11 169:1,3,9,10,
       132:11,17 134:9 165:1             45:2 47:9 49:12 50:2,6,8         13,15,19
                                         51:10,20,24 52:11 53:22
      true 80:13 130:22 137:18                                           variances 36:21,22 39:11
                                         54:16 59:22 61:2,6,8,11
      turn 38:13,21 84:7 151:19                                           43:15 44:10 55:19 61:18,20
                                         62:14,17,25 63:24 64:3,13
       157:24                                                             62:15 77:9 95:2,19 96:12,22
                                         65:20,23 66:2,9 82:17 98:25
                                                                          135:22 158:12,13 162:19,25
                                         108:11 138:16 139:22 143:21
      turned 59:5 119:12                                                  163:16
                                         167:7 169:5
      turning 37:9 57:8 66:16                                            vegetation 110:15 121:17
                                        understood 6:7
      Twitter 147:20,22                                                  veiled 156:12
                                        unfair 111:10
      type 21:12 33:13                                                   verbal 88:12
                                        unindicted 153:7
      types 64:13 65:8,11                                                verbally 30:4
                                        unique 71:8
      typical 25:3 27:5,18                                               vernacular 35:21
                                        United 5:12,24 68:22 134:8
      typically 15:25 16:4 20:9                                          versus 36:24 89:22 134:9
                                        unprofessional 152:15
        21:20 24:13 27:1,3,4 28:12
                                                                         Vice 164:16
                                        unreasonable 124:12
                     U                                                   vice-chairman 9:15 131:6
                                        unusual 25:10 26:2,3 58:11
                                                                          164:18
                                         150:14 159:14,21 163:12,14
      U.S. 70:13 153:12                                                  video 5:5 26:1 30:6 67:17
                                        updated 17:13
      ugly 15:3 19:21 131:20                                              78:3,17 79:2 97:25 111:25
                                        updates 17:14                     114:24 119:21 123:5
      uh-huh 7:4,10 21:17 26:13
                                        upset 48:23 73:20 77:10          videotape 60:14,23 61:4 127:2
       29:22 39:6 47:24 90:4 95:3,7,
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20                PageID.2656        Page 197 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                                     ·25
      view 101:1 103:9 147:24          watched 67:16 127:2             24 56:2,5,13,20 62:16,20
                                                                       63:2,25 65:4,5 73:22 79:4,24
      viewpoints 147:4                 water 83:11
                                                                       98:22 100:4 106:2 108:4,9
      violating 155:17                 Wattles 34:14 82:7              115:2 118:23 123:19 124:22
                                                                       125:25 126:6,15 128:14
      virus 28:1                       ways 154:2 169:12
                                                                       130:8,11 132:12 133:7,19
      volunteering 166:16              website 149:5,11,20 152:12      135:18 136:3 137:11 138:1
                                                                       141:25 143:3,18,23 151:10
      vote 9:24 37:2 48:21 49:1 52:6   weddings 64:23
       55:6 62:10 77:21 91:25 92:3                                    worshipping 132:16
                                       week 128:4
       102:25 104:8,13 105:3
                                                                      worth 107:13
       111:19,22 112:4,11,15 115:17    weeks 56:10,11 132:10
       125:13 129:10 137:18 168:10                                    wow 131:20
                                       weighs 48:23
      voted 12:6 43:13 48:5,6 49:3                                    write 126:22,25 144:16 145:8,
                                       well-worded 166:12
       76:14,16 101:13 103:25 104:3                                    11
       107:9 125:10,11,13 141:24       Wendy's 82:7
                                                                      writing 88:9,11 140:2
      votes 9:23 47:10 52:22 113:10    wheelhouse 144:25
                                                                      written 29:17 67:25 90:16
       142:4                           wiggle 27:23                    138:25
                                       win 132:4                      wrong 34:17 54:23 55:9 56:10
                    W
                                       window 8:20                     63:20 67:7 74:9,25 94:5 97:11
                                                                       100:1 133:23 136:9 140:9
      waging 149:24                    wine 114:5                      141:4 156:9,14 158:1,2
      wait 19:14,24 65:18 93:1,6,7     wishes 161:19                  wrote 8:18
       112:18 160:6
                                       withdraw 44:7
      waive 69:16
                                                                                     Y
                                       withdrawn 54:4
      walk 9:1 14:8 48:15 58:19
       100:21 138:22                   women's 143:1                  yard 40:6,18,19
      walked 90:24 140:22              wonderful 57:24 77:17,19       yards 40:8 43:14,18,20
                                       Woodside 56:25 74:18,21         113:19,21 114:1 159:15,21
      walking 79:8 123:17
                                        75:11,16                      yea 122:11
      walks 141:1
                                       word 35:18 103:13 133:24       year 7:10 25:10 61:15 64:16
      wall 129:13                       138:3 143:25 146:7 164:20      80:3 98:4 116:19 117:21
      walls 99:19                       165:3,4                        130:4 131:17 133:17 138:8
                                       words 30:5 63:17 109:24,25      145:13
      wanted 14:7 22:5 29:4 34:14,
       16 36:2 58:19 59:10 61:12,18     110:2 128:15 132:9 143:5,18   years 13:12,21 15:16 20:19,20
       68:16 71:24 78:7 79:20 80:14,   work 14:2 31:5,11 80:6 88:24    21:4 24:12 25:9,23 31:10
       17 101:11,12 105:17 106:2        128:5 130:15                   34:11 36:2 46:21 49:11,15
       108:18 117:10 124:25 125:21                                     59:1 67:8 69:3,10 81:3 88:22
       127:4 136:7,17 152:5 153:12     worked 17:8 23:3 148:12         120:20 121:6,25 124:24 137:4
       154:17 155:2                    world 128:6 147:24              152:20 157:10
      wanting 166:7                    worry 149:2                    yesterday 7:15
      wash 81:25 82:15,20              worse 126:6                    YMCA 66:12
      Washington 154:7                 worship 49:12,18 50:8 51:11,   youth 64:17,25 65:6
      watch 97:25 119:21 123:5          20,24 52:11 54:18 55:16,20,
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2657   Page 198 of
                                     370
                                   Glenn Clark
                                    08/10/2020                                 ·26

                    Z

      ZBA 9:9 13:22 15:20 23:7,8
       25:4 26:9,16,22 27:10 31:9
       32:17 33:2,23 45:3 46:3 47:1
       49:11 51:1 53:10 54:20 55:20
       61:19 64:5 84:4 130:1 131:3,
       14 134:4 135:7 137:8 140:2
       141:24 144:9 145:24 158:18
       162:17 165:24 167:1,16,17,20
       168:2,5
      zoning 8:15 14:8,9 17:19 25:8,
       13,17,19,24 27:7 30:14,23,24
       31:4,11,14,19,20 32:12,19
       33:3 35:16,20 36:23 37:9,20,
       22 38:1,20 40:5,9,17 41:19
       42:8,24 43:21 49:10 50:3,16,
       20 51:5,6,11,15 52:17,19,23
       53:1,8,9,23 54:18 55:2 59:20
       60:4,5,17 62:2 65:21,24 66:2,
       6 75:7,15,16,17,19,22 83:22
       86:25 87:19 89:5,10 91:3
       93:24 97:3 98:20 99:18 100:3,
       5,15,18 106:7,13,17 109:3,6
       110:2 111:12,14 112:2 113:5,
       7,17,20 114:8 115:21 121:22
       130:12 135:3 136:11,14,20,23
       138:10 139:24 141:19 143:13,
       16 155:19,20 158:13 159:24
       160:2,8,10,13,15,18,22 161:2,
       7,13,14,18,22 163:9,10,15,17,
       20,22 164:3,12 165:17 166:22
       167:7,8 168:15
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2658   Page 199 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2659   Page 200 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2660   Page 201 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2661   Page 202 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2662   Page 203 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2663   Page 204 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2664   Page 205 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2665   Page 206 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2666   Page 207 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2667   Page 208 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2668   Page 209 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2669   Page 210 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2670   Page 211 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2671   Page 212 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2672   Page 213 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2673   Page 214 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2674   Page 215 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2675   Page 216 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2676   Page 217 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2677   Page 218 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2678   Page 219 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2679   Page 220 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2680   Page 221 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2681   Page 222 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2682   Page 223 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2683   Page 224 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2684   Page 225 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2685   Page 226 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2686   Page 227 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2687   Page 228 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2688   Page 229 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2689   Page 230 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2690   Page 231 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2691   Page 232 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2692   Page 233 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2693   Page 234 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2694   Page 235 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2695   Page 236 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2696   Page 237 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2697   Page 238 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2698   Page 239 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2699   Page 240 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2700   Page 241 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2701   Page 242 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2702   Page 243 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2703   Page 244 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2704   Page 245 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2705   Page 246 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2706   Page 247 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2707   Page 248 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2708   Page 249 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2709   Page 250 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2710   Page 251 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2711   Page 252 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2712   Page 253 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2713   Page 254 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2714   Page 255 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2715   Page 256 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2716   Page 257 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2717   Page 258 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2718   Page 259 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2719   Page 260 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2720   Page 261 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2721   Page 262 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2722   Page 263 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2723   Page 264 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2724   Page 265 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2725   Page 266 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2726   Page 267 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2727   Page 268 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2728   Page 269 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2729   Page 270 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2730   Page 271 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2731   Page 272 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2732   Page 273 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2733   Page 274 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2734   Page 275 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2735   Page 276 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2736   Page 277 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2737   Page 278 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2738   Page 279 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2739   Page 280 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2740   Page 281 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2741   Page 282 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2742   Page 283 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2743   Page 284 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2744   Page 285 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2745   Page 286 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2746   Page 287 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2747   Page 288 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2748   Page 289 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2749   Page 290 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2750   Page 291 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2751   Page 292 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2752   Page 293 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2753   Page 294 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2754   Page 295 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2755   Page 296 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2756   Page 297 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2757   Page 298 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2758   Page 299 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2759   Page 300 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2760   Page 301 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2761   Page 302 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2762   Page 303 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2763   Page 304 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2764   Page 305 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2765   Page 306 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2766   Page 307 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2767   Page 308 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2768   Page 309 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2769   Page 310 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2770   Page 311 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2771   Page 312 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2772   Page 313 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2773   Page 314 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2774   Page 315 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2775   Page 316 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2776   Page 317 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2777   Page 318 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2778   Page 319 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2779   Page 320 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2780   Page 321 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2781   Page 322 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2782   Page 323 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2783   Page 324 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2784   Page 325 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2785   Page 326 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2786   Page 327 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2787   Page 328 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2788   Page 329 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2789   Page 330 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2790   Page 331 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2791   Page 332 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2792   Page 333 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2793   Page 334 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2794   Page 335 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2795   Page 336 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2796   Page 337 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2797   Page 338 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2798   Page 339 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2799   Page 340 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2800   Page 341 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2801   Page 342 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2802   Page 343 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2803   Page 344 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2804   Page 345 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2805   Page 346 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2806   Page 347 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2807   Page 348 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2808   Page 349 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2809   Page 350 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2810   Page 351 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2811   Page 352 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2812   Page 353 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2813   Page 354 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2814   Page 355 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2815   Page 356 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2816   Page 357 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2817   Page 358 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2818   Page 359 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2819   Page 360 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2820   Page 361 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2821   Page 362 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2822   Page 363 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2823   Page 364 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2824   Page 365 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2825   Page 366 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2826   Page 367 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2827   Page 368 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2828   Page 369 of
                                     370
Case 2:18-cv-13481-NGE-APP ECF No. 55-8 filed 09/09/20   PageID.2829   Page 370 of
                                     370
